     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 1 of 172




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION




IN RE ACUITY BRANDS, INC.             Civil Action No. 1:18-cv-02140-MHC
SECURITIES LITIGATION
                                      Complaint – Class Action

                                      CONSOLIDATED AMENDED
                                      CLASS ACTION COMPLAINT
                                      FOR VIOLATION OF THE
                                      FEDERAL SECURITIES LAWS
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 2 of 172




                                       TABLE OF CONTENTS
                                                                                                                 Page
I.     INTRODUCTION ........................................................................................... 1
II.    NATURE OF THE ACTION .......................................................................... 2
III.   JURISDICTION AND VENUE .................................................................... 12
IV.    PARTIES ....................................................................................................... 13
       A.       Lead Plaintiff ....................................................................................... 13
       B.       Defendants ........................................................................................... 13
                1.       Acuity Brands, Inc. ................................................................... 13
                2.       Individual Defendants ............................................................... 16
       C.       Former Acuity Employees .................................................................. 19
V.     DEFENDANTS’ SCHEME .......................................................................... 26
       A.       Prior to the Class Period, Acuity Achieves Record Growth
                Fueled by the Conversion to LED Lighting ........................................ 26
       B.       Defendants Conceal that Acuity’s Growth is Slowing ....................... 31
                1.       The Transition to LED Lighting Leads to Increased
                         Competition and Lower Prices.................................................. 31
                2.       Low-Cost LED Manufacturers Undercuts Acuity’s
                         Relationship with Home Depot ................................................. 40
                3.       Acuity’s “Smart” Lighting Products Fail to Close the
                         Company’s Widening Sales Gap .............................................. 43
       C.       To Create the Appearance of Growth, Defendants Engage in
                Widespread Channel Stuffing ............................................................. 50
                1.       Faced with Declining Demand, Defendants Pressure
                         Acuity Employees with Impossible Growth Targets ................ 51
                2.       With the Direction and Approval of Management, Acuity
                         Employees Engage in Widespread Channel Stuffing ............... 52
                         a.        Former Acuity Employees Universally Confirm
                                   that Acuity Stuffed its Distribution Channels at
                                   Quarter-End .................................................................... 54


                                                          i
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 3 of 172




                      b.        Acuity’s Channel Stuffing was Widespread,
                                Affecting All Product Lines and All Sales
                                Channels ......................................................................... 59
                      c.        Acuity’s Management Directed and Tracked the
                                Company’s Channel Stuffing ......................................... 65
                      d.        Acuity Prematurely Shipped Products Without
                                Customer Approval, Leading to Pervasive
                                Customer Complaints ..................................................... 68
                      e.        Acuity Offered Discounts and Other Incentives to
                                Induce Customers to Accept Excessive Quarter-
                                End Shipments ................................................................ 72
      D.     Defendants Tout Acuity’s Purportedly “Record Results” and
             Represent that the Company’s “Order Rates” Reflect Actual
             Demand for Acuity’s Products ............................................................ 75
      E.     The Individual Defendants Cash In on Their Fraud ........................... 84
      F.     The Relevant Truth Gradually Emerges and/or Materializes ............. 89
             1.       4Q 2016 ..................................................................................... 89
             2.       1Q 2017 ..................................................................................... 96
             3.       2Q 2017 ................................................................................... 101
VI.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
      STATEMENTS AND OMISSIONS ........................................................... 104
      A.     4Q 2015 ............................................................................................. 105
      B.     2015 Letter to Stakeholders............................................................... 114
      C.     1Q 2016 ............................................................................................. 115
      D.     2Q 2016 ............................................................................................. 118
      E.     3Q 2016 ............................................................................................. 121
      F.     4Q 2016 ............................................................................................. 124
      G.     2016 Letter to Stakeholders............................................................... 127
      H.     1Q 2017 ............................................................................................. 128
VII. ALLEGATIONS OF LOSS CAUSATION ................................................ 130


                                                      ii
        Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 4 of 172




VIII. ADDITIONAL SCIENTER ALLEGATIONS ........................................... 138
        A.      The Individual Defendants’ Positions in Acuity and Access to
                Information About the Company’s Sales and the Impact of
                Competition Raises a Strong Inference of Scienter .......................... 140
        B.      Acuity’s Channel Stuffing was Done at the Direction of, and
                was Actively Tracked by, Acuity’s Management ............................. 142
        C.      The Magnitude of Defendants’ Channel Stuffing Fraud
                Supports an Inference of Scienter ..................................................... 144
        D.      The Individual Defendants were Financially Motivated to
                Commit Fraud.................................................................................... 146
        E.      Nagel’s and Reece’s SOX Certifications Support a Strong
                Inference of Scienter ......................................................................... 150
IX.     LEAD PLAINTIFF AND THE CLASS ARE ENTITLED TO A
        PRESUMPTION OF RELIANCE .............................................................. 152
X.      CLASS ACTION ALLEGATIONS ............................................................ 154
XI.     THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
        DOCTRINE ARE INAPPLICABLE .......................................................... 157
XII. CAUSES OF ACTION ................................................................................ 158
XIII. PRAYER FOR RELIEF .............................................................................. 164
XIV. JURY TRIAL DEMANDED....................................................................... 165




                                                       iii
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 5 of 172




I.    INTRODUCTION
      Lead Plaintiff the Public Employees’ Retirement System of Mississippi

(“Lead Plaintiff”) makes the following allegations against Defendants Acuity

Brands, Inc. (“Acuity” or the “Company”), Vernon J. Nagel (“Nagel”), Acuity’s

Chief Executive Officer, Richard K. Reece (“Reece”), Acuity’s Chief Financial

Officer, and Mark A. Black (“Black”), Acuity’s former Executive Vice President

(Nagel, Reece, and Black, collectively, the “Individual Defendants,” and together

with Acuity, the “Defendants”). Except as to allegations specifically pertaining to

Lead Plaintiff and Court-appointed Lead Counsel, the allegations herein are based

upon an investigation undertaken by Lead Counsel, which included, but was not

limited to, the review and analysis of: (i) Defendants’ public filings with the United

States Securities and Exchange Commission (“SEC”); (ii) securities analysts’

reports about Acuity; (iii) Acuity’s press releases; (iv) media reports and other

publicly available information concerning Acuity and the industry in which Acuity

competes; and (v) interviews with at least eighteen former Acuity employees. Lead

Plaintiff believes that additional evidentiary support will exist for the allegations

herein after Lead Plaintiff has had a reasonable opportunity to conduct discovery.




                                          1
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 6 of 172




II.    NATURE OF THE ACTION
       1.        This federal securities class action is brought on behalf of all persons

and entities, other than Defendants, who purchased Acuity common stock between

October 7, 2015 and April 3, 2017, inclusive (the “Class Period”), and were damaged

thereby (the “Class” (the full Class definition, including all specific exclusions, is

set forth in ¶ 354 below)). This action seeks remedies under Sections 10(b) and

20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), as amended by the

Private Securities Litigation Reform Act of 1995 (“PSLRA”), and SEC Rule 10b-5

promulgated thereunder (“Rule 10b-5”).

       2.        During the Class Period, Defendants made repeated material

misrepresentations and failed to disclose material information to the market

regarding the Company’s ability to maintain the remarkable rate of sales growth

Acuity had experienced in years prior. Since 2010, Acuity—the dominant North

American provider of lighting and building management solutions for commercial,

institutional,     industrial,   infrastructure,   and   residential   applications—had

experienced an unbroken run of rapid growth. This rapid growth was driven by a

recovery in non-residential construction following the financial crisis, and a massive

boom in light-emitting diode (“LED”) lighting technology, which vastly expanded




                                              2
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 7 of 172




Acuity’s opportunities for both new installations and lighting retrofit projects using

its products.

      3.        However, by mid-2015, and unbeknownst to the public, Acuity’s

impressive rate of organic growth had faltered. In several respects, key factors that

had fueled the Company’s growth had come under significant pressure, and

dissipated. For example, the advent of LED technology brought with it a massive

influx of new competitors, especially from overseas suppliers of small electronics,

who disrupted the traditional lighting market and steadily eroded Acuity’s market

share. Further, the cost of LED components fell rapidly, leading to additional pricing

pressure as Acuity’s customers demanded that cost-savings be passed on to them.

Moreover, LED products last much longer than traditional lighting products—a

technological change that further chipped away at Acuity’s ability to achieve

continued sales growth and long-term profitability.

      4.        Faced with these economic headwinds, prior to the Class Period, Acuity

sought to diversify by entering the lighting technology business. To effectuate this

diversification plan, Acuity acquired a series of smaller technology companies that

had developed controls and sensors that could potentially be integrated with Acuity’s

lighting products as part of a suite of new “smart” lighting solutions. However, as

Acuity knew but the market did not, Acuity’s efforts to break into the lighting


                                            3
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 8 of 172




technology business were largely a failure: the Company started out well behind

established providers in the field, and Acuity’s new products suffered from a host of

technical problems and failed to gain widespread adoption.

      5.     Acuity suffered another blow when, just as competition among LED

suppliers peaked during the Class Period, Acuity’s most important customer, The

Home Depot, Inc. (“Home Depot”)—which had accounted for more than 10 percent

of Acuity’s annual revenues for over a decade—began to shift its business

dramatically away from Acuity in favor of cheaper suppliers from overseas.

      6.     As a consequence, by mid-2015, the factors that had propelled Acuity’s

prior sales growth had weakened significantly, and Acuity faced deteriorating

demand and vanishing prospects to drive the type of growth the Company had

historically delivered to shareholders.

      7.     Instead of acknowledging that a confluence of factors was adversely

impacting Acuity’s growth and performance, Defendants concealed and

misrepresented the true state of affairs at the Company. Indeed, throughout the Class

Period, Defendants Acuity, Nagel, and Reece made numerous materially false

statements and failed to disclose material adverse facts about the Company’s true

financial picture, business relationships, and growth prospects.        Specifically,

Defendants made a series of public misrepresentations that: (i) concealed known


                                          4
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 9 of 172




trends negatively impacting sales of Acuity’s products, including the increasingly

competitive industry landscape; and (ii) misleadingly overstated Acuity’s ability to

achieve profitable sales growth, by failing to disclose that the Company’s sales in

and after 2015 were to a material degree reliant upon improper and unsustainable

“channel stuffing”—i.e., flooding the Company’s distribution channels at quarter-

end to make Acuity’s sales appear much greater than they actually were.

         8.    In particular, in press releases and on conference calls with analysts and

investors throughout the Class Period, Defendants repeatedly touted Acuity’s

purported “record results,” outsized growth, and supposedly market-leading

performance. For example, on October 7, 2015, the first day of the Class Period,

Nagel touted Acuity’s “record results for virtually all financial metrics, including

net sales,” noting that “this was the 10th quarter in a row where we achieved

double-digit volume growth.” 1 Defendants made similar boasts quarter after quarter

until the end of the Class Period. Moreover, in virtually every quarterly earnings

press release and conference call during the Class Period, Defendants trumpeted the

“favorable trend” suggested by the Company’s current “order rates”—indicating to




1
    All emphasis is added unless otherwise noted.


                                            5
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 10 of 172




the market that the Company’s strong growth and performance were poised to

continue in the pending quarter and beyond.

      9.     In addition, Defendants consistently downplayed the impact of

competition on Acuity’s business during the Class Period, dismissing concerns about

competition as mere “noise.” According to Defendants, Acuity was slicing through

the competitive pressures and growing faster than its industry rivals, with Nagel

touting on October 7, 2015, for example, that “our rate of growth for LED

luminaires continues to far outpace the growth rates of our largest competitors for

these types of products and solutions, demonstrating our market-leading prowess.”

Nagel similarly told investors on April 6, 2016 that there had been “no real change

in the [competitive] trend.”

      10.    These and other statements, detailed herein, falsely assured the market

that the Company was not witnessing a decline in sales growth—even as its main

competitors in the North American lighting market, such as Cree, Inc.,

acknowledged that their performance was suffering due to the economic factors to

which Acuity claimed to be immune. Instead, Defendants’ misrepresentations

indicated to the market that Acuity was poised to achieve continued profitable

growth and to extend its multi-year streak of above-market performance.




                                         6
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 11 of 172




      11.   Defendants’ fraud was successful, for a time. Indeed, during the Class

Period, market analysts cited Acuity’s ability to buck the competitive pressures

plaguing its competitors, and seized on Defendants’ asserted confidence in Acuity’s

continued growth trajectory. For example, one analyst commented on October 7,

2015 that the Company’s “[v]olume growth of 17% is eye popping in a market

where nearly every industrial is missing sales.” Another analyst observed on

January 8, 2016 that “[m]anagement was quick to rebuff any concerns on broader

pricing pressure as many bears fear.” Several months later, in an April 20, 2016

report, an analyst described Acuity as “the train that keeps reporting upside beyond

the most bullish expectations.”

      12.   In reality, however, and in stark contrast to Defendants’ public

statements, the floor had fallen out from under Acuity, and Defendants knew it.

Indeed, Defendants were actively tracking the starkly negative trends of increased

competition, falling prices, and the unsuccessful rollout of the Company’s new

products. Meanwhile, in an attempt to create a façade of continued growth despite

this economic reality, Defendants were engaging in a widespread scheme to inflate

the Company’s quarterly sales through increasingly brazen channel stuffing,

whereby Defendants directed Acuity employees to maximize unwanted and




                                         7
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 12 of 172




untimely shipments at quarter-end without customer authorization in order to

prematurely record sales.

       13.    As detailed herein, even before any fact discovery has occurred, the

evidence of Defendants’ scheme during the Class Period is overwhelming. Indeed,

the fact that Defendants employed improper channel stuffing practices on a

Company-wide basis to meet inflated revenue projections issued to the market has

been independently confirmed by at least thirteen former Acuity employees who

worked at five of Acuity’s six manufacturing and distribution facilities in the U.S.

and Canada, as well as multiple former employees who served in financial analysis

roles at Acuity throughout the Class Period.

       14.    These confidential witnesses (“CWs”) describe in detail how the

Company’s senior management orchestrated, tracked, and enforced a channel

stuffing scheme, and ignored or retaliated against anyone who objected or interfered

with their efforts.

       15.    Furthermore, while Acuity secretly engaged in Company-wide channel

stuffing to inflate its publicly reported sales figures and drive Acuity’s stock price

to record highs, the Individual Defendants personally profited from their fraud by

unloading millions of dollars worth of artificially inflated Acuity stock. Specifically,

during the Class Period, the Individual Defendants sold tens of thousands of shares


                                           8
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 13 of 172




of Acuity common stock to unwitting investors, collectively reaping over $48

million in illicit profits. Moreover, the Individual Defendants collectively earned

tens of millions in additional incentive compensation tied to the very financial

metrics that were inflated by Defendants’ channel stuffing.

      16.    Channel stuffing could only work to mask sales underperformance and

diminishing demand for so long. By late 2016, Acuity’s story of sustained growth

and over-performance began to unravel. Acuity’s true financial condition was

disclosed to the public, in part, on October 5, 2016. On that date, Acuity reported

Fourth Quarter 2016 financial results, including net sales, which came in below

consensus estimates. Defendants falsely attributed the sales shortfall to “short-term

labor issues” and “uncertainty and volatility” related to the 2016 U.S. presidential

election and the U.K.’s referendum vote to exit the European Union (“Brexit”).

Analysts expressed surprise at the disappointing results and questioned—mildly—

Defendants’ proffered explanations for the negative surprise.

      17.    Following this news, shares of Acuity’s stock declined $12.01 per

share, or over 4.7 percent, to close on October 5, 2016, at $242.99 per share, on

unusually heavy trading volume.

      18.    Defendants were initially successful at reassuring investors that the

quarter’s performance was a transitory setback unrelated to declining organic


                                         9
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 14 of 172




growth, in particular by reissuing their false and misleading statements about the

purported strength of Acuity’s current “order rates.” For example, in an October 5,

2016 report, one analyst stated that “end market demand does not seem to have

softened and management sees strong order rates.”

      19.    Contrary to their false assurances, on January 9, 2017, Defendants again

surprised the market by reporting a second consecutive quarter of disappointing

sales. This time, Defendants attributed the sales shortfall, in part, to “weaker than

expected net sales volume this quarter.” Defendants, however, issued additional

false and misleading statements, assuring the market that “the softness in demand

over the last quarter or so was due to temporary circumstances that for the most

part have passed,” including 2016 election jitters and the continuing effect of Brexit.

      20.    Upon this incomplete disclosure of Acuity’s faltering performance,

shares of the Company’s stock declined an additional $34.85 per share, or nearly

14.7 percent, to close on January 9, 2017, at $202.51 per share.

      21.    The relevant truth was further revealed on April 4, 2017, when Acuity

once again reported disappointing sales and acknowledged—for the first time—

“softness in demand” that was not attributable to temporary, external economic

circumstances, but “could potentially linger into the second half of 2017.”

Defendant Nagel further admitted that Acuity’s growth had slowed significantly,


                                          10
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 15 of 172




stating that Defendants no longer expected growth in the mid- to upper-single-digit

range, but instead expected growth “in the low single digits in the second half of

fiscal 2017.” Such a rate of growth would not exceed, and would even lag behind,

the expected growth for the broader lighting industry.

      22.    Following this final revelation, shares of the Company’s stock fell an

additional $30.13 per share, or over 14.7 percent, to close on April 4, 2017, at

$173.93 per share, again on unusually heavy trading volume.

      23.    With the true state of Acuity’s performance and purported growth

prospects revealed, analysts remarked that Acuity’s disappointing sales performance

and outlook “directly contradict[] that of the lighting industry, which sees a robust

June quarter,” and concluded that “the company’s period of sustained growth in

excess of the market may have come to an end.”

      24.    As a result of Defendants’ wrongful acts and omissions, Lead Plaintiff

and other Class Members paid artificially inflated prices for shares of Acuity

common stock during the Class Period, and were damaged when those shares

suffered a precipitous decline in value upon the disclosure of Defendants’ fraud.

This action seeks a remedy for Defendants’ violations of federal law.




                                         11
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 16 of 172




III.   JURISDICTION AND VENUE
       25.   The claims asserted herein arise under Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5. This Court has

jurisdiction over the subject matter of this action under Section 27 of the Exchange

Act and 28 U.S.C. § 1331.

       26.   Venue is proper in the United States District Court for the Northern

District of Georgia pursuant to Section 27 of the Exchange Act, 15 U.S.C. §§ 78aa,

and 77v, and 28 U.S.C. § 1391(b). Acts giving rise to the violations of law

complained of herein, including the dissemination to the investing public of

materially false and misleading information and the scheme to manipulate the price

of the Company’s common stock, occurred in this District. In addition, the Company

is headquartered in this District with its principal corporate offices located in

Atlanta, Georgia.

       27.   In connection with the acts alleged herein, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including,

but not limited to, the mails, interstate telephone communications, and the facilities

of the national securities markets.




                                         12
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 17 of 172




IV.   PARTIES

      A.    Lead Plaintiff
      28.   Lead Plaintiff, the Public Employees’ Retirement System of

Mississippi, purchased shares of Acuity common stock during the Class Period and

suffered losses as a result of the conduct complained of herein. Lead Plaintiff’s

Class Period transactions in Acuity common stock are reflected on the certification

attached as Exhibit A to the Declaration of Ned Weinberger In Support of The

Motion of The Public Employees’ Retirement System of Mississippi for

Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Counsel

(ECF No. 17-1), a copy of which is attached hereto as Exhibit A.

      B.    Defendants

            1.     Acuity Brands, Inc.
      29.   Defendant Acuity is a Delaware corporation with its principal corporate

offices located at 1170 Peachtree Street, N.E., Suite 2300, Atlanta, Georgia and its

operating headquarters located at 1 Lithonia Way, Conyers, Georgia. Acuity is listed

on the New York Stock Exchange (the “NYSE”) under the ticker symbol “AYI.”

      30.   Acuity is—and was during the Class Period—the parent company of

Acuity Brands Lighting, Inc. (“ABL”) and approximately thirty-five other

subsidiaries, through which the Company derives all of its revenue. The Company’s

lighting and building management solutions are marketed under numerous brand

                                         13
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 18 of 172




names, including but not limited to Lithonia Lighting®, Holophane®, and Winona®

Lighting.

      31.    During the Class Period, the Company had one operating segment.

      32.    Throughout the Class Period, Acuity’s fiscal year ended on August 31

of each calendar year. Accordingly, the first quarter (“1Q”) of Acuity’s fiscal year

was from September 1 through November 30; the second quarter (“2Q”), from

December 1 through February 28; the third quarter (“3Q”), from March 1 through

May 31; and the fourth quarter (“4Q”), from June 1 through August 31.

      33.    Acuity is a leading provider of lighting solutions for commercial,

institutional, industrial, infrastructure, and residential applications throughout North

America and select international markets. During the Class Period, sales originated

in North America accounted for at least 96 percent of Acuity’s net sales. The

Company’s lighting solutions include devices such as luminaires, lighting controls,

lighting components, power supplies, prismatic skylights, LED lamps, and

integrated lighting systems for indoor and outdoor applications used in new

construction, renovation, and maintenance and repair applications.

      34.    During the Class Period, Acuity operated approximately fifteen

manufacturing facilities in the United States, Mexico, Europe, and Canada. Acuity’s

products were distributed directly by Acuity from these manufacturing facilities and


                                          14
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 19 of 172




through Acuity’s network of distribution centers, regional warehouses, and

commercial warehouses using both common carriers and a Company-owned truck

fleet.

         35.   During the Class Period, Acuity operated five Distribution and

Regional Manufacturing Centers (“Distribution Centers”) in the U.S. in the

following locations: (i) Northeast, located in Carlisle, Pennsylvania; (ii) Southeast,

located in Conyers, Georgia; (iii) Midwest, located in Hanover Park, Illinois; (iv)

Southwest, located in Irving, Texas; and (v) West, located in Ontario, California.

Internationally, Acuity operated similar Distribution Centers in Ontario, Canada,

and Nueva León, Mexico.

         36.   Acuity employs sales representatives who cover specific geographic

areas and market channels, and who sell Acuity’s products to a wide range of

customers, including electrical distributors, retail home improvement centers,

electric utilities, lighting showrooms, national accounts, and energy service

companies.

         37.   In North America, the Company’s lighting solutions were also sold

during the Class Period by a network of independent sales agents, or “agencies,”

who purchased products from Acuity and resold them to individual electrical

contractors.    One former employee, CW 7, described Acuity’s agencies as


                                         15
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 20 of 172




middlemen between Acuity and electrical contractors. The agencies purchased

products directly from Acuity and then recommended products to electrical

contractors based on building codes and the specifications of various products,

charging a markup on each sale.

      38.    Between fiscal years 2003 and 2015, a single customer, Home Depot,

accounted for 10 to 15 percent of Acuity’s net sales, including products for resale as

well as for lighting its facilities. As discussed in detail below, in Acuity’s fiscal year

2016 (September 1, 2015 through August 31, 2016), sales to Home Depot declined,

and accounted for less than 10 percent of Acuity’s sales during that period.

             2.     Individual Defendants
      39.    Defendant Nagel has served as Acuity’s President, Chief Executive

Officer (“CEO”), and Chairman of the Board of Directors since 2005. Prior to

becoming CEO, Nagel served as Acuity’s Chief Financial Officer (“CFO”). Nagel

is a Certified Public Accountant. According to the Company’s website, “Nagel is

responsible for all of Acuity Brands Lighting’s operations.” As the Company stated

in its 2015 Proxy, Nagel has an “in-depth knowledge and understanding of our

operations” and “is well-positioned to bring key strategic and business issues and

risks to the Board’s attention.”




                                           16
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 21 of 172




      40.   Defendant Reece has been the CFO of Acuity Brands, Inc. since

December 1, 2005. Reece has over twenty-five years of financial and operational

experience. Before joining Acuity, he served for twelve years at Belden, Inc. and

before Belden was a partner with Ernst & Young LLP. Reece is also a Certified

Public Accountant.

      41.   Defendant Black was an Executive Vice President of Acuity from

January 2013 and President of ABL from March 2014 until his retirement in June

2018. Black previously worked as a Senior Vice President of Acuity Business

System (“ABS”), beginning in 2006. Prior to joining Acuity, Black served as an

independent consultant for “Lean” principles and implementation for Acuity from

September 2003 until August 2006. Prior to becoming an independent consultant,

he was President of CPM, Inc.

      42.   As set forth more fully below in ¶¶ 193-206 and 335-44, the Individual

Defendants were personally motivated to, and did, profit from Defendants’ fraud,

both through sales of Acuity common stock at inflated prices and through Acuity’s

performance-based executive compensation program. In total, Nagel’s Class Period

profits on his insider sales were $32 million, while Reece and Black reaped profits

of $11.1 million and over $5.7 million, respectively. In addition, the Individual

Defendants collected millions in performance-based incentive compensation in the


                                        17
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 22 of 172




form of cash and stock tied to Acuity maintaining its longstanding streak of earnings

growth, something Defendants attempted to achieve through the improper and

unsustainable channel stuffing scheme alleged herein.

      43.    Defendants Nagel and Reece, because of their positions with the

Company, possessed the power and authority to control the contents of Acuity’s

reports to the SEC, press releases, and presentations to securities analysts, money

and portfolio managers, and institutional investors, i.e., the market. Nagel and Reece

were provided with copies of the Company’s reports and press releases that

contained the statements and omissions alleged herein to be misleading prior to, or

shortly after, their issuance and had the ability and opportunity to prevent their

issuance or cause them to be corrected. Because of their positions and access to

material non-public information available to them, Nagel and Reece knew that the

adverse facts specified herein had not been disclosed to, and were being concealed

from, the public, and that the positive representations at issue were materially false

and misleading when made.

      44.    Acuity and the Defendants Nagel and Reece are therefore liable under

Section 10(b) of the Exchange Act for making the false and misleading statements

and omissions and/or participating in the fraudulent scheme alleged herein.




                                         18
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 23 of 172




      45.    In addition, each of the Individual Defendants, including Black, was a

“controlling person” within the meaning of Section 20(a) of the Exchange Act, and

had the power and influence to cause the Company to engage in the unlawful conduct

complained of herein. Indeed, by virtue of their roles as Acuity’s senior-most

executives, during the Class Period, Nagel, Reece, and Black were the Company’s

only “Named Executive Officer[s]” in the Company’s annual Proxy, including those

for fiscal years 2015 and 2016. By reason of their control of Acuity, the Individual

Defendants were able to, and did, directly or indirectly, control the day-to-day

conduct of Acuity’s business and are liable for any false and misleading statements

and omissions alleged herein that are attributable to Acuity.

      C.     Former Acuity Employees2

      46.    CW 1 is a former Market Intelligence Analyst who was employed at

Acuity’s operating headquarters in Conyers, Georgia prior to and during the Class

Period, leaving Acuity in the Company’s 3Q 2016. CW 1 worked in the Market

Intelligence Group (also known as the Business Intelligence Group), which engaged

in macroeconomic analysis and analysis of market trends. The reports of the




2
 To protect the identities of the CWs referenced herein, all witnesses will be referred
to using feminine pronouns.

                                          19
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 24 of 172




Business Intelligence Group were distributed to Acuity’s senior management,

including the Individual Defendants, on a quarterly basis.

      47.    CW 2 is a former Associate Product Manager who was employed by

Acuity in the Greater Atlanta area prior to and during the Class Period, leaving

Acuity in the Company’s 3Q 2016. CW 2 also served as an analyst and is familiar

with Acuity’s Business Intelligence Group.

      48.    CW 3 is a former Finance Leadership Specialist who was employed at

Acuity’s operating headquarters in Conyers, Georgia during the Class Period,

beginning in the Company’s 4Q 2016 and ending in Acuity’s 2Q 2017, and reported

to a Finance Manager, who reported to a Vice President of Finance, who reported to

a Senior Vice President, and who ultimately reported to Nagel and Reece. As a

Finance Leadership Specialist, CW 3 was part of Acuity’s Sales Operations Finance

team, and assisted with financial reporting and other financial analysis. In addition,

CW 3 worked in the Business Intelligence Group, which generated reports that

tracked the Company’s sales and shipments and that were distributed to Nagel and

Reece.

      49.    CW 4 is a former Manager who worked at Acuity’s Toronto, Canada

location prior to and during the Class Period, leaving Acuity in the Company’s 2Q

2016. CW 4 was responsible for preparing profit and loss statements and for sales


                                         20
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 25 of 172




reporting for Acuity’s Canadian operations, and served as liaison to Acuity’s U.S.

operation, including with respect to its warehouse operations and financial reporting.

CW 4 reported to Vice President, Gregory Holm.

      50.    CW 5 is a former Acuity employee who worked in the Business

Leadership Program at Acuity’s operating headquarters in Conyers, Georgia, prior

to and during the Class Period, leaving Acuity in the Company’s 1Q 2016. As part

of the program, CW 5 rotated through several of Acuity’s business units.

      51.    CW 6 is a former Regional Specification Sales Manager who worked

in Acuity’s Northwest Region prior to and during the Class Period, leaving Acuity

in the Company’s 3Q 2017. CW 6 worked with Customer Care Specialists who

worked out of Acuity’s Western Distribution Center, located near Los Angeles,

California. According to a job posting by Acuity, Specification Sales Managers are

responsible for promoting assigned products to the specification community

including architects, engineers, lighting designers, and others. CW 6 reported to

Regional Vice President Greg Vogelman, who in turn reported to Vice President of

Sales-West Renee Borg.

      52.    CW 7 is a former Manager in Outdoor Lighting who was employed at

Acuity’s operating headquarters in Conyers, Georgia, prior to and during the Class

Period, leaving Acuity in the Company’s 2Q 2016. CW 7 reported to David Sypes


                                         21
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 26 of 172




(“Sypes”), who was the Vice President of Commercial Outdoor at the time.

According to job postings on Acuity’s website, managers serving specific product

markets such as Outdoor Lighting are responsible for overseeing all aspects of

product life cycle management, including understanding market demands,

technology trends, and the competitive field.

      53.    CW 8 is a former National Sales Manager who was employed by Acuity

prior to and during the Class Period, leaving Acuity in the Company’s 2Q 2017, and

who reported to the Vice President of Sales. CW 8 had responsibility for Acuity’s

major retailers in a particular geographic area, including Home Depot.

      54.    CW 9 is a former Director of Residential and Hospitality Product

Solutions who was employed at Acuity’s operating headquarters in Conyers,

Georgia, prior to and during the Class Period, leaving Acuity in the Company’s 3Q

2016. CW 9 reported to Kim Hoelting, Vice President of Residential and Hospitality

Marketing. CW 9 ran profit and loss statements for major customer Home Depot.

      55.    CW 10 is a former Construction Solutions Manager who was employed

at Acuity’s operating headquarters in Conyers, Georgia, prior to and during the Class

Period, leaving Acuity in the Company’s 4Q 2016. CW 10 reported to Director of

Regional Sales, Ashlee MacDonald (“MacDonald”) (who had replaced Drew

Roberts), who reported to a Regional Senior Vice President. During her tenure, CW


                                         22
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 27 of 172




10’s Regional Vice President was Gene Curtain and later Jon Akers. The Regional

Senior Vice President reported to Executive Vice President, Dennis Noyce, who

reported to Sero Cardamone (“Cardamone”), President of Global Sales, who in turn

reported to Black and Reece, who reported to Nagel. CW 10 was involved in sales

to electrical contractors, distributors, and Acuity’s independent sales agents.

      56.    CW 11 is a former Senior Financial Analyst who was employed at

Acuity’s operating headquarters in Conyers, Georgia, prior to and during the Class

Period, leaving Acuity in the Company’s 4Q 2016. CW 11 reported to Chris Tuttle,

Senior Vice President of Finance (Compliance/Accounting) and Karen Holcom,

Senior Vice President of Finance (Supply Chain). According to an Acuity job

posting, Senior Financial Analysts participate in financial planning, reporting,

forecasting, and day-to-day financial analysis for Acuity.

      57.    CW 12 is a former Senior Customer Care Specialist who was employed

at Acuity’s Midwest Distribution Center, prior to and during the Class Period,

leaving Acuity in the Company’s 3Q 2016. As described by a job posting on

Acuity’s website, Customer Care Specialists are responsible for assisting customers

(agencies, distributors, contractors, and other customers) with a broad range of

customer service needs: order management, product interpretation, product

validation, problem solving, order generation, and systems/process support. With


                                          23
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 28 of 172




respect to order fulfillment, Customer Care Specialists must “[d]evelop and

continually expand a comprehensive understanding of the components of the order

fulfillment cycle” and are expected to “[i]dentify potential road-blocks to order

fulfillment process and solutions to move process forward,” and “[m]onitor orders

for exceptions and holds to ensure orders are produced and shipped in a timely

manner.” CW 12’s team reported to Acuity’s National Customer Care Manager,

who during CW 12’s tenure, was Diane Byrd and later Andrea Boyer.

      58.   CW 13 is a former Financial Analyst who was employed at Acuity’s

operating headquarters in Conyers, Georgia, prior to and during the Class Period,

leaving Acuity in the Company’s 2Q 2016. CW 13 reported to a Finance Manager,

who in turn reported to Acuity’s Director of Finance, Anil Chagani. CW 13’s role

involved compiling monthly reporting for product groups such as the Indoor

Lighting and Outdoor Lighting product groups. This reporting included sales reports

which were done on a monthly and ad hoc basis. The reports were distributed to

managers and Reece.

      59.   CW 14 is a former Senior Level Supervisor, Corporate Accounts, who

was employed by Acuity throughout the Class Period. CW 14 was directly involved

in Acuity’s National Account Sales for several large National Accounts.




                                        24
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 29 of 172




      60.   CW 15 is a former Customer Care Associate who was employed at

Acuity’s operating headquarters in Conyers, Georgia, prior to and during the Class

Period, leaving Acuity in the Company’s 1Q 2017. CW 15 reported to a Customer

Care Manager, who reported to another manager, who reported to the Vice President

of the department, who Lead Plaintiff believes based on Lead Plaintiff’s

investigation to be Jeff Grossmann, Acuity’s Vice President of Customer

Experience. As a Customer Care Associate, CW 15 managed orders that were

scheduled to be shipped to various Acuity customers, primarily in the Northeastern

United States.

      61.   CW 16 is a former Mid-Level Sales Supervisor, Primary Corporate

Accounts who was employed by Acuity prior to and during the Class Period, leaving

Acuity in the Company’s 4Q 2016. CW 16 was based in the Midwest, reporting to

Dave Sheppard, Vice President of Sales, Corporate Accounts. CW 16 explained that

during her tenure at Acuity, there were a total of thirty Primary Accounts, and CW

16 had responsibility for approximately 25% of them.

      62.   CW 17 is a former Buyer/Planner who was employed at Acuity’s

Midwest Distribution Center prior to and during the Class Period, leaving Acuity in

the Company’s 3Q 2016.        According to a job posting on Acuity’s website,

Buyer/Planners are responsible for material replenishment and management,


                                        25
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 30 of 172




working to ensure material availability to enable on-time assembly, delivery to the

customer, and acting as an interface between the assembly floor and customer. CW

17 reported to the Warehouse Manager, who reported to the Warehouse Director.

      63.    CW 18 is a former Buyer/Planner who was employed at Acuity’s

Southwest Distribution Center, which was located in Dallas, Texas, prior to and

during Class Period, leaving Acuity in the Company’s 3Q 2016. As a Buyer/Planner,

CW 18’s duties included ordering the parts and materials necessary for

manufacturing Acuity’s products as well as managing Acuity’s production line. CW

18 reported to Factory Operations Manager, Bruce Carter, who in turn reported to

Southwest Distribution Center Director of Operations, Casey Harrison.

V.    DEFENDANTS’ SCHEME

      A.     Prior to the Class Period, Acuity Achieves Record Growth Fueled
             by the Conversion to LED Lighting
      64.    Acuity originated as a subsidiary of National Service Industries, Inc., a

manufacturing and services conglomerate with a wide array of product offerings

ranging from textiles, envelopes, and specialty and consumer chemicals to lighting

fixtures. In 2001, Acuity was spun off as an independent company. Since that time,

Acuity has grown to become one of the world’s largest lighting solutions companies.

      65.    Acuity’s rapid growth coincided with a boom in non-residential

construction, coupled with a transition from traditional incandescent and fluorescent


                                         26
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 31 of 172




lighting to energy-efficient, solid-state LED lighting. The rapid adoption of LED

technology, both in new construction and retrofit activity, operated as a significant

tailwind for Acuity prior to the Class Period.

      66.    Acuity similarly took advantage of opportunities in the residential

construction market prior to the Class Period. With respect to the residential

construction market, Acuity’s growth was fueled in large part by its lucrative

relationship with Home Depot, which accounted for 10 to 15 percent of Acuity’s net

sales in every fiscal year between 2003 and 2015.

      67.    As Acuity grew, it expanded the Company’s product offerings to

include “smart” lighting products made with Acuity-supplied sensors and controls

with a range of functionalities, such as adjusting light output and connecting the

fixtures to communication networks, including Wi-Fi.             To accomplish this

expansion, Acuity acquired a series of smaller technology firms that supply the

software and digital controls to integrate lights into larger building-control systems.

In total, Acuity acquired at least ten companies between 2010 and 2015.

      68.    Defendants’ strategy to transform Acuity into a lighting technology

company and capitalize on the transition to LED lighting was seemingly successful,

for a time. In the five years preceding the Class Period, Acuity’s sales grew by 58

percent, leading to a rapid increase in earnings per share (“EPS”):


                                          27
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 32 of 172




                         Acuity’s Growth Fiscal Year 2010-2015

            Fiscal Year           Net Sales (in millions) EPS

            2010                  $1,626.9                $1.84

            2011                  $1,795.7                $2.46

            2012                  $1,933.7                $2.75

            2013                  $2,089.1                $2.97

            2014                  $2,393.5                $4.07

            2015                  $2,706.7                $5.13


      69.    Throughout this period of sustained growth, Acuity consistently set—

and shattered—all of its previous growth records. By the first day of the Class

Period, when Acuity reported its 4Q 2015 results, Acuity had already achieved nine

consecutive quarters of record growth. Acuity’s remarkable track record drove the

Company’s stock price to rise from $44.24 on September 30, 2010 to $182.88 on

October 7, 2015, a more than 400 percent increase.

      70.    On October 7, 2015, the first day of the Class Period, Nagel stated in a

press release announcing the Company’s 4Q 2015 results that the Company’s growth

trend showed no signs of stopping: “We believe our record results reflect the growth

in new construction, and renovation and retrofit activity, including the conversion to

solid-state lighting.”


                                          28
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 33 of 172




      71.    During Acuity’s earnings call held with analysts and investors on this

date, Nagel again touted “record results for virtually all financial metrics, including

net sales” noting that “this was the 10th quarter in a row where we achieved double-

digit volume growth.” Nagel also highlighted the Company’s increasing reliance on

LED sales, stating:

      Sales of LED products grew by almost 50% this quarter compared with
      the year-ago period, an extraordinary achievement when one considers
      that sales of LED-based luminaires at Acuity now account for more
      than half of our total net sales, which, as you know, also includes non-
      fixture-related lighting products as well.

      72.    With respect to Acuity’s efforts to expand into a lighting technology

company, Nagel touted Acuity’s “integrated tiered solutions strategy” which

consisted of offering a four-tiered suite of increasingly technologically-sophisticated

product offerings from traditional basic lighting, or “Tier 1,” to an internet-enabled

suite of lighting and controls products, or “Tier 4”:

      The purpose of this strategy is to leverage our incredibly diverse
      portfolio by offering customers solutions that best meet their needs,
      whether it be a single device, which we identify as Tier 1, or a complete
      holistic integrated lighting solution, which we identify as Tier 3, for
      their indoor and outdoor needs and everything in between . . . .

      While sales information for our tiered solutions is still imprecise and
      expanding off a small base, we believe our sales in our Tier 3 category,
      encompassing our holistic integrated solutions offering, were up more
      than 40% over the year-ago period. Tier 3 solutions can be enabled to
      provide data collection and to support connectivity to the Internet of



                                          29
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 34 of 172




      Things, affording Acuity additional revenue streams, which we identify
      as Tier 4.

      73.    Nagel also touted Acuity’s relationship with Home Depot on the

earnings call, stating, “as you know, we are strategic[ally] aligned with one

particular customer [Home Depot] that we have a great partnership, and we're

driving growth, both for them and for us. So we see them taking share, we see

them continuing to invest aggressively in the lighting solution side of their business.”

      74.    Analysts bought into management’s representation of Acuity’s

sustained growth and apparent ability to outperform its competitors, many of which

had reported softness in demand while Acuity boasted of record growth. For

example, a December 11, 2015 Cowen and Company (“Cowen”) report noted that

Acuity’s stock had risen approximately 65 percent in calendar year 2015 alone,

commenting that “[w]hile we acknowledge that the [earnings] multiple is lofty, we

highlight the growth in EPS relative to revenue coupled with continued market share

gains. We believe the company is growing 1.5-2.0X the market.” Similarly, a

December 11, 2015 D.A. Davidson & Co. (“D.A. Davidson”) report noted that

“Acuity shares continue to break new highs, notably as other construction supplier

stocks have seen price volatility and broader economic growth potential for 2016

has become somewhat less clear.” The report attributed Acuity’s outperformance to

the Company’s purportedly “solid and consistent organic growth.”

                                          30
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 35 of 172




      B.      Defendants Conceal that Acuity’s Growth is Slowing
      75.     Unbeknownst to investors, Acuity’s extended, multi-year period of

rapid growth had begun to trail off in the period leading into the Class Period. The

boom in LED lighting brought a massive influx of new competitors into the market,

which drove down prices, eroded Acuity’s market share, and adversely impacted

Acuity’s ability to maintain its upward sales trajectory. Indeed, shortly prior to and

during the Class Period, Acuity experienced a decline in its rate of sales growth,

which made it impossible for Acuity to legitimately sustain its historical growth rate.

Rather than admit the truth about Acuity’s lagging business, Defendants downplayed

the impact of this negative trend while touting Acuity’s purportedly successful

navigation around it (which was effectuated through Company-wide channel

stuffing) and expansion into a lighting technology company (which failed

miserably).

              1.    The Transition to LED Lighting Leads to Increased
                    Competition and Lower Prices
      76.     Acuity’s transition to the manufacture and sale of LED lighting was

initially a boost to the Company’s revenues for two reasons. First, LED products

were sold at higher prices than traditional lighting products. Second, because LED

products lasted much longer and were more energy-efficient than traditional




                                          31
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 36 of 172




lighting, Acuity sold a large number of LED products for the retrofit market, as many

commercial buildings replaced their traditional lighting with LED lights.

      77.    Over time, however, Acuity could not sustain its sales growth, as

opportunities for retrofitting grew scarcer and the longer life of LED lights cut down

on LED replacement sales. Moreover, the introduction of LED technology attracted

new companies into the market, including suppliers of both LED components and

LED products, which competed with traditional lighting companies such as Acuity,

prompting a sharp decline in LED prices.          As Acuity acknowledged in the

Company’s 2015 Form 10-K, “there have been a growing number of new

competitors, from small startup companies to global consumer electronics

companies, offering solid-state (primarily LED) lighting solutions to compete with

traditional lighting providers.”

      78.    Defendants sought to conceal the true impact of these negative trends

from investors, consistently downplaying the impact that increased competition and

lower LED prices were having on Acuity’s sales growth. For example, Nagel stated

on October 7, 2015 that “[o]ur expectations for growth of the lighting industry,

primarily in North America, has not changed much over the last few quarters in

spite of some noise to the contrary. We remain very positive.”




                                         32
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 37 of 172




      79.    While the Company acknowledged that Acuity’s “14 percent growth in

fiscal 2015 fourth quarter net sales” was hampered by “a reduction in the sales price

of certain LED luminaries, reflecting the continued decline in the cost of purchased

LED components, as well as change in sales channel mix,” during the conference

call on October 7, 2015, Nagel touted that “our rate of growth for LED luminaires

continues to far outpace the growth rates of our largest competitors for these types

of products and solutions, demonstrating our market-leading prowess,” thus

minimizing any impact from lower prices attributable to increased competition.

      80.    Analysts credited Defendants’ representations and dismissed the

impact of competition and lower LED prices on Acuity’s continued growth

prospects. For example, in an October 7, 2015 report, D.A. Davidson noted that

“[p]rice/mix headwind [i.e., the impact of lower selling prices of Acuity’s products]

stepped up this quarter (2 points against sales growth), which Acuity suggested had

more to do with mix of sales channels,” but concluded that “[w]e side with

management: one quarter is not a trend and clearly was more than offset by

impressive volume.”

      81.    Throughout the Class Period, Defendants repeatedly minimized the

threat and impact from increased competition on Acuity’s LED sales. For example,

on January 8, 2016, Nagel stated:


                                         33
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 38 of 172




      The competitive dynamics were again, consistent with what we've seen.
      We didn’t -- there's nothing that I would say would be noteworthy in
      terms of the pricing dynamics that would be outside the norm, if you
      will. That doesn't mean that we don't experience -- we are a[] bid
      business, that we don't experience some competitive pressures, but I
      wouldn't call that out.

      82.   Defendants also dismissed any concern that Acuity was poised to suffer

a decline in sales like its competitors. Analysts repeatedly questioned the Company

on earnings calls about its sales prospects, particularly in light of disappointing

results reported by Acuity’s competitors. For example, on April 6, 2016, an analyst

questioned Nagel about the effect of competition and resulting price declines. In

response, Nagel again downplayed the impact of competition:

      [O]ur view is, is that there's no -- there's been no real change in the
      trend. There's been no real change in how the competitors are out there.
      It's a big business for most of what we do. And so we're competing
      every day. And I don't know that we've seen any meaningful change in
      how our competitors compete. So I would say that it's still kind of more
      of the same at this point.

      83.   On June 29, 2016, Reece again downplayed any suggestion that

competitors were negatively impacting Acuity’s sales:

      [ANALYST:] [O]n the 2% price/mix. That's a little higher than recent
      quarters. You alluded to on the call that the driver of that was the LED
      component, other component price declines. But I just wanted to get a
      sense of was there a pickup there or was your reductions in price
      somewhat of a catch-up or were there competitive aspects at play? Any
      color would be helpful.




                                        34
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 39 of 172




      [REECE:] Yes. I would say it's a slight pickup. We've been saying 1%.
      So it's a slight pickup with rounding. . . . But I would say it's still
      predominantly due to passing on reduction in our input costs,
      predominantly LED. But we have seen some reduction in others that
      have caused that number to round to 2% instead of the 1%.

      84.    Nagel added, in response to another analyst’s question about LED

pricing:

      The pricing, as Ricky [Reece] pointed out earlier, on component costs,
      it's ebbing and flowing. It's something that we've always had to manage.
      . . . So simply because it's an LED light source, it hasn't really
      changed how we think about the internal workings of our business
      and how we compete in the marketplace. We're always trying to sell
      value with new technology. LED is an enabler for us to selling more
      value, i.e. Internet of Things, combined solution sets for energy savings.
      That's how we're driving the value, and I expect the trend to continue.

      85.    In sum, Defendants rejected any notion that Acuity was adversely

impacted by increased competition or lower LED pricing across the industry.

Whereas Acuity’s competitors were reporting diminished sales and growth prospects

owing to the influx of new suppliers of LED lighting products and lower prices,

Defendants consistently downplayed any such trend, touting Acuity’s purported

ability to outperform trends in the broader lighting market.

      86.    In truth, and in contrast to these positive statements to investors, former

Acuity employees confirm that increased competition and lower prices were

internally recognized as an adverse trend that was affecting Acuity and was actively

tracked by Defendants. Defendants’ concern about this adverse trend is reflected in


                                          35
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 40 of 172




the fact that Acuity’s senior management responded to the trend by holding meetings

and issuing internal reports regarding negative sales and pricing trends, which

multiple CWs witnessed during the Class Period.

      87.    For example, CW 1, who worked in Acuity’s Business Intelligence

Group during the Class Period, participated in the preparation of the Quarterly

Record Brief (also known as the Quarterly Record Review) in PowerPoint format,

which detailed market trends regarding the Company’s performance and which was

prepared for Nagel, Reece, and other executives. CW 1 prepared four such reports

during her tenure at Acuity. Data detailed in the Quarterly Record Review reports

included internal metrics such as sales growth figures, GDP figures, housing market

trends, potential merger and acquisition information, and pricing information,

trends, and expectations regarding Acuity’s LED business.

      88.    CW 2, who was familiar with Acuity’s Business Intelligence Group and

the reports that were generated by the group, recalled that the group was comprised

of less than ten individuals who analyzed market trends for the purpose of advising

Acuity’s leadership, and confirmed that the group accumulated studies on the

lighting market, analyzed the information, and reported to Acuity’s leadership

regarding, among other things, competitors and trends in the broader lighting market.

CW 2 explained that the group aggregated internal sales numbers from Acuity and


                                         36
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 41 of 172




those from the Company’s competitors with other available industry information as

part of their analysis of trends in the lighting industry.

      89.    According to CW 1, the reports generated by the Business Intelligence

Group advised Defendants that LED prices were falling and the LED market was

more crowded as a result of increased competition. CW 1 stated that Acuity was

actively tracking its slowing growth, which it attributed to increased competition and

lower prices in the LED market. CW 1 stated that Acuity also enlisted third parties,

such as Navigant Consulting, Inc., to analyze this negative trend.

      90.    CW 1’s account is corroborated by CW 3, who during her tenure also

worked in the Business Intelligence Group, and stated that the reports generated by

this unit would be sent to Nagel and Reece. Specifically, during CW 3’s time with

the Business Intelligence Group, CW 3 was responsible for working on reports

which reflected sales by business segments and backlog reports, which reflected

what was supposed to ship out and did not, in addition to other reports, such as

Corporate Accounts Reports, which CW 3 were distributed to Nagel and Reece and

reflected monthly and quarterly sales figures and reflected the drop in sales.

      91.    Furthermore, as part of CW 3’s role in Acuity’s Sales Operations

Finance, CW 3 compiled and sent out daily reports which reflected all of Acuity’s

sales figures. The reports compared sales figures for the Company in year-over-year


                                           37
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 42 of 172




and quarter-over-quarter formats. CW 3 stated that these reports revealed Company-

wide declines in sales at Acuity. For example, CW 3 specifically recalled seeing a

decline in sales numbers throughout each line of Acuity’s business from 1Q to 2Q

2016. CW 3 estimated the overall rate of decline during the 1Q to 2Q 2016

timeframe as 5 to 13 percent year-over-year. CW 3’s reports were issued in an Excel

spreadsheet format that interfaced with Acuity’s Oracle software. CW 3 stated that

the reports were reviewed by CW 3’s direct manager, who reported to Alex Black,

Vice President of Sales, and were also disseminated to Acuity’s entire sales team.

CW 3 had reason to believe that Nagel and Reece received these reports, as CW 3’s

manager made it clear to her that Nagel and Reece had access to the reports.

      92.   CW 3 also stated that a large portion of Acuity’s historical revenue

came from LED conversions, but that the number of such projects shrank prior to

and during the Class Period.

      93.   In addition, CW 4, CW 5, CW 6, CW 7, and CW 8 all stated that

competition in the LED lighting market had increased prior to and during the Class

Period, leading to lower prices as other competing companies were able to produce

LED products more efficiently and inexpensively. These witnesses stated that

Acuity had to lower its prices in response to this increased competition. As CW 8

explained, there was at least ten times more competition among suppliers of LED


                                        38
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 43 of 172




products than there had been among manufacturers of fluorescent lighting, which

CW 8 stated resulted in an erosion of Acuity’s market share. The increased level of

competition also brought with it rapidly decreasing prices. CW 8 described this

trend as a “race to the basement” in pricing. CW 8 related how by 2016, customers

demanded so-called “cost outs” or cost reductions, claiming that they could purchase

the same products cheaper from Acuity’s competition.

      94.    CW 5 explained that Acuity was tracking the negative trend regarding

LED sales, but stated that Acuity initially thought this increased level of competition

would be limited to the LED bulb market and that Acuity’s LED fixture market

would be safe. CW 5 explained that because there were fewer manufacturers who

could mass produce LED fixtures, Acuity believed that its LED fixture business was

better insulated from competitive pressure. However, during the Class Period, CW 5

stated Acuity was also losing market share in its LED fixtures business due to

increased competition, a fact confirmed by CW 7, who also stated that Acuity was

losing market share during the Class Period due to increased competition.

      95.    CW 6 confirmed that Acuity was experiencing declining sales growth

in 2016 and that this trend was attributable to Acuity losing business to its

competition. Given her role at Acuity, CW 6 had insight into Acuity’s national sales

trends. CW 6 recalled weekly, and sometimes, bi-weekly conference calls with the


                                          39
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 44 of 172




Regional Vice President of Sales to discuss the fact that Acuity was experiencing

declining sales growth. CW 6 cited the trend of overseas companies selling products

directly to Acuity’s customers as a reason for Acuity’s declining sales. This

increased competition was causing prices to drop as competitors were offering

cheaper products, which were attractive to Acuity’s customers.

      96.    CW 6 recalled that the Regional Vice President had quarterly meetings

with Acuity’s senior management in Georgia, during which the Regional Vice

President stated that he discussed the trend of increased competition among LED

suppliers and the negative impact it was having on Acuity’s sales, but the Regional

Vice President stated that these concerns fell on deaf ears. CW 6 stated that Acuity’s

management refused to address employees’ concerns about declining sales or the

underlying issues affecting the business. Instead, CW 6 stated that Acuity senior

management simply told its employees that they needed to do whatever they could

to increase the number of sales.

             2.    Low-Cost LED Manufacturers                 Undercuts     Acuity’s
                   Relationship with Home Depot
      97.    For over a decade, Home Depot was Acuity’s largest and most

important customer. As reflected in Acuity’s annual reports, sales to Home Depot

represented ten percent or more of Acuity’s sales in every fiscal year between 2003

and 2015.    By the start of the Class Period, however, increased competition

                                         40
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 45 of 172




associated with the transition to LED lighting had begun to chip away at Acuity’s

lucrative relationship with Home Depot. Indeed, by the end of Acuity’s fiscal year

2016, Acuity’s sales to Home Depot had fallen below 10 percent or the first time in

more than twelve years, and have remained below 10 percent since that time.

      98.    Former Acuity employees explained how increased competition from

LED manufacturers was having a long-term, detrimental effect on Acuity’s

relationship with Home Depot. For example, CW 9, who ran the profit and loss

statements for Acuity’s Home Depot account, as well as CW 2 and CW 5, stated that

during the Class Period, Home Depot started purchasing cheaper, competitor LED

products direct from China and selling more of those products instead of Acuity’s

lighting products, leading to declining sales to Home Depot.

      99.    CW 2 explained that increased competition among LED supplier was

the biggest threat to Acuity because large retail companies (e.g. Home Depot) were

no longer purchasing “bread and butter” products exclusively from large companies

such as Acuity. Indeed, as CW 2 witnessed, prior to and during the Class Period,

Home Depot became less loyal to Acuity, leading to a loss of business, which made

it even harder for Acuity to reach its sales goals.

      100. Despite this negative trend, Defendants touted Acuity’s relationship

with Home Depot. For example, on October 7, 2015, Nagel stated:


                                          41
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 46 of 172




      [T]he home improvement channel -- and as you know, we are strategic
      aligned with one particular customer [Home Depot] that we have a great
      partnership, and we're driving growth, both for them and for us. So
      we see them taking share, we see them continuing to invest aggressively
      in the lighting solution side of their business. . . . And with Acuity, in
      this case, Lithonia brand behind it, that really provides the opportunity
      for them to differentiate in both their light construction as well as
      remodel residential side. So we're seeing good growth.

      101. In contrast to Defendants’ public statements, CW 3, who performed

sales analyses of sales accounts in every part of Acuity’s business, observed that

during the Class Period sales to Home Depot were “plummeting like a rock in

water.” CW 3 recalls that Home Depot started declining, in absolute terms, in July

or August of 2016, and got much worse beginning in 1Q 2017.

      102. CW 8, who was responsible for all of Acuity’s major retailers in in a

particular geographic area, including Home Depot, explained how during the 2014

to 2015 timeframe, Acuity’s U.S.-based sales to Home Depot were declining, and

that in 2016, this negative trend also impacted Acuity’s sales to Home Depot in her

area. CW 8 attributed this negative trend to increased competition associated with

the transition to LED lighting, among other factors, including Home Depot

marketing and selling its own products which had been manufactured in China.

      103. CW 8’s report is confirmed by CW 5, who stated that due to an influx

of new suppliers of LED products, Home Depot began to acquire LED products




                                         42
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 47 of 172




directly from Chinese manufacturers rather than from Acuity, which led to a

significant decline in sales to Home Depot beginning in 2015.

             3.     Acuity’s “Smart” Lighting Products Fail to Close the
                    Company’s Widening Sales Gap
      104. As the rate of sales growth among Acuity’s core products declined,

Defendants sought to replace that loss of business through the introduction of a wide

range of “smart” lighting solutions and an emphasis on Acuity’s Internet of Things

(“IoT”) business. However, sales of these much-touted new products were meager,

and fell far short of making up for Acuity’s waning sales in its core business areas.

      105. CW 4 and CW 9 stated that because of increased competition and a loss

of market share in the LED lighting market, Acuity looked to “smart” lighting

solutions and the IoT to replace the lost business. CW 9 stated that in an effort to

remain competitive and regain market share lost from its traditional lighting

business, Acuity acquired smaller technology-oriented companies. However, this

led to a dramatic increase in employees and products, which ultimately resulted in

work-force redundancy issues and necessitated periodic, large-scale layoffs. CW 9

recounted that as a result of the Company’s bloated workforce and periodic layoffs,

there was little collaboration among employees as they sought to maintain their jobs.

CW 9 stated that the dysfunction caused Acuity’s big bet on “smart” lighting

products to fail.

                                         43
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 48 of 172




      106. Similarly, CW 10 stated that Acuity’s emphasis on IoT was a “pie in

the sky” concept, as 85 percent of Acuity’s customer base was never going to need

it or pay for it. Furthermore, CW 10 said the IoT was primarily residential-based

technology and that Acuity had lost out on a significant amount of this market to

established companies competing in this area.

      107. Analysts expressed doubt about Acuity’s ability to expand into the

“smart” lighting business. For example, a July 25, 2016 William Blair report stated

“[i]nvestors are curious to see if a lighting company from Atlanta can successfully

execute a technology strategy involving collecting data, writing applications, and

developing software for visual dashboards and building management solutions.”

Through repeated statements touting the Company’s successful transition to selling

“integrated” lighting solutions, Defendants sought to allay the concerns.

      108. For example, during Acuity’s 4Q 2015 conference call, Nagel

represented that Acuity’s IoT business was thriving by assuring investors that sales

of Acuity’s “Tier 3” solutions were “up more than 40%”:

      While sales information for our tiered solutions is still imprecise and
      expanding off a small base, we believe our sales in our Tier 3 category,
      encompassing our holistic integrated solutions offering, were up more
      than 40% over the year-ago period. Tier 3 solutions can be enabled to
      provide data collection and to support connectivity to the Internet of
      Things, affording Acuity additional revenue streams, which we identify
      as Tier 4.


                                         44
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 49 of 172




      109. While offering these assurances that Acuity’s “smart” lighting business

was booming, Defendants failed to disclose that Acuity’s rollout of new products

was fraught with problems. For example, CW 10 explained that the move from

traditional lighting manufacturing to “smart” lighting solutions coincided with a

marked increase in quality control issues that persisted throughout CW 10’s tenure

at the Company.      This led to massive recalls which eroded overall customer

confidence in Acuity products and the loss of customers.

      110. As an example of this negative trend, CW 10 detailed a massive product

recall involving Acuity’s BLT fixture line. CW 10 learned of the product defect

based on her work on a major lighting contract for a school district in North Carolina.

CW 10 explained that, in July 2016, teachers began reporting that the lenses were

falling out of the new fixtures. CW 10 explained that the BLT fixture line was one

of Acuity’s new products, so its failure—in the form of a manufacturing defect that

caused the lenses to fall out of the new fixtures—was “a big deal.” Even though this

defect posed a safety risk, CW 10 recalled that Acuity initially sought to conceal it

from the public, delaying the announcement of the recall until after the Company

reported its 4Q 2016 results to prevent the information from negatively impacting

the Company’s quarter. CW 10 was specifically informed of the Company’s




                                          45
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 50 of 172




decision to delay the announcement of the recall by Acuity’s then Regional Vice

President, Jon Akers.

      111. CW 10’s account is corroborated by the fact that the United States

Consumer Product Safety Commission report states that the BLT fixture recall was

first announced on November 8, 2016. CW 10 also recalled other instances where

Acuity would do a product advisory rather than a total recall in an attempt to avoid

having to replace every defective product.

      112. Acuity’s focus on “smart” lighting, to the detriment of its traditional

lighting business, also contributed to the widespread problem of manufacturing

defects at Acuity. For example, CW 6 said that Acuity companies and then failed to

invest sufficient money into its subsidiaries after their acquisition. CW 6 cited

Acuity’s acquisitions of Winona, Peerless, and Hydrell as examples of companies

whose product quality declined after being acquired by Acuity. CW 6 stated that

during the Class Period, Acuity’s focus was on the lighting and building controls

aspect of its business, rather than traditional lighting fixtures, and so customers

started to purchase these traditional lighting products from other companies. CW 6

recalled that in 2016, the Company’s focus was on Tiers 3 and 4, which were lighting

solutions and controls products. Acuity was pushing for these products to be sold,

but CW 6 stated that many of these newer products were not ready and suffered from


                                        46
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 51 of 172




product defects. As a result, while Acuity’s bread and butter business of lighting

products was declining, its new products were not being accepted by users, leading

to ever-increasing sales declines.

      113. CW 11, who worked as a Senior Financial Analyst and who was

responsible for Acuity’s long-term Specific Warranty Reserve (SWR) account

during the Class Period, explained that Acuity embarked on an aggressive three-year

growth initiative to accelerate the Company’s transition from a lighting

manufacturing company to a lighting technology company in order to regain market

share. To do so, Acuity hired a large number of engineers to develop new products.

However, Acuity’s research and development process was severely lacking, as there

were no, or insufficient, testing processes, and the hiring of poor third-party

contractors contributed to a significant increase in returns and claims “going through

the roof.”

      114. CW 11 further stated that Acuity was more concerned with attempting

to regain market share than putting its products through proper testing, and that

Acuity pushed “thousands” of products out that were not properly tested, had

defects, or failed altogether, all of which resulted in a large and increased number of

returns and warranty claims. CW 11 stated that the level of growth Acuity was

attempting to achieve in its IoT business was just not possible, mainly because


                                          47
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 52 of 172




Acuity was building inferior products with poor research and development in an

attempt to outpace its competitors.

      115. CW 12 stated that due to the large number of defects that plagued

Acuity’s “smart” lighting products, the Company had to create a Post Sales

Department to address the large number of customer complaints regarding

manufacturing defects or other product issues. During her tenure at Acuity, CW 12

worked as an administrator in the Post Sales Department, and stated that even this

department, which was specifically dedicated to handling customer complaints

regarding product defects, could not keep up with the magnitude of complaints and

problems, which included defects in all the different electronic components in LED

lights, including sensors and drivers. CW 12 stated that customers were not happy

about the many product defects and that the Post Sales Department would be charged

with satisfying the customer complaints, which usually included shipping

replacement products.

      116. CW 3 also confirmed that Acuity’s IoT business suffered from a high

number of defective products that required repairs or replacement pursuant to

Acuity’s warranty.

      117. The accounts of these former employees are corroborated by the fact

that Acuity’s quarterly financial data during the Class Period reveals dollar amounts


                                         48
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 53 of 172




for reserves held, claims paid, and accruals made per quarter. The widespread

quality control issues that plagued Acuity’s smart technology business are reflected

in the Company’s warranty reserve data, which increased dramatically during the

Class Period. During the Class Period, all of Acuity’s reported warranty metrics

increased dramatically, as reflected in the charts below:

                                   Acuity Warranty Expense Data
 $25.0


 $20.0


 $15.0


 $10.0


  $5.0


  $0.0
           3Q15       4Q15        1Q16    2Q16      3Q16        4Q16   1Q17      2Q17        3Q17

                  Claims $m per Quarter     Accruals $m per Quarter    Warranty Reserve $m




         118. In addition to warranty reserves, Acuity’s reserves for estimated

product returns also increased from $4.3 million in fiscal year 2014 to $10.9 million

in fiscal 2016, an increase of 150 percent.




                                                  49
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 54 of 172




      C.     To Create the Appearance of Growth, Defendants Engage in
             Widespread Channel Stuffing
      119. As detailed above, Acuity had experienced five years of meteoric

growth leading up to the start of the Class Period, with Acuity’s revenues growing

by 58 percent during this period. Unbeknownst to investors, however, by the start

of the Class Period, Acuity’s period of sustained organic growth had come to an end,

as numerous factors were limiting the Company’s capacity for continued above-

market expansion. First, the transition to LED lighting had led to a rapid influx of

new competitors, cutting into Acuity’s market share. Second, competitive pricing

among LED suppliers led to plummeting revenues. Third, sales to Acuity’s largest

and most important customer were declining, as the availability of cheaper sources

for LED lighting led Home Depot to shift its business away from Acuity. Finally,

Acuity’s entry into the “smart” lighting business was fraught with problems further

impacting Acuity’s financial results.

      120. In the face of these deteriorating business conditions during the Class

Period, Defendants created a false impression that Acuity was more successful than

it actually was, and that demand for its products was growing at a pace that exceeded

the performance of the lighting market. As detailed below, Defendants did so

through improper and unsustainable channel stuffing that inflated Acuity’s quarterly

sales numbers.

                                         50
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 55 of 172




             1.     Faced with Declining Demand, Defendants Pressure Acuity
                    Employees with Impossible Growth Targets
      121. As revealed and corroborated by thirteen former Acuity employees,

during the Class Period, Acuity set unrealistic and unachievable internal sales targets

to attempt to keep pace with Acuity’s multi-year track record of ever-increasing

sales, a practice which led to the Company’s widespread channel stuffing.

      122. CW 13, a Financial Analyst who worked at Acuity’s headquarters

during the Class Period, explained how Acuity’s upper management forced

unrealistic growth targets on its managers and sales personnel. CW 13 explained

that initially, project managers would develop realistic growth forecasts and submit

them to upper level management for approval. However, upper level management

would change the forecasts to reflect higher growth targets. Upon receiving the

revised forecasts, the project managers informed upper level management that the

numbers were not realistic, but upper management insisted that the project managers

use the inflated numbers.

      123. CW 4 and CW 7 both independently confirmed that Acuity expected

20 percent growth year-over-year even though it knew such growth was not possible.

CW 7 was involved in forecasting for the Commercial Outdoor division and recalled

being told by management during the Class Period to project a 20 percent growth in

sales over Acuity’s existing sales numbers. CW 7 stated that the 20 percent growth

                                          51
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 56 of 172




directive was a Company-wide growth projection. She added that in order for Acuity

to attain this level of growth, Acuity would need to either increase prices or grow its

market share, but that neither of these things was happening during this timeframe.

As a result, CW 7 stated that Acuity’s growth projections were a joke among Acuity

employees.

      124. CW 8 also recalled that the Company internally projected 20 percent

year-over-year stretch goals in 2016, while Acuity’s business was eroding due to

increased competition and lower prices. Similarly, CW 6 confirmed that Acuity

sales personnel were given unrealistic growth targets which were “way out of

whack.” CW 14 also confirmed that during the Class Period, Acuity’s growth targets

were unattainable.

             2.      With the Direction and Approval of Management, Acuity
                     Employees Engage in Widespread Channel Stuffing
      125. In the face of declining sales and unrealistic internal projections,

Defendants directed Acuity employees to do whatever they had to in order to record

more quarterly sales. As CW 6 explained, Acuity’s senior management did not want

to hear any excuses about the sales declines the Company was experiencing. CW 6

stated that the Company directed employees to increase quarterly sales, and told

them to do what you have to do to make the quarterly projections. CW 10 confirmed

that there was pressure by Acuity’s senior management to make quarterly sales

                                          52
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 57 of 172




targets, and that her Regional Vice President emphasized the need to hit quarterly

sales targets.

       126. Consistent with these accounts, CW 15 stated that throughout her tenure

at Acuity there was always a lot of pressure at quarter-end to ship as much product

from the warehouses as possible. CW 16 stated that she too was pressured with very

aggressive monthly, quarterly, and yearly sales goals. As CW 17 explained, Acuity

employees understood that they had to do everything necessary to meet the

Company’s unrealistic growth targets. In order to meet these unrealistic sales

projections, as these and numerous other witnesses confirm, Acuity employees

engaged in widespread channel stuffing—at the direction of Acuity’s management.

       127. As noted above, channel stuffing is a practice whereby a company

floods distribution channels to create a short-term bump in revenue. This practice—

which allows a company to accelerate, or “pull forward” future demand, thus

resulting in a temporary spike in sales—is not sustainable because channel stuffing

leads to a temporary excess supply in the distribution chain in one quarter, thereby

reducing future revenues in the next quarter. Despite its unsustainable nature,

channel stuffing is attractive for companies whose distribution channels allow for it,

as it enables a company to conceal short-term weakness in demand by shifting future

demand into the present. However, where a company is faced with a sustained


                                         53
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 58 of 172




decline in sales—a reality that confronted Acuity during the Class Period—the short-

term boost to revenues achieved through channel stuffing only serves to temporarily

conceal a company’s true financial condition.

      128. Channel stuffing may be accomplished through various practices,

including by offering discounts or other incentives to induce customers to purchase

additional products in large quantities at quarter-end or by shipping product prior to

a customer’s requested delivery date without the customer’s consent. As detailed by

thirteen former Acuity employees, during the Class Period Defendants engaged in

both types of channel stuffing to inflate Acuity’s quarterly revenues and conceal the

negative sales trends that had halted Acuity’s pre-Class Period growth trajectory.

                   a.     Former Acuity Employees Universally Confirm that
                          Acuity Stuffed its Distribution Channels at Quarter-
                          End

      129. Numerous former employees recounted and described the practice of

prematurely shipping products at Acuity. For example, CW 12 explained that Acuity

utilized its electronic order management system (“OMS”) to facilitate the early

shipment of products. The OMS included an order history report, which was

accessible on the Company’s intranet and which the Customer Care team would

access on a weekly or daily basis, as needed.




                                         54
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 59 of 172




      130. CW 12 explained that the system was accessible by sales personnel in

all districts, and that these reports were comprehensive and did not exclude any

products sold by Acuity. In order to pick products for early shipment, OMS reports

would be generated by Customer Care managers, who would then designate which

orders, by line item, should be shipped early. CW 12 explained that the reports were

configured by Acuity’s IT department to identify what products could be shipped,

and the Customer Care managers would work the report to release orders for early

shipment based upon the dollar values involved. The Customer Care managers

could then release for shipment one line at a time from an order, or an entire order.

CW 12 stated that the values of the prematurely shipped orders varied, from as little

as $10 thousand to much larger dollar values including shipments of up to $200

thousand. Furthermore, in order to record that a product had shipped and thus was

considered a sale for accounting purposes, a product only had to be on a trailer that

had left the warehouse.

      131. CW 12’s experience is corroborated by CW 17, who explained that

Acuity used a combination of two systems to track product shipments, a legacy

system and an Oracle-based system. Acuity employees would review all open orders

in both systems and whatever had not been shipped, the employees then would

release them for shipment, even though the customers specifically did not want the


                                         55
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 60 of 172




products shipped to them at that time. CW 17 stated that the Midwest Distribution

Center tracked early shipments using spreadsheets that showed which orders had

been released for early shipment. CW 17 explained that Acuity shipped products

directly to job sites and to Acuity sales “agents” who forwarded Acuity products to

the end-user. CW 17 stated that early shipments were sent to both job sites and to

sales “agents.” CW 17’s role in the early shipment practice was to review the open

orders and release the products for shipment. CW 17 was required to release for

early shipment every open order in Acuity’s systems, including orders which Acuity

knew the customers would return. CW 17 stated that if a large order was not shipped

by quarter-end, Acuity employees had to provide a reason why it was not released.

      132. CW 10 explained that Acuity utilized a number of programs and

tracking systems, including AGILE, which was a database utilized by Acuity and a

key component of ABS, which also included other applications, including KPI and

a Salesforce.com platform. CW 10 stated that KPI was utilized to monitor goals,

incentives, and quotas, while salesforce was used to track daily sales numbers as

well looking at different project opportunities. CW 10 related that the ABS system

was put into place by Black.

      133. CW 10 explained that AGILE was used by sales agents for order entry,

pricing, and quotes. CW 10 explained that a typical order would be placed by an


                                        56
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 61 of 172




end-user (electrical contractor) with a local distributor, who then would place the

order with Acuity. CW 10 stated that Acuity’s Customer Care Team would receive

the order, review it, process it, and send it to the regional distribution center for

packing and shipping. CW 10 stated that the purchase order specified the exact

amount and type of product, the “ship to” or “hold for release” dates, which indicated

the date on which the product was to be shipped to the end-user—often a

construction site or other job site where an electrical contractor would install the

product.

      134. CW 10 explained that the Customer Care Team had the ability, through

Acuity’s AGILE system (which reflected the scheduled delivery date) to authorize

the early shipment of product, thereby allowing Acuity to recognize the sale prior to

the end of the quarter. CW 10’s knowledge was based on the fact that she would

often receive complaints from customers who received early shipments. CW 10

stated that when she looked into the matter, she came to realize that the shipments

were prematurely released for shipment by the Customer Care Team.

      135. CW 6 confirmed that employees at Acuity’s Distribution Centers were

given the task of releasing orders early to meet the end of quarter sales goals. As a

Regional Specifications Manager, CW 6’s responsibilities gave her insight into the

shipment of products to Acuity’s customers, and she confirmed that purchase orders


                                         57
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 62 of 172




would come into the Distribution Center from sales “agents,” contactors, and

electrical distributors, and Acuity’s employees would release the orders for shipment

prior to the customer’s requested shipment date.

      136. Former Acuity employees also described multiple specific transactions

involving large amounts of prematurely shipped product at quarter-end.           For

example, CW 16 recalled one project involving Primary Corporate Account #1, one

of Acuity’s major corporate accounts. CW 16 stated that Acuity supplied over

seventy Primary Corporate Account #1 mall and parking lot projects around the U.S.

in 2015 and 2016. During this timeframe, CW 16 stated that Acuity prematurely

shipped products to projects in California and on the East Coast in order to meet

quarter and year-end sales goals. CW 16 stated that the prematurely shipped orders

involved all types of LED fixtures, including indoor and outdoor, and also included

“smart” lighting products. CW 16 stated her belief that the premature shipments

involved orders ranging from $200 thousand up to $1 million.

      137. CW 15 recalled a specific example of Acuity’s common practice of

prematurely shipping products to customers at quarter-end, which occurred in either

the first or second quarter of 2016 and involved the New Jersey Department of

Transportation (“NJDOT”). CW 15 stated that she recalled that an order in excess

of $1 million was prematurely shipped at quarter-end to a contractor doing a large


                                         58
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 63 of 172




job for the NJDOT. CW 15 stated that the product was scheduled to be released

gradually, but in order to make Acuity’s very aggressive quarter-end sales goal, the

entire order was shipped early and all at once. CW 15 recalled scrambling with her

boss, a Customer Care Manager, in order to figure out a way to pay for storage of

the product because the contractor had no place to store the prematurely shipped

product.

                   b.    Acuity’s Channel Stuffing was Widespread, Affecting
                         All Product Lines and All Sales Channels
      138. CW 13 and CW 3, both of whom served in financial analysis roles,

independently recalled that the manipulation of sales numbers through channel

stuffing by Acuity salespeople was commonplace, and that it was widely known

within the Company that Acuity would pull in sales from a subsequent quarter in an

attempt to meet management’s unrealistic sales projections for the present quarter.

CW 3 explained that shipments were tracked on Acuity’s intranet. As part of her

responsibilities, CW 3 monitored what Acuity products were shipped daily, what

products had to be shipped, and any shipment “backlog.” CW 3 described the

“backlog” as product that had been ordered but was not scheduled to ship within the

same quarter, but instead, was requested for shipment in a future quarter. CW 3

stated that managers were told if they were not hitting their quarterly sales goals,




                                        59
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 64 of 172




they were expected to move product from the “backlog” (or list of sales scheduled

for shipment in later periods) to the present month’s shipments.

      139. CW 3 stated that, based on the full-Company shipment data which she

regularly analyzed as a part of her job functions, the early shipment practice occurred

“across the board” at Acuity and was constant or increasing during CW 3’s tenure

with the Company. CW 3 estimated that the volume of early shipments was in the

high single digit to low double digits relative to Acuity’s total quarterly sales

volume.

      140. According to CW 10, inventory manipulation at the end of the quarter

was routine and occurred at all of the Distribution Centers. CW 10’s knowledge of

the widespread nature of Acuity’s channel stuffing is based on her direct experience

as well as CW 10’s attendance at numerous training events and conferences during

which she learned that other sales managers across each of Acuity’s sales regions

were engaged in early shipping and discounts to meet their quarter-end sales

numbers.

      141. CW 10 stated that Acuity would have National Sales Meetings every

six months over a two-day period at Acuity’s headquarters in Conyers, Georgia, with

one of the events always being in early September right after the close of Acuity’s

fiscal year. CW 10 stated that Acuity would also have a national meeting in March


                                          60
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 65 of 172




attended by Acuity’s commissioned agents and sales representatives as well as

Acuity sales personnel.     CW 10 advised this meeting involved new product

demonstrations and was timed to occur just before the Lightfair, the largest lighting

trade show, which occurs every April. CW 10 stated that she would get the

opportunity to speak with salespeople from across Acuity’s operations at these

events and from these conversations learned that every region in the country was

utilizing the same quarter-end sales tactics of early shipping and discounting to make

sales quota which CW 10 witnessed.

      142. CW 12 stated that the pressure to prematurely ship products started in

or around December 2014, and continued throughout CW 12’s employment at

Acuity.   CW 12 similarly stated that the practice of premature shipping was

Company-wide and involved all products, including both lighting products and

lighting systems. According to CW 12, Acuity’s channel stuffing practices included

every product line; nothing was exempted.        CW 12 said the practice was so

widespread that it became routine for Acuity employees to prematurely ship

products at quarter-end in order to meet sales goals. CW 12 said that toward the end

of every quarter, the Customer Care teams would methodically ship products early

in an effort to make quarterly sales goals. CW 12 also revealed how, as the pressure

to prematurely ship products increased during the Class Period, employees were


                                         61
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 66 of 172




expected to review their coworkers’ shipment lists if their coworkers were not

working and release any additional products that they could. CW 12 also recalled

that team members would be called in at the last minute, including on weekends, in

order to push out the products.

      143. CW 12 estimated that the early shipment practices she witnessed in the

Midwest Distribution Center inflated sales revenue by 5 to 10 percent. CW 12

learned that the practice of prematurely shipping products to inflate quarterly sales

numbers also occurred at Acuity’s other Distribution Centers from her

communications with employees in other Distribution Centers. CW 12 explained

that Customer Care team members could release products from other Distribution

Centers if needed to effectuate an early shipment, and communicated with

employees across the country at quarter-end.

      144. CW 17 likewise stated that Acuity’s early shipment scheme was a

Company-wide practice and was not confined to one specific product line but

included all product lines, including LED products as well as many commercial

products. CW 17 characterized Acuity’s channel stuffing practices as “fishy” and

occurring by no later than April 2015. CW 17 stated that employees would ship

products early even if the order was not complete, meaning that employees would

ship partial orders using multiple shipments in an effort to maximize quarter-end


                                         62
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 67 of 172




shipments. Emphasizing the intensity of Acuity’s channel stuffing efforts, CW 17

said that if the product wasn’t “locked down,” it would be shipped out. CW 17

estimated that the percentage of products shipped early in the Midwest Distribution

Center to be approximately 15 to 20 percent of the total shipments, on a quarterly

basis. Based on information gleaned from teleconferences with Acuity’s other

Distribution Centers, CW 17 estimated that the early shipment percentage, on a

quarterly basis, at those other Distribution Centers was the same.

      145. CW 17 also stated that Acuity’s channel stuffing increased and

intensified during her tenure, stating that the practice “ramped up” during 2015, such

that it became Acuity’s standard operating procedure throughout the rest of her

tenure. CW 17 believed, based on her knowledge of Acuity’s business, that the

reason for Acuity’s early shipment practices was due to an increased need to inflate

its quarterly sales numbers.

      146. Other former Acuity employees independently confirm that Acuity’s

channel stuffing was widespread throughout the Company’s distribution network

and that these practices intensified during the Class Period. For example, CW 6

confirmed that these early shipment practices were standard procedure and that they

occurred during CW 6’s entire tenure at Acuity, which began prior to the Class

Period and extended into the last fiscal quarter of the Class Period. CW 6 stated that


                                         63
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 68 of 172




this practice increased during the 2016, which coincided with a decline in Acuity’s

sales during this period. CW 6’s knowledge is based on the fact that CW 6 reported

to the Regional Vice President, who in turn reported to the Vice President of Sales,

and the fact that CW 6 regularly participated in conference calls with the Regional

Vice President during which the problems with Acuity’s sales were discussed.

Based on CW 6’s experience and knowledge of Acuity’s business practices, CW 6

added that if the current sales numbers in a particular region were lagging, Acuity

pushed that region more to ship product out.

      147. Similarly, CW 18 stated that employees in the Southwest Distribution

Center were similarly pressured to prematurely ship orders in advance of their

targeted shipment dates in order to inflate Acuity’s sales numbers.            Acuity

employees were also instructed to focus on prematurely shipping high-profit-margin

jobs. CW 18 recalled that in approximately June 2013 a new plant manager, Bruce

Carter, came in to the Southwest facility, and approximately a year later, in 2014,

the pressure to prematurely ship products started.

      148. The widespread nature of Acuity’s channel stuffing practices is also

confirmed by CW 1, who stated that it was widely known within the Company that

salespeople shipped products early in order to meet Acuity’s sales projections.

CW 1 learned this fact from discussions that occurred at or near the end of the quarter


                                          64
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 69 of 172




with the Vertical Marketing Vice Presidents (who worked closely with Acuity’s

salespeople), who informed CW 1 that before the end of each quarter, salespeople

would regularly ship products early to make their sales numbers. Finally, CW 15

stated that it was commonplace for the Customer Care team at Acuity’s operational

headquarters to prematurely ship as many products at quarter-end as possible to meet

quarterly sales/shipping goals.

                   c.     Acuity’s Management Directed and Tracked the
                          Company’s Channel Stuffing
      149. Multiple former employees confirmed that Acuity’s channel stuffing

activities were actively directed and tracked by Acuity’s management. For example,

CW 10 explained that daily shipping reports were sent to all of the Regional Vice

Presidents, who in turn would forward these reports to Cardamone. CW 10 stated

that word would then filter back to the field that more aggressive sales tactics and

early shipping of products needed to occur in order to meet sales targets. CW 10

explained that it was instilled by Acuity management from the Regional Vice

Presidents up to Cardamone and above that if a salesperson was within 10 to 15

percent of their quarter-end sales quotas/goals, the employee needed to do whatever

was necessary to make up for the shortfall.

      150. CW 10 explained that Cardamone would send quarter-end emails,

stating “here is where we are and this is where we need to be.” Cardamone would

                                        65
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 70 of 172




write: “if it’s not nailed down we are going to ship it.” CW 10 explained that

Cardamone would copy Acuity senior management on the emails, including the

Individual Defendants, on his quarter-end emails. CW 10 stated that these emails

from Cardamone were sent every day at quarter-end. CW 10 explained that it was

understood that based on these emails, management expected that Acuity employees

would engage in channel stuffing in order to meet the Company’s stretch goals.

      151. CW 10 stated that the Regional Vice Presidents would also receive a

daily email of spreadsheets detailing about fifteen different items relating to the

previous days’ sales, including orders made, orders shipped, and where Acuity was

in relation to its projections. The entries on the spreadsheet were in red and green

depending on whether they were above or below the projections. CW 10 stated that

this information would then be sent out by Cardamone to the Regional Vice

Presidents in the field often times pitting one region against the other.

      152. Similarly, according to CW 12, employees were specifically directed

by their managers to release everything they could possibly release in the orders

queue, and were required to provide a specific justification not to release an order at

quarter-end. For example, CW 12 said that if a Customer Care team member could

not ship products for any reason, such as if the OMS report showed the shipment




                                          66
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 71 of 172




date was out too far or there was a do not ship annotation, the team members were

required to justify their decision not to prematurely ship the product.

      153. CW 17 stated that Acuity’s channel stuffing practices were driven, in

part, by the fact that sales personnel were given impossible sales growth targets.

Furthermore, according to CW 17, Acuity employees understood that they had to do

everything necessary to meet those goals, including by engaging in channel stuffing.

This understanding was based on the fact that employees were specifically instructed

to prematurely ship products in order to meet quarterly sales goals. The directive to

prematurely ship products at quarter-end was verbal and was given by management

at a level higher than CW 17’s boss, who was in a position above the Distribution

Supervisor. CW 17 noted that Acuity was careful about documenting in writing any

statements about the early shipment practice.

      154. CW 6 confirmed that in order for Acuity to try to meet its unrealistic

quarterly sales targets, Acuity employees were instructed by their managers to

prematurely ship orders. CW 18 understood that the mandate to prematurely ship

products came from the Director of Southwest Operations, Casey Harrison. As CW

15 explained, her department had specific sales/shipping goals they were required to

meet, and CW 15 stated that the authority to ship products early to meet these sales

goals was given by the Vice President of her department. CW 16 also stated that


                                          67
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 72 of 172




Distribution Center employees engaged in the premature shipment of orders in order

to meet sales targets, which CW 16 believes was done at the direction of Acuity’s

corporate leadership. CW 16 stated that during her tenure, it became apparent that

Acuity corporate headquarters was absolutely directing the Distribution Centers

regarding early shipments.

      155. Similarly, CW 4 confirmed that Acuity warehouse personnel were

given a mandate by management to stuff the sales channel at the close of every

quarter.   According to CW 4, this early shipment mandate commenced in

approximately 2015 and was used as a way to attempt to meet quarterly sales targets

that were otherwise unachievable. CW 4 and other employees in the Toronto,

Canada location objected to the practice, but CW 4 stated that the directive was non-

negotiable. CW 4 said the practice “suddenly became a thing they would do.”

                   d.     Acuity Prematurely Shipped Products Without
                          Customer Approval, Leading to Pervasive Customer
                          Complaints
      156. In practice, as CW 10 explained, orders would be shipped out regardless

of whether Acuity’s customers were ready for, or wanted, the shipment. CW 10

recalled that this practice extended to orders that were listed as “hold” and “do not

ship” in Acuity’s computer systems, based on communications with Acuity’s

customers. CW 10 specifically remembers receiving calls from upset customers who



                                         68
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 73 of 172




complained that their orders showed up at construction sites without any notice and

before the products were requested, requiring customers to have to identify places

to store and secure the unneeded product. When CW 10 brought these customer

complaints to the attention of the Director of Regional Sales, MacDonald, she told

CW 10 that the salespeople were engaging in these channel stuffing practices to

make “their numbers.” CW 10 stated that MacDonald was aware of the practice of

releasing shipments early at quarter-end, because she had previously worked as a

Customer Care Manager and in Order Fulfillment for Acuity and therefore CW 10

believed that she had first-hand knowledge of these activities. CW 10 stated that

MacDonald told her it was commonplace for the Customer Care Team to ship

products early in order to make quarter-end sales/shipping quotas.

      157.   CW 10 also recalled having discussions with Gene Curtain, the former

Regional Vice President of the Southeast Region, who also indicated he was aware

of this practice. CW 10 further stated that when customers called and complained,

they would be given excuses, such as the early shipment was an accident due to “fat

fingers” or someone entering the wrong date.

      158. CW 16 also recalled that Acuity’s corporate customers with whom she

worked would complain about products that had been prematurely shipped. As an

example, CW 16 cited a situation where a customer would complain that products


                                        69
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 74 of 172




would arrive at the customer’s warehouse that were not needed for another two

months but that Acuity had prematurely shipped as much as two months in advance

of the delivery date reflected on the corresponding purchase order.         CW 16

specifically recalled installers on Primary Corporate Account #1 mall projects which

Acuity was supplying in the 2015 to 2016 timeframe complaining that they had too

much of Acuity’s products on site due to prematurely shipped orders, which made it

difficult for them to perform their work. CW 16 noted that many of her colleagues

also complained of the same issue, and that as a result it became apparent that

Acuity’s corporate headquarters was absolutely directing the Distribution Centers

regarding early shipments.

      159. As an example of such complaints, CW 15 recalled that a contractor

working with the NJDOT who received an early shipment of an order in in excess

of $1 million in 1Q or 2Q 2016 complained and was very upset by the early

shipment. CW 15 stated that although the customer was upset, CW 15’s boss did

not want the products coming back to Acuity’s warehouse, and so CW 15 and her

boss scrambled to arrange for storage of the product.

      160. CW 12 explained how employees at Acuity’s Midwest Distribution

Center were directed on a quarterly basis to ship to customers all products in the

facility’s system, even if it would result in the customers refusing to accept the


                                        70
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 75 of 172




products and the need for the products to be returned to Acuity. CW 12 recalled

receiving calls from customers who complained that they were not ready for

products which Acuity had prematurely shipped without authorization. CW 12

explained that Acuity would often be forced to ship the products back to its facility

and then re-ship it to the customer at a later date.

      161. CW 17 confirmed this account, stating that near the end of every

quarter, Distribution Center employees were told to ship products to customers even

though the customers had not requested and did not want the products shipped to

them. CW 17 explained that these early shipments were generally done without

prior customer approval. Indeed, according to CW 17, products were shipped even

though Acuity knew many customers would return them. CW 17 both witnessed the

returns directly and heard about prematurely shipped products being returned.

CW 17 stated that prematurely shipped orders would often be returned at the

beginning of the following quarter, and that sometimes Acuity incurred storage fees

in connection with the prematurely shipped products.

      162. CW 4 and CW 17 independently stated that Acuity’s early shipment

practice even included the shipment of partial orders to boost revenue, which had

the negative effect of increasing shipping costs because later shipments were

necessary to complete the order. CW 4 said that customers were annoyed by the


                                           71
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 76 of 172




practice and CW 4 recalled several instances when prematurely shipped products

were returned. CW 4 stated that in some instances, Acuity may have issued

discounts on the back end to customers who complained about Acuity’s early

shipments.

      163. CW 6 confirmed that Acuity employees would release orders for early

shipment, even if the purchase order specifically stated “do not ship.”

                    e.    Acuity Offered Discounts and Other Incentives to
                          Induce Customers to Accept Excessive Quarter-End
                          Shipments
      164. In addition to Acuity’s widespread practice of prematurely shipping

vast numbers of orders without customer approval at quarter-end, Acuity’s

management also directed its salespeople to offer quarter-end discounts in order to

persuade customers to place additional orders, which made Acuity’s quarterly sales

numbers appear more robust. For example, CW 10 stated that Acuity would offer

so-called truckload sales at the end of every quarter as well as various price

incentives to convince customers to buy excess products at the end of each quarter

so that Acuity could achieve it quarterly sales goals.        CW 10 explained that

customers would receive discounts of 1 to 5 percent if they ordered at least forty-

eight pallets, which Acuity referred to internally as a truckload.




                                          72
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 77 of 172




      165. CW 10 stated that during CW 10’s tenure, as Acuity’s sales growth was

contracting, the quarter-end promotions and discounts were increasing. CW 10’s

knowledge of this trend is based on the fact that the percentage of Acuity’s sales

were at full cost versus being discounted was reflected on AGILE. CW 10 estimated

that during the Class Period, as much as 30 to 40 percent of CW 10’s total sales

were made at quarter-end using discounted pricing. CW 10 added this was not

limited to one product line, but was across the board among all of Acuity’s product

offerings. CW 10 also noted that during the Class Period, as a result of Acuity’s

widespread channel stuffing practices, Acuity’s customers began to time their

purchases at Acuity’s quarter-end, knowing that Acuity would offer discounts in

order to meet its sales goals.

      166. CW 10’s account is corroborated by CW 5, who stated that during the

Class Period, Acuity regularly offered major discounts to induce customers to

purchase additional products, and by CW 6, who confirmed that Acuity’s

management told employees to do whatever they had to do in order to meet the goals,

including giving discounts.

      167. Acuity also offered its customers an extremely liberal return policy to

persuade them to make excessive quarter-end purchases in order to boost Acuity’s

sales numbers. For example, CW 10 stated that to facilitate Acuity’s quarter-end


                                        73
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 78 of 172




channel stuffing, the Company allowed customers to send unsold products back to

Acuity in return for credit on future orders. CW 10 explained that the Company

would allow customers to return at full cost any unsold inventory within twelve

months. Customers would take advantage of this by immediately returning large

amounts of unsold inventory at the same time they purchased additional products at

quarter-end. CW 10 provided a hypothetical example of a customer who may have

purchased $1 million worth of products at the end of a quarter but simultaneously

returned $300 thousand worth of unsold inventory. CW 10 explained that this was a

normal occurrence at Acuity during CW 10’s tenure.          CW 10 estimated that

approximately 25 to 30 percent of customers who purchased products at discounted

pricing, later returned a large percentage of that product, which Acuity would then

either restock or sell to a third-party vendor at an even greater discount. CW 6 also

recalled programs where customers could send overstock products back in return for

credit on new orders.

      168.   CW 10 described this as a “revolving door” return policy that allowed

customers to purchase products “risk free.” CW 10 explained that this practice

ultimately cut into Acuity’s profitability, because after taking the products back,

Acuity was forced to sell it at deep discounts. CW 10 stated that as a result of this

policy, the clearance inventory at the Distribution Center in Conyers ballooned to


                                         74
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 79 of 172




approximately $3 million relative to the $17 to $20 million of total inventory at that

location.

      169. Acuity’s excessive reliance on quarter-end shipments in order to close

the Company’s widening sales gap was not sustainable. CW 3 stated that the practice

of shifting of orders to fit sales goals and moving shipments up to meet quarterly

sales targets was not sustainable, as it only created holes in future quarters’ sales

numbers. As CW 10 explained by the end of her tenure with Acuity in 4Q 2016, it

was apparent that the channel stuffing and deep discounting was catching up with

Acuity, making it impossible to reach sales quotas. CW 10 stated that the “wheels

fell off,” with Acuity’s customers eventually deciding that even with Acuity’s steep

discounts and liberal return policy, they were able to get better products at cheaper

prices from Acuity’s competitors.

      D.     Defendants Tout Acuity’s Purportedly “Record Results” and
             Represent that the Company’s “Order Rates” Reflect Actual
             Demand for Acuity’s Products
      170. Investors and analysts closely monitored Defendants’ Class Period

statements regarding Acuity’s present and expected sales growth because these

metrics indicated that the demand for Acuity’s products was increasing and that

Acuity’s growth story, which began in 2003 and had accelerated in the five years,

leading up to the Class Period, was poised to continue.



                                         75
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 80 of 172




      171. Investors and analysts were not disappointed as Defendants repeatedly

represented that Acuity experienced “record results” each quarter, including net

sales and sales volume, and attributed these results to organic sales growth, while

concealing Acuity’s reliance on channel stuffing to inflate its quarterly sales

numbers. For example, on October 7, 2015, Defendants stated in a press release that

Acuity had achieved “record fourth quarter and fiscal year net sales” and “sales

growth across most product categories, geographies, and in virtually all key sales

channels.” The press release also quoted Nagel as stating:

      We believe our record results reflect the growth in new construction,
      and renovation and retrofit activity, including the conversion to solid-
      state lighting, as well as our ability to provide customers truly
      differentiated value from our industry-leading portfolio of innovative
      lighting and control solutions along with superior service.

      172. Defendants also repeatedly assured investors that Acuity’s current

order rates reflected at least the growth rate in the broader lighting market.

Beginning on the first day of the Class Period, Acuity represented to investors in a

press release that:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end
      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of September reflect this
      favorable trend



                                         76
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 81 of 172




      173. The press release continued, quoting Nagel as stating:

      Further, we expect to continue to outperform the growth rates of the
      markets we serve by executing our strategies to focus on growing
      renovation and tenant improvement projects, expand into
      underpenetrated geographies and channels, and grow from the
      continued introduction of new products and lighting solutions as part of
      our integrated, tiered solutions strategy.

      174. Defendants made similar representations in connection with Acuity’s

reporting of its quarterly financial results for 1Q 2016, 2Q 2016, 3Q 2016, 4Q 2016,

and 1Q 2017.

      175. As detailed herein, Defendants’ Class Period statements were

materially false or misleading because they knew or recklessly disregarded, but

failed to disclose, that Acuity’s “record results” had been achieved, not through

organic growth, but rather through improper and unsustainable channel stuffing.

Moreover, by issuing these statements, Defendants created a materially false

impression that Acuity’s organic growth—the Company’s actual sales growth absent

Defendants’ channel stuffing—was continuing unabated, when in reality, Acuity

was experiencing a decline in demand due to, inter alia, LED pricing pressures,

increased competition, and a loss of business from Home Depot.

      176. Believing Defendants’ statements regarding Acuity’s growing order

rates and expectations for continued market outperformance, analysts echoed

Defendants’ bullish pronouncements, which they believed reflected the fact that

                                        77
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 82 of 172




Acuity was genuinely achieving record sales growth and was on track to sustain its

multi-year year streak of outperforming the lighting market.

      177. For example, in an October 7, 2015 report discussing Acuity’s 4Q 2015

results, Canaccord Genuity Corp. (“Canaccord”) noted that “[w]e believe another

strong quarter, both on the top and bottom line, highlights the AYI secular growth

story which evidently remains intact.” The report also noted that “[m]anagement

has not changed its bullish outlook on future growth. New guidance includes

North American lighting growth in the mid-to-upper single digit range through fiscal

2016 with solid growth over the next several years.” Similarly, Cowen reported on

October 7, 2015 that during the 4Q 2015 earnings call, “management reiterated

expectations that the lighting industry is expected to grow in the mid to upper single

digit range for FY2016, with September 2015 order cadence supporting this

statement.”

      178. Market analysts also highlighted the fact that Acuity’s sales growth in

4Q 2015 outperformed expectations notwithstanding concerns about slowing sales

among Acuity’s competitors. For example, William Blair & Company, L.L.C.

(“William Blair”) reported on October 7, 2015 that the Company’s “[v]olume

growth of 17% is eye popping in a market where nearly every industrial is missing

sales,” noting that this “bucks the softer lighting trends seen by peer Eaton [Corp.


                                         78
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 83 of 172




plc].” The report further noted that Acuity’s “[i]mpressive results were driven by

strong LED growth.”

      179. On January 8, 2016, Acuity again announced “record results,” this time

for 1Q 2016. In a press release, Nagel was quoted as stating:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end
      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of December reflect this
      favorable trend.

      180. Nagel added that “we expect to continue to outperform the growth rates

of the markets we serve.”

      181. Commenting on Defendants’ statements, Canaccord reported on

January 8, 2016 that “Acuity has reported another strong quarter,” noting that

“[m]anagement has not changed its bullish outlook on future growth. New guidance

reiterates North American lighting growth in the mid-to-upper single digit range

through fiscal 2016 with solid growth over the next several years. Overall demand

continues and order rates through December appear positive.” Similarly, Cowen

reported on January 8, 2016 that “Acuity Hits Eleventh Consecutive Quarter of

Double Digit Volume Growth,” noting that “[m]anagement was quick to rebuff any

concerns on broader pricing pressure as many bears fear.”              William Blair



                                         79
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 84 of 172




characterized the Company’s reported results as a “Great Quarter With Another EPS

Beat” and opined that “[w]e believe Acuity’s secular growth story is proving out.”

In another report on this date, William Blair attributed Acuity’s success to the

Company’s purported ability “to leverage its strong channel relationships and

leading product offering to outpace peers.”

      182. On April 6, 2016, Acuity announced “record second quarter results for

net sales.” Discussing their 2Q 2016 earnings and current performance, Defendants

reiterated their representations that the Company’s current order rates and

expectations for continued market outperformance, stating in the press release:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end
      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of March reflect this
      favorable trend. We expect to continue to outperform the growth
      rates of the markets we serve.

      183. During the conference call on this date, Nagel stated that “our results

for the second quarter of 2016 were simply outstanding. There's no other way to

describe them.” Nagel added that “this was our 12th quarter in a row where we

achieved double-digit volume growth, a remarkable achievement.” With respect to

the Company’s order rates, Nagel stated:




                                         80
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 85 of 172




      Our order rate was strong and our shipments were strong, as
      witnessed by our top line volume. And it was broad-based throughout
      virtually all of the various end applications or end markets that we serve
      and virtually all of our channels, or all of our channels in all of our
      geographies showed growth.

      184. Once again, analysts commented on Acuity’s apparent ability to buck

the overall market trend and outpace their competitors. For example, Cowen

reported on April 6, 2016 that “[o]rganic growth for the company was 11% in the

quarter, outpacing the overall market's mid-single digit growth.” Notably, on April

5, 2016, Acuity’s competitor, Cree, Inc., previewed its third quarter fiscal 2016

earnings in a conference call, during which Cree announced revenue below its

previously targeted range “due primarily to lower commercial orders” driven by,

inter alia, “a slower than forecast calendar Q1.” Commenting on the divergence

between Acuity and its competitor, William Blair reported that Acuity’s “volume

result is even more impressive following comments from a competitor [Cree]

Tuesday that the market was choppy during recent months” and that “Acuity’s

performance continues to separate it from its peers.”

      185. In an April 7, 2016 report, BB&T Capital Markets (“BB&T”) noted

that “[w]ith corporate profit growth turning negative and business confidence

waning, cyclical concerns have been raised. Yet, in Q2, Acuity's organic volume




                                         81
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 86 of 172




growth accelerated to its highest level in nearly two years. This cycle, the company

has proven its growth drivers aren't in need of the cycle.”

      186. Analysts also took note of Defendants’ apparent confidence that

Acuity’s impressive sales growth would continue unabated. For example, an April

6, 2016 report by Wells Fargo Securities, LLC (“Wells Fargo”) noted that “CEO

Nagel didn’t downplay FQ2 momentum.” On April 6, 2016 Canaccord reported that

“Acuity's FQ2 was exceptional in every area” and that “[m]anagement has once

again commented on its bullish outlook on future growth.” Similarly, William Blair

commented that “[m]anagement remains bullish on the near- and long-term growth

opportunity.”

      187. In an April 20, 2016 research report, Canaccord stated that “Acuity

continues to be the train that keeps reporting upside beyond the most bullish

expectations,” noting that several of the Company’s competitors had recently

reported disappointing earnings. The report opined that “distribution business

models” were the key to differentiating Acuity from competing lighting companies.

      188. The pattern continued in the following quarter. Defendants did not

disappoint when, on June 29, 2016, Acuity reported “record third quarter results for

net sales” and overall results that exceeded analysts’ consensus estimates.




                                         82
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 87 of 172




      189. Once again, Defendants represented that the Company’s current orders

were robust and they expected Acuity to outperform the market, stating in the press

release:

      Third-party forecasts issued in recent months as well as key leading
      indicators suggest that the growth rate for the North American lighting
      market, which includes renovation and retrofit activity and comprises
      over 97 percent of the Company’s revenues, will be in the mid-to-upper
      single digit range for the remainder of fiscal 2016 with expectations
      that overall demand in our end markets will continue to experience solid
      growth over the next several years. Our order rates through the month
      of June reflect this favorable trend. We expect to continue to
      outperform the growth rates of the markets we serve.

      190. During the conference call held on this date, Nagel touted the

Company’s “outstanding” results, noting that “this was our 13th quarter in a row

where we achieved double-digit value growth, a remarkable achievement.”

      191. Once again, analysts lapped up Defendants’ continuing growth story.

Canaccord described the Company’s results as “exceptional,” reporting on this date

that “Acuity has reported another strong quarter, beating [expectations] in almost all

areas,” noting in particular that “[s]ales volume increased 16% y/y.” The report

noted that “[m]anagement has once again commented on its bullish outlook on future

growth. New guidance reiterates North American lighting growth in the mid-to-

upper single digit range through fiscal 2016 with solid growth over the next several

years. Overall demand continues and order rates through June appear positive.”



                                         83
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 88 of 172




      192. Cowen highlighted that Acuity’s reported results reflected its “13th

Straight Quarter of Double Digit Volume Growth” noting that the Company’s

reported “25% net sales increase . . . reflected organic volume growth of 16%.”

Similarly, William Blair described Acuity’s purported organic sales growth as

“[i]mpressive” and was “broad-based across most product categories, geographies,

and sales channels.”

      E.     The Individual Defendants Cash In on Their Fraud
      193. Defendants’ misrepresentations to the market had the intended effect of

inflating Acuity’s stock price. Acuity’s stock price rose from an opening price of

$181.87 per share on the first day of the Class Period, by over $97, to a Class Period

high of $279.15, on August 23, 2016.

      194. While Acuity’s stock price was still inflated due to Defendants’ fraud

on investors, the Individual Defendants personally profited from the fraud, selling

tens of thousands of inflated shares to unwitting investors and reaping combined

profits of over $48 million on their insider stock sales during the Class Period.

Although the Individual Defendants had, to varying degrees, sold some their Acuity

common stock during the two years before Defendants’ fraud commenced, their

trades during the course of the fraud indicate their scienter. In particular, after

Defendants’ scheme commenced, the magnitude and timing of the Individual



                                         84
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 89 of 172




Defendants’ personal stock sales are highly suspicious: the Individual Defendants’

Class Period trades yielded tens of millions of dollars in proceeds, were made while

Acuity’s stock price was artificially inflated to all-time highs, and while Nagel,

Black, and Reece possessed material non-public information regarding Acuity’s

declining performance and improper channel stuffing that belied Defendants’ public

statements.

      195. Moreover, with respect to Defendants’ prior trading practice, the

Individual Defendants’ proceeds from their sales of Acuity common stock during

the Class Period, which is 544 days in length, dwarf the proceeds of each Individual

Defendants’ sales in the 544 days preceding the Class Period, as reflected by the

following chart:

 Defendant                  Proceeds from trades in     Proceeds from trades in
                            the 544 days preceding      the 544 days during the
                            the Class Period            Class Period
 Nagel                      $21.8 million               $32 million

 Reece                      $5.4 million                $11.1 million

 Black                      $2.2 million                $5.7 million




      196. Specifically, on November 5, 2015, Nagel exercised 71,600 Acuity

common stock options and immediately sold these shares at $215.19 per share—just

                                        85
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 90 of 172




shy of Acuity’s all-time high of $219 as of this date—for a total of $15,407,604,

netting an immediate profit of over $12.7 million. This suspiciously timed stock

sale represented 27.8 percent of Nagel’s total Acuity common stock holdings at that

time. Significantly, 47,600 of these options were not set to expire until October 25,

2019, while the remaining 24,000 options did not expire until October 23, 2021.

      197. Then, on April 20, 2016, Nagel exercised an additional 8,865 Acuity

common stock options, which were not set to expire until October 23, 2021, and

immediately sold these shares at $259.24 per share—mere pennies below Acuity’s

all-time record high of $260 as of this date—for $2,298,162 in proceeds, netting an

immediate profit of over $1.8 million.

      198. Two days later, on April 22, 2016, Nagel exercised an additional 47,995

Acuity common stock options, and immediately sold all of the shares at $256.18 per

share for a total of $12,295,359, netting an immediate profit of over $9.9 million.

Of the stock options Nagel exercised on this date, 27,995 options were not set to

expire until October 23, 2021, while the remaining 20,000 options were not set to

expire until October 24, 2020. In total, Nagel’s sales on April 20 and 22, 2016 sales

represented nearly 23 percent of Nagel’s total Acuity common stock holdings at the

time of the transactions.




                                         86
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 91 of 172




      199. Finally, on July 11, 2016, Nagel exercised an additional 35,060 Acuity

common stock options, which were not set to expire until October 24, 2020,

immediately selling them for $268.27 per share—less than two dollars below

Acuity’s all-time high as of this date—netting an instant profit of over $7.6 million.

This additional sale represented over 14.9 percent of the shares he directly owned at

the time of the transaction. In total, Nagel’s Class Period profits on his insider sales

were $32 million.

      200. Reece likewise engaged in a series of insider sales. Between November

3 and November 16, 2015, Reece exercised a total of 22,320 Acuity common stock

options, immediately selling all of them at approximately $217 per share—within

ten dollars of Acuity’s all-time high as of this date—and realizing a total profit of

over $3.8 million. In total, these sales represented over 14 percent of Reece’s total

Acuity common stock holdings at the time of the transactions. Tellingly, all of the

stock options Reece exercised during this timeframe were not set to expire until

October 23, 2021.

      201. On July 11, 2016, Reece exercised an additional 33,430 Acuity

common stock options, which were not set to expire until October 24, 2020, and

immediately sold them at an average price of $269.07 per share—less than a dollar

below Acuity’s all-time high as of this date—netting an instant profit of over $7.3


                                          87
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 92 of 172




million. This sale represented over 20 percent of Reece’s Acuity common stock

holdings at the time of the transaction. In total, Reece’s profits on his Class Period

sales were over $11.1 million.

      202. On November 4, 2015, Black exercised a total of 12,366 Acuity stock

options, immediately selling all of them at an average price of $215.30 per share for

an instant profit of $1.45 million. Significantly, the options sold by Black on this

date were not set to expire until between October 22, 2022 and October 26, 2024.

Furthermore, Black sold an additional 4,807 shares at an average price of $215.18

per share on this date, yielding an additional $1.03 million. In total, Black’s sales

of Acuity common stock represented over 26 percent of the shares he held on this

date. Furthermore, Black’s sales on this date represented 100 percent of the

unrestricted shares Black held on this date, as Black’s holdings included 47,586 of

time-vesting restricted shares.

      203. On April 11, 2016, Black sold an additional 2,678 shares of Acuity

common stock at $248.16, for a total of $664,572. While this additional transaction

represented just slightly more than 5 percent of Black’s total Acuity common stock

holdings, it represented 100 percent of Black’s unrestricted shares, as Black’s

holdings included 43,586 time-vesting restricted shares as of this date.




                                         88
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 93 of 172




      204. On July 6, 2016, Black sold an additional 2,654 shares of Acuity

common stock at an average price of $250.27 for a total of $664,216. Similar to his

previous transactions, while Black’s sales represented just 6.4 percent of his total

Acuity holdings, this sale represented 100 percent of the unrestricted shares Black

held as of this date.

      205. On November 9, 2016, Black exercised an additional 10,544 Acuity

common stock options, immediately selling all of them at an average price of

$243.05, realizing an instant profit of over $1 million. The options Black sold on

this date were not set to expire until between October 23, 2023 and October 26, 2025.

Black also sold 3,762 shares on this date at an average price of $243.05, yielding an

additional $914,354. In total, Black’s sales on this date represented over 27 percent

of Black’s holdings, and 100 percent of Black’s unrestricted shares.

      206. In total, during the Class Period, Black reaped over $5.7 million from

his personal sales of 36,811 shares of Acuity common stock.

      F.     The Relevant Truth Gradually Emerges and/or Materializes

             1.     4Q 2016
      207. Acuity’s improper channel stuffing reached a desperate crescendo in

the 4Q 2016. CW 11 stated that the Acuity’s senior management, including the

Individual Defendants, realized that Acuity’s quarterly sales numbers were lagging



                                         89
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 94 of 172




in 4Q 2016.     As such, senior Acuity management, including Black, directed

subordinates to prematurely ship as many products as possible before the end of the

quarter. This directive, which was referred to internally as the “Intervention,”

resulted in a large number of incomplete orders being shipped to customers who had

not requested them (and many who were not prepared to receive them).

      208. For example, CW 14 related a specific incident in 4Q 2016, where

Sypes, who was then Vice President of Corporate Account Sales, directed CW 14 to

persuade National Account #1 (a major internet retailer), one of Acuity’s large

customers, to accept an early shipment of products at quarter-end so that Acuity

could recognize revenue in 4Q 2016. CW 14 stated that National Account #1 agreed

to accept the early shipment but that Acuity had to provide storage offsite near

National Account #1’s Northeast Pennsylvania work site because the customer was

not ready to physically receive the goods. CW 14 stated that the order involved

linear LED retrofit fixtures for channel lighting fixtures, and recalled the value of

the prematurely shipped products to be worth approximately 10 percent of the $3

million total contract value ($300 thousand). CW 14 stated that the decision to

prematurely ship the goods and store them in a warehouse came from Sypes, who

ultimately reported to Black. CW 14 recalled other salesmen engaging in similar




                                         90
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 95 of 172




strategies during this time frame, noting that Acuity’s sales force was under constant

pressure to meet Acuity’s unachievable sales targets.

      209. Not all of Acuity’s employees were willing participants in Defendants’

scheme. For example, CW 11 described how one Senior Vice President, Chris

Tuttle, challenged Black about this mandate, saying he was not comfortable with the

Intervention and that he would not comply. In response, Tuttle was asked to resign,

which he did. CW 11 noted that Tuttle was a twenty-year Acuity employee and

enormously respected for his financial acumen. According to CW 11, Black sought

to inflate Acuity’s sales numbers through the Intervention so Acuity would not

disappoint the “Street.”

      210. The Intervention however, failed.        Despite Defendants’ desperate

channel stuffing, on October 5, 2016, Acuity reported 4Q 2016 financial results,

including net sales of $925.5 million, which fell below consensus estimates of

$946.53 million. Acuity claimed in the press release that its disappointing sales were

attributable to “short-term labor issues [that] resulted in cancelled orders and lost

contribution margin on more than $25 million of net sales and caused us to incur

additional overtime and other costs in excess of $2 million in the quarter.”

      211. Analysts initially expressed doubts about Defendants’ explanation for

the negative surprise to investors. For example, commenting on the press release,


                                         91
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 96 of 172




William Blair stated in a pre-conference call report on October 5, 2016 that while

“we find management’s excuse plausible,” “adding back sales of $25 million at 30%

incremental margins and $2 million of additional labor still leaves a $9 million

shortfall to our EBIT estimate of $174 million for the quarter. We hope to reconcile

this.”

         212. During the conference call held on this date, Nagel acknowledged that

Company’s sales numbers fell short of expectations, stating that the results “could

have been even better.” Nagel blamed the Company’s performance on decisions

Acuity purportedly made to “accelerate certain actions to streamline our supply

chain, enhance our customer service and drive productivity.” Nagel explained that

“[t]he combination of these actions created labor shortages in certain locations,

which negatively impacted production and shipments, which resulted in canceled

orders as well as added costs.”

         213. As a result of Defendants’ disclosure of adverse news on this date,

shares of the Company’s stock declined $12.01 per share, or over 4.7 percent, to

close on October 5, 2016, at $242.99 per share, on unusually heavy trading volume.

         214. Defendants sought to reassure investors that Acuity’s disappointing

results were due to short-term issues and not due to waning demand for Acuity’s

products or an unsustainable growth trajectory. The Company’s October 5, 2016


                                         92
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 97 of 172




press release reiterated Defendants’ materially false and misleading statements that

Acuity’s “order rates” were reflective of actual demand for the Company’s products

and that Acuity’s growth would continue to outpace the broader lighting market.

The press release stated:

      We expect the growth rate for lighting and energy management
      solutions in the North American market, which includes renovation and
      retrofit activity and comprises over 97 percent of the Company’s
      revenues, will be in the mid-to-upper single digit range for fiscal 2017
      based on third-party forecasts and other key leading indicators. Our
      order rates through the month of September reflect this favorable
      trend. . . . We expect to continue to outperform the growth rates of the
      markets we serve.

      215. With respect to the “supply chain” issues to which the Company

attributed its disappointing earnings, Nagel stated during the conference call that

“[o]ur order rates suggest that it’s behind us. . . . So we're not expecting any of the

lingering issues to have a material impact on our first quarter results.”

      216. As further explanation for Acuity’s surprising sales shortfall,

Defendants cited unrelated macroeconomic factors, such as the 2016 U.S.

presidential election and Brexit as causing “uncertainty and volatility.”

      217. Notwithstanding these “temporary” issues, Nagel reiterated that “we

estimate the broad lighting market in North America, which represents 97% of our

total net sales, will grow in the mid- to upper single-digit range in fiscal 2017” and




                                          93
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 98 of 172




assured investors that “the favorable trend in our September order rates seems to

support this continued level of improvement.”

      218. Analysts were reassured by Defendants’ representations regarding the

short-lived reasons for Acuity’s disappointing sales.     For example, Canaccord

reported on October 5, 2016 that “this unusual miss (on plant ramp-up/re-

organization) appears to be a rare operational stumble in a still vibrant market for

LED and energy efficiency technologies.” The report added that “end market

demand does not seem to have softened and management sees strong order rates

well through September,” concluding that “we would use the recent weakness to

begin /add to positions, even as we conservatively tweak our target/estimates.”

Similarly, William Blair reported that “[m]anagement said some markets have been

inconsistent, but remains confident in the outlook,” highlighting Defendants’

assurance that “[t]he lighting market is expected to grow mid- to upper single digits

in 2017” and that “Acuity’s order book through September reflects this trend.”

      219. Another analyst, Cowen, reported on October 5, 2016 that Acuity’s

“Growth Story and Outlook Remains Intact,” stating that “[m]anagement noted this

was a short term issue and unlikely to materially impact 1Q17 results inferenced by

strong September order flow. We remain constructive on the long-term prospects of

the company and would be buyers on any weakness.” Similarly, Oppenheimer &


                                         94
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 99 of 172




Co. (“Oppenheimer”) commented on October 5, 2016 that Acuity’s “sales

disruptions” were “well-characterized as a contingent cost of strategic shifts to free

up incremental capacity at key facilities” and that the Company’s “outlook (and

September orders) continue to project a sustaining of material outperformance of

industry growth.”     D.A. Davidson summarized that “[d]espite the shortfall,

underlying growth/profitability appears on track. . . . Estimates unchanged.”

      220. Internally, Defendants recognized that Acuity’s disappointing results

were not the product of short-term problems. For example, CW 3 stated that at the

time Acuity publicly attributed the Company’s disappointing results to uncertainty

related to geopolitical events such as Brexit, the Company was internally tracking a

downward sales trend.

      221. Moreover, CW 6 described a meeting at Acuity’s headquarters in

Georgia in or around September 2016 which involved all of Acuity’s U.S.

salespeople. CW 6 explained that the event was a three-day national sales meeting

to start the fiscal year, involving hundreds of people from throughout Acuity’s

business. In contrast to Defendants’ false assurances to the market, CW 6 described

how Nagel addressed the attendees by apologizing and conceding that Acuity had a

bad year and did some things wrong. CW 6 stated that Nagel said that Acuity made

mistakes and that decisions were made that were not in the best interests of the


                                         95
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 100 of 172




company. Nagel also said that he was sorry and that things would change. However,

CW 6 noted that nothing changed after the event.

             2.     1Q 2017

       222. Despite Defendants’ assurances that the “short-term labor issues” that

led to Acuity’s 4Q 2016 sales shortfall were “mostly behind us,” Acuity surprised

investors with a second consecutive quarter of disappointing sales results. On

January 9, 2017, Acuity reported its 1Q 2017 results, including sales of only $851.2

million as compared to consensus estimates of $896.2 million. For the first time

during the Class Period, Defendants partly attributed the Company’s disappointing

results primarily to a decline in demand. Acuity stated in a press release issued on

this date:

       Our adjusted gross profit margin of 42.4 percent declined 100 basis
       points compared with the prior year. The decline was due primarily to
       weaker than expected net sales volume. . . . [O]ur variable contribution
       margin as a percentage of net sales was approximately 20 percent,
       below our current annual target of a mid-to-upper 20 percent range,
       primarily due to the impact of less than anticipated net sales.

       223. During the conference call on this date, Nagel explained that in light of

the “weaker than expected net sales volume this quarter,” the Company was “in the

process of aligning our supply chain cost structure to meet current demand.”




                                         96
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 101 of 172




      224. Following this news, shares of the Company’s stock declined an

additional $34.85 per share, or nearly 14.7 percent, to close on January 9, 2017, at

$202.51 per share, again on unusually heavy trading volume.

      225. The Atlanta-Journal-Constitution reported on January 10, 2017 that

“Acuity Brands’ shares fell almost 15 percent Monday after the Atlanta company

reported a slowdown in demand for its lighting products.” The article noted that

“Acuity’s stock had been soaring as it has become one of the nation’s largest

manufacturers of LED lighting fixtures” and that “[o]ver the past five years, its

shares had risen more than five-fold, to about $280 a share last August.”

      226. Analysts were caught off guard by the apparently sudden deterioration

in demand for Acuity’s products.         For example, before Acuity’s surprise

announcement on January 9, 2017, a January 2, 2017 Canaccord report stated that

based on a recent meeting with Acuity management, “even with our below

consensus numbers, we are comfortable with our bullish thesis heading into the print

and through CY17,” projecting 1Q 2017 revenue of $881.8 million based on

“conservative assumptions relative to the Street.” Similarly, a January 6, 2017

William Blair report observed that “Street estimates for first-quarter sales of $892

million (up 22% and EPS of $2.15 (up 21%) look achievable,” based, in part, on the

fact that “Acuity spoke to very strong September order growth during the last call”


                                        97
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 102 of 172




and that “we traveled with management in early October, and we sensed that the

tone of demand was healthy.”

      227. Analysts thus expressed surprise at the reported demand softness at

Acuity. For example, Wells Fargo, who had projected revenues of $919 million,

noted in a January 9, 2017 report that “[t]he quarter was a clean miss vs. expectations

and trend. Sales missed consensus by a wide margin ($45MM).” William Blair

reported on January 9, 2017 that “investors [were] now questioning the LED cycle,”

one of the key drivers of Acuity’s growth story, as “[t]he temporary softness lingered

in December, and there is little clarity on timing of a rebound.”

      228. Despite the reported quarterly sales decline, Defendants attempted to

reassure investors that the sales shortfall was a one-time occurrence and not a sign

that the demand for the Company’s products was in a continual decline. Acuity’s

press release announcing the Company’s 1Q 2017 results quoted Nagel as stating

that “the softness in demand over the last quarter or so was due to temporary

circumstances that for the most part have passed.”

      229. The press release repeated, once again, Defendants’ materially false and

misleading statements about Acuity’s order rates being reflective of actual demand

for the Company’s products and that Acuity was able continue to grow at a rate at

or above that of the broader lighting market, stating:


                                          98
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 103 of 172




      Our December order activity continues to reflect growth albeit at a
      slower pace than we experienced over the previous several quarters.
      Long-term fundamental drivers of the markets we serve still seem to be
      intact and positive, while independent third-party forecasts and leading
      indicators continue to suggest positive growth rates for our fiscal 2017.
      Therefore, we have not meaningfully changed our previous
      expectations that the fiscal 2017 growth rate for lighting and energy
      management solutions in the North American market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range.

      230. Defendants added that “[w]e expect to continue to outperform the

growth rates of the markets we serve.”

      231. During the conference call held on this date, Nagel again concealed

Acuity’s organic sales decline, attributing the 1Q 2017 demand softness to “election

jitters.” Specifically, Nagel stated that “[d]emand softened in the back half of the

quarter, particularly for smaller projects, [and was] apparently due to what many of

our customers are telling us [is] election jitters.” Nagel later added:

       It is reasonably clear that the end markets we serve in North America
      and certain markets we serve in Europe this quarter moved along at a
      slower and more inconsistent pace than in previous quarters. Many of
      our end customers inferred this year's presidential election in the U.S.
      and certain political events in Europe created uncertainty and volatility
      over the last several months. We believe this uncertainty and volatility
      negatively impacted demand, particularly for certain smaller projects
      which have short lead times and, to a lesser degree, residential
      construction.

      232. However, Nagel assured investors that “we remain bullish regarding

the company's prospects for continued profitable growth,” reiterating that “as we


                                         99
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 104 of 172




noted in our last 10-K, we still expect the broad end markets that we serve in North

America, which represents 97% of our total net sales, will grow in the mid to upper

single digit range in fiscal 2017.”

      233. In response to a request from an analyst for “a bit more quantification

around some of the temporary disturbances you're talking about,” Nagel stated that

“[t]he issues that we experienced this quarter had more to do with that we carried

that labor into the quarter with the anticipation of higher volumes. . . . We still

believe that those orders will come back.”

      234. Analysts were reassured by Defendants’ representations and apparent

confidence in Acuity’s continued, sustainable organic growth. For example, a

January 9, 2017 Cowen report stated that while “[l]ower demand could potentially

persist into part of 2Q17,” “these headwinds are believed to be temporary and

unlikely to continue longer term with management citing improving order trends.”

Similarly, Canaccord reported on this date that “[m]anagement sounds bullish on the

quick turnaround.”

      235. Numerous former employees confirm that Defendants’ reassurances to

investors were false.    For example, CW 8 estimated that, based on CW 8’s

participation in weekly sales calls with the U.S. sales team, including the Vice

President of Sales, Director of Sales, National Account Managers, and marketing


                                        100
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 105 of 172




team members, Acuity’s sales were down 5 to 10 percent year-over-year during the

4Q 2016 to 2Q 2017 time frame, which CW 8 attributed, in part, to increased

competition associated with the transition to LED lighting.

      236. Furthermore, former Acuity employees also confirm that Defendants’

explanations for the shortfall in Acuity’s sales as being attributable to “election

jitters” and uncertainty surrounding Brexit were inconsistent with their internal

discussions. CW 8 stated that neither the U.S. election nor Brexit was mentioned on

any of the weekly sales calls in which CW 8 participated. In fact, CW 8 could not

recall anyone ever mentioning these events as causes for Acuity’s sales declines.

             3.     2Q 2017
      237. Given the two consecutive quarters of disappointing earnings, Acuity’s

2Q 2017 results were viewed as indicative of Acuity’s capacity for continued

growth, as the quarter had historically been seasonally weaker. As one analyst,

Canaccord, stated in a March 27, 2017 report: “[F]ollowing two consecutive quarters

of disappointing results, FQ2 is critical as it will signal Acuity’s underlying organic

growth.”

      238. On April 4, 2017, Acuity announced yet another quarter of lower than

expected sales growth, reporting 2Q 2017 net sales of $804.7 million, an increase of

only 3.5 percent over the prior year, which fell well below analysts’ consensus



                                         101
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 106 of 172




expectations of $827.25 million in revenue.        Significantly, Acuity reported a

decrease in adjusted diluted EPS of $1.77 compared with the year prior.

      239. With respect to sales volume, Acuity revealed that its growth had

slowed to 4 percent, reflecting a dramatic decline even from the previous two

quarters, which had disappointed investors, but in which the Company reported 13

and 10 percent increases in sales volume, respectively. Acuity’s 2Q 2017 results

signaled that Acuity’s actual demand and underlying organic growth was far lower

than Defendants had led investors to believe, and also that Defendants’ repeated

assurances regarding Acuity’s order rates were materially false and misleading.

      240. In the press release announcing the results, Nagel described demand as

“subdued,” stating that “third-party forecasts suggest that the softness in market

demand that began in the third calendar quarter of 2016 and continued through our

second quarter may persist through the remainder of our fiscal 2017.”

      241. Even though Defendants had repeatedly cited third-party forecasts that

predicted growth in the mid- to upper-single-digit range and touted Acuity’s

purported ability to outpace this growth rate, Nagel now suggested that “many

market forecasters now believe the market will be flat to slightly positive in the

second half of fiscal 2017,” and acknowledged that the Company expected growth

to be “in the low single digits in the second half of fiscal 2017.”


                                         102
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 107 of 172




      242. Following this announcement, shares of the Company’s stock fell an

additional $30.13 per share, or over 14.7 percent, to close on April 4, 2017, at

$173.93 per share.

      243. Analysts now expressed concern, and were “perplexed” about

Defendants’ explanations for Acuity’s prolonged demand weakness. For example,

citing to the Company’s continued commentary during the 2Q 2017 conference

regarding ongoing “uncertainty and volatility” related to the U.S. presidential

election and Brexit, both of had were long-since passed, William Blair reported on

April 4, 2017 that Acuity’s “Growth Slowdown Is Perplexing,” stating that “[w]e

and many clients are having a hard time reconciling why lighting is suddenly so

weak when the rest of the economy is generally picking up.” Oppenheimer

similarly commented that the Company’s “3.5% revenue growth in FY2Q17 was

about half estimated rates . . . . Demand growth rates just haven't materialized to

expected levels post-election period.”

      244. Analysts also questioned the “reliability” of the basis for Acuity’s

previous statements, the truth of Acuity’s growth story and the Company’s purported

ability to outperform the broader lighting market on a sustained basis. For example,

in an April 5, 2017 report, Roth Capital Partners noted that Acuity’s “near-term

growth outlook of ‘flat to slightly positive’ directly contradicts that of the lighting


                                         103
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 108 of 172




industry, which sees a robust June quarter,” highlighting the fact that “Acuity

management refers to private data sets in its assessment of industry trends, where

we question the reliability, and note there is zero transparency.” Similarly, an

April 5, 2017 JMP Securities LLC (“JMP”) report concluded that “[t]here is a

possibility that the company’s period of sustained growth in excess of the market

may have come to an end.”

VI.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
      STATEMENTS AND OMISSIONS
      245. As alleged above, after years of impressive growth, during the Class

Period Acuity was experiencing a decline in its organic growth rate due to increased

competition among LED suppliers, lower LED prices, and a deterioration in

Acuity’s longstanding relationship with its largest customer, Home Depot. The

Company’s strategy to transform itself into a lighting technology company failed to

offset these negative trends. Rather than admit the truth about Acuity’s declining

growth, Defendants concealed it through widespread channel stuffing, which had the

effect of temporarily inflating the Company’s reported sales numbers during the

Class Period. In connection with Defendants’ scheme, Defendants issued a series of

materially false or misleading statements and omissions of material fact regarding:

(i) the causes for Acuity’s quarterly financial results, including its reported sales; (ii)

the impact of increased competition on Acuity’s sales; (iii) Acuity’s relationship

                                           104
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 109 of 172




with Home Depot; and (iv) Acuity’s “order rates,” repeatedly representing that

Acuity’s current orders reflected a growth trend in the broader lighting market and

were sufficient for the Company to maintain an ever-increasing rate of growth.

      246. Set forth below are Defendants’ alleged misstatements and omissions

of material fact, and the undisclosed facts which Lead Plaintiff alleges rendered

these statements and omissions materially false and misleading when made.

      A.       4Q 2015
      247. On October 7, 2015, Acuity reported its quarterly financial results for

4Q 2015. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record” fourth quarter net sales totaling $759.5

million, an increase of $90.8 million, or 14 percent, compared with the same period

in the prior year. Defendants represented that “[t]he 14 percent growth in fiscal 2015

fourth quarter net sales was due primarily to a 17 percent increase in sales volume,”

adding that “[t]he Company achieved sales growth across most product categories,

geographies, and in virtually all key sales channels.”

      248. With respect to the Company’s current growth rate, Defendants

represented:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end

                                         105
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 110 of 172




      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of September reflect this
      favorable trend.
      249. Based on the purported trend of orders in September, the press release

went on to quote Nagel as stating that “we expect to continue to outperform the

growth rates of the markets we serve.”

      250. During Acuity’s conference call held on this date, Nagel reiterated the

Company’s 4Q 2015 results, including its reported net sales and sales volume,

describing Acuity’s 4Q 2015 reported net sales as one of “the key highlights” of the

quarter. Nagel attributed Acuity’s “record results” to organic growth factors,

including the Company’s “continued aggressive introduction of innovative,

energy-efficient lighting solutions, expansion in key channels and geographies

and improvements in customer service and company-wide productivity.”

      251. Nagel reiterated Defendants’ representations about Acuity’s current

growth rate during the conference call:

      [T]he consensus estimate for the broad lighting market in North
      America is still expected to grow in the mid- to upper single-digit range
      for our fiscal 2016. The continued favorable trend in our September
      order rate again seems to support this continuing level of
      improvement.




                                          106
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 111 of 172




      252. Nagel added that “[o]ur expectations for growth of the lighting industry,

primarily in North America, has [sic] not changed much over the last few quarters

in spite of some noise to the contrary. We remain very positive.”

      253. Downplaying the impact of competition that was adversely affecting

others in the industry, Nagel touted during the conference call that “our rate of

growth for LED luminaires continues to far outpace the growth rates of our

largest competitors for these types of products and solutions, demonstrating our

market-leading prowess.”

      254. During the conference call, Nagel also touted the Company’s

relationship with Home Depot, stating that Acuity was “driving growth” both for

itself and its largest customer:

      [T]he home improvement channel -- and as you know, we are strategic
      aligned with one particular customer [Home Depot] that we have a
      great partnership, and we're driving growth, both for them and for us.
      So we see them taking share, we see them continuing to invest
      aggressively in the lighting solution side of their business. . . . And
      with Acuity, in this case, Lithonia brand behind it, that really provides
      the opportunity for them to differentiate in both their light
      construction as well as remodel residential side. So we're seeing good
      growth.

      255. The statements set forth in ¶¶ 247-52 above, in which Defendants, inter

alia: (i) touted Acuity’s sales growth “in virtually all key sales channels,” attributing

the Company’s results to organic growth factors such as Acuity’s purported



                                          107
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 112 of 172




“continued aggressive introduction of innovative, energy-efficient lighting

solutions, expansion in key channels and geographies and improvements in customer

service and company-wide productivity”; and (ii) represented that Acuity’s current

“order rate” reflected the “favorable trend” of the rate of growth “for the broad

lighting market in North America . . . [in the] mid- to upper single-digit range,” were

materially false and misleading when made.

      256. Indeed, as alleged above in ¶¶ 125-169, Acuity’s sales results and

“order rates” were not reflective of true demand, but rather, were the product of

improper and unsustainable channel stuffing that was implemented across the

Company to artificially inflate Acuity’s quarterly sales results. This is confirmed

and corroborated by the independent accounts of multiple former employees whose

knowledge is based on their various roles across Acuity’s operations, including:

             a.     CW 10, who stated the pressure to increase sales and prematurely
      ship products was constant among salespeople at Acuity’s operational
      headquarters and that channel stuffing at Acuity was a standard practice.
      CW 10 explained how at quarter-end, there was a concerted effort to push out
      all orders, regardless of whether the customer was ready or wanted them, even
      for orders that were listed as “hold” and “do not ship” in Acuity’s computer
      systems, and that this was done at the knowledge of Acuity’s senior
      management. CW 10 cited quarter-end emails from Cardamone to
      salespeople that were sent to the Individual Defendants, which stated “if it’s
      not nailed down, we are going to ship it,” as well as statements from
      MacDonald, a Director of Regional Sales, who told CW 10 that Acuity’s
      salespeople were directed to engage in these channel stuffing practices to
      make “their numbers.”


                                         108
Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 113 of 172




       b.    CW 12, who explained how employees at Acuity’s Midwest
Distribution Center were directed by their superiors on a quarterly basis to
ship all products to customers in the facility’s system, even if it would result
in the customers refusing to accept the products and returning the products to
Acuity. CW 12 also stated that, based on the fact that CW 12 communicated
with employees in Acuity’s other Distribution Centers, the practice of early
shipment was Company-wide and involved all of Acuity’s lighting products,
leading Acuity’s reported sales numbers to be inflated by an estimated 5 to 10
percent.

       c.    CW 17, who also worked at Acuity’s Midwest Distribution
Center, confirmed that Distribution Center employees were directed by
management at a level above the Distribution Supervisor to ship all open
orders in the Company’s computer systems at quarter-end, even though the
customers had not requested and did not want the products shipped to them,
and despite the fact that Acuity knew it meant many customers would return
the prematurely shipped products. CW 17 confirmed that, based on
information gleaned from teleconferences with Acuity’s other Distribution
Centers, channel stuffing was a Company-wide practice that involved all
product lines, such that it became Acuity’s standard operating procedure
throughout the rest of CW 17’s tenure with Acuity. CW 17 estimated that
approximately 15 to 20 percent of the products shipped from the Midwest
Distribution Center each quarter was sent out early to inflate sales numbers.
CW 17 further stated that based on CW 17’s knowledge of Acuity’s
operations, including information learned during teleconferences with other
Distribution Centers, the Company’s other Distribution Centers also inflated
quarterly sales volumes by a comparable amount.

       d.    CW 6, who worked in Acuity’s Northwest Region, confirmed
that in order for Acuity to try to meet its unrealistic quarterly sales targets,
Acuity warehouse employees were instructed to prematurely ship orders,
including by releasing orders for early shipment where the order specifically
stated “do not ship.” In addition, CW 6 stated that channel stuffing was
standard practice, and that this practice increased in 2016, which coincided
with a decline in Acuity’s organic sales.

       e.     CW 18, who worked at Acuity’s Southwest Distribution Center,
stated that, beginning in 2014, employees were pressured to prematurely ship


                                  109
Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 114 of 172




as many orders as possible in advance of their targeted shipment date in order
to inflate Acuity’s quarterly sales numbers, and that the mandate to
prematurely ship products came from the Director of Southwest Operations,
Casey Harrison.

       f.   CW 4, who stated that employees in Acuity’s Toronto, Canada
warehouse were given a mandate by management beginning in 2015 to
prematurely ship orders. CW 4 further confirmed that this practice included
the shipment of partial orders and orders which were ultimately returned by
the customer. CW 4 also stated that Acuity may have given customers
discounts who complained about Acuity’s early shipments.

       g.     CW 16, who worked in the Midwest region as a Mid-Level Sales
Supervisor, Primary Corporate Accounts and who stated that, based on
complaints received from Acuity’s corporate customers, Acuity’s Distribution
Centers shipped products early every month, which included quarter-end, in
order to meet quarterly sales targets, including orders shipped as early as two
months before the date requested on the purchase order. CW 16 further stated
that many of CW 16’s colleagues also complained of the same issue regarding
prematurely shipped products and customer complaints, and that CW 16
believed the directive to ship early came from Acuity’s corporate leadership.

      h.      CW 15, who worked as a Customer Care Associate at Acuity’s
headquarters in Conyers, Georgia, primarily managing orders for customers
located in the Northeastern United States, and who stated that employees were
pressured at quarter-end to ship as many products as possible and that it was
commonplace for Acuity at the end of each quarter to prematurely ship
products to customers before they needed it or were ready to receive it.

       i.   CW 13, who served in a financial planning and analysis role at
Acuity’s operational headquarters, and who stated that, based on
conversations with managers, manipulation of sales numbers at Acuity was
widespread and that salespeople pull in sales from a subsequent quarter in
order to meet sales numbers for the present quarter.

      j.     CW 1, who also served in a financial planning and analysis role
at Acuity’s operational headquarters, and who confirmed that during this
timeframe it was “widely known” internally within Acuity that products were
being shipped early to make quarterly sales numbers. CW 1 specifically

                                  110
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 115 of 172




      recalled cited conversations at or near the end of the quarters with Vertical
      Marketing Vice Presidents (who worked closely with sales personnel) and
      who stated that products were being shipped early to make sales numbers.

      257. Multiple former employees confirmed that when Acuity’s practice of

flooding its distribution channels at quarter-end through premature shipments was

not sufficient to reach its sales goals, Acuity inflated its quarterly sales by inducing

its customers to purchase excessive quantities of its products at quarter-end using

discounts and generous return policies, thereby creating a materially false picture of

demand for Acuity’s business, including:

             a.    CW 10, who stated that, Acuity employees offered discounts of
      up to 5 percent to customers in order to induce them to enter large orders at
      quarter-end, estimating that as much as 30 to 40 percent of CW 10’s total
      sales were made at the end of quarter at discounted pricing. Additionally, CW
      10 described how, as of the date of the foregoing statements, Acuity’s
      customers were extended an extremely generous return policy under which
      they could return any unsold inventory within twelve months, provided that
      the customers entered additional large purchases at quarter-end, estimating
      that approximately 25 to 30 percent of customers who purchased products at
      discounted pricing often returned a large percentage of that product.

             b.    CW 6, who confirmed that Acuity’s management told employees
      to do whatever they had to do in order to meet the goals, and stated that Acuity
      offered quarter-end discounts and recalled programs where customers could
      send overstock products back in return for credit on new orders.

             c.    CW 5 also stated that Acuity regularly offered material discounts
      to induce customers to purchase additional product.

      258. The statements set forth in ¶¶ 252-53 above, in which Defendants

downplayed the impact of increased competition, including Defendants’ statements


                                          111
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 116 of 172




that expectations of growth had “not changed much over the last few quarters in

spite of some noise to the contrary,” and “our rate of growth for LED luminaires

continues to far outpace the growth rates of our largest competitors,” were

materially false and misleading when made. Specifically, as alleged above in ¶¶ 76-

96, numerous former Acuity employees confirm that as a result of dramatically

increased competition associated with the transition to LED lighting, which

Defendants actively tracked as of 4Q 2015, Acuity’s sales growth was declining,

including:

             a.    CW 1, who worked in Acuity’s Business Intelligence Group,
      prepared Quarterly Record Briefs during 4Q 2015, which detailed that LED
      prices were falling and LED manufacturing competition had increased during
      this period. Indeed, contrary to Defendants’ statements minimizing the
      impact of competition, CW 1 stated that Acuity was actively tracking its
      slowing growth, which it attributed to increased competition and lower prices
      in the LED market.

            b.     CW 2, who was familiar with the reports generated by the
      Business Intelligence Group, stated that increased competition among LED
      suppliers was the biggest threat to Acuity as numerous smaller companies
      were entering the market. As a result, large retail companies were no longer
      purchasing “bread and butter” products exclusively from large companies
      such as Acuity. CW 2 cited the fact that Home Depot had become less loyal
      to Acuity, leading to a loss of business.

             c.     CW 8, who stated there was a dramatic, at least tenfold increase
      in the number of LED product manufactures entering the market, which CW
      8 stated resulted in an erosion of Acuity’s market share and rapidly decreasing
      prices.




                                        112
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 117 of 172




             d.    CW 5, who stated that Acuity was actively tracking the negative
      trend regarding LED sales, and that, by this time, Acuity was aware that this
      increased level of competition was negatively impacting Acuity’s LED bulb
      sales.

            e.    CW 4, who stated that competition in the LED lighting market
      had increased, leading to lower prices and a loss of business.

      259. As a result of this undisclosed negative trend, as described by multiple

CWs, including CW 4, CW 6, CW 8, CW 13, and CW 14, Acuity’s internal sales

targets were unrealistic and unachievable as of the date of the foregoing statements,

rendering Defendants’ positive statements materially false and misleading.

      260. The statements set forth in ¶ 254 above, in which Nagel touted Acuity’s

“strategic” relationship with Home Depot and the fact that as of this date, Acuity

was purportedly “driving growth, both for them and for us,” and that Acuity was

“seeing good growth,” were materially false and misleading when made.

Specifically, as alleged above in ¶¶ 97-103, numerous former Acuity employees

stated that, as of the date of Nagel’s statements, increased competition from LED

manufacturers was having a long term detrimental effect on Acuity’s relationship

with Home Depot, including:

            a.     CW 2, CW 5, and CW 9, all of whom who stated that as of this
      timeframe, Home Depot had started purchasing cheaper, competitor LED
      products direct from China and selling those cheaper brands rather than
      Acuity’s lighting products, leading to declining sales to Home Depot.




                                        113
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 118 of 172




             b.    CW 8, who was responsible for all of Acuity’s major retailers in
      a particular geographic region, including Home Depot, and who explained
      how during the 2014 to 2015 timeframe, Acuity’s U.S. based sales to Home
      Depot were declining due to the massive influx of new competition associated
      with the transition to LED lighting.

             c.   Corroborating these accounts, the undisclosed adverse trend
      impacting Acuity’s sales to Home Depot ultimately resulted in the Company’s
      sales to Home Depot falling below 10 percent of the Company’s total sales in
      fiscal year 2016 for the first time in twelve years, as revealed in the
      Company’s 2016 Form 10-K.

      B.    2015 Letter to Stakeholders
      261. On November 17, 2015, Acuity published its annual Stakeholder Letter

on the Company’s website, signed by Nagel, in which Defendants touted “another

year of record financial performance for Acuity Brands” during fiscal year 2015. In

the letter, Defendants specifically attributed Acuity’s above-market sales growth to

non-fraudulent factors:

      On the strategic front, we accomplished a number of items in fiscal
      2015. We extended our leadership position in North America through
      the continued expansion of our product portfolio of innovative and
      energy-efficient luminaires and lighting control solutions. As a result,
      we generated net sales that meaningfully exceeded the growth rate of
      our addressable market. We continued with investments to enhance
      our production, distribution, and customer service and support
      capabilities, and further accelerated the deployment of our lean
      business processes, which improved our on-time delivery and
      company-wide productivity.

      262. The statements set forth in ¶¶ 261 above, in which Defendants touted

Acuity’s “record financial performance,” and attributed the Company’s sales growth


                                        114
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 119 of 172




at a rate faster than the broader lighting market to non-fraudulent factors, such as

Defendants’ “expansion of our product portfolio of innovative and energy-efficient

luminaires and lighting control solutions” were materially false and misleading for

the reasons detailed in ¶¶ 255-57, supra.

      C.       1Q 2016
      263. On January 8, 2016, Acuity reported its 1Q 2016 quarterly financial

results. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record first quarter net sales” of $736.6 million,

an increase of $89.2 million, or 14 percent, compared with the year-ago period.

Defendants represented that “[t]he year-over-year growth in fiscal 2016 first

quarter net sales was primarily due to a 14 percent increase in volume” and that

“[t]he increase in volume was broad-based across most product categories and key

sales channels.”

      264. With respect to the Company’s current growth rate, Defendants

represented:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end
      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of December reflect this
      favorable trend.



                                         115
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 120 of 172




      265. Based on the purported trend of orders in December, the press release

went on to quote Defendant Nagel as stating “we expect to continue to outperform

the growth rates of the markets we serve.”

      266. During Acuity’s conference call held on this date, Nagel reiterated the

Company’s 1Q 2016 results, including its reported net sales and sales volume, and

again attributed the Company’s results to organic growth factors, including

“accretive acquisitions, the continued aggressive introduction of innovative,

energy-efficient, lighting and building automation solutions; expansion in key

channels and geographies; and improvements in customer service and company-

wide productivity.”

      267. Nagel reiterated Defendants’ representations about Acuity’s current

growth rate:

      [T]he consensus estimate for the broad lighting market in North
      America is expected to grow mid- to upper single-digit range for our
      fiscal 2016, reflecting the benefits of both new construction and
      renovation activity. Again, the continued favorable trend in our
      December order rate seems to support this continued level of
      improvement.

      268. During the conference call, Nagel also minimized the impact of

competition, stating:

      The competitive dynamics were again, consistent with what we've seen.
      We didn’t -- there's nothing that I would say would be noteworthy in
      terms of the pricing dynamics that would be outside the norm, if you

                                      116
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 121 of 172




      will. That doesn't mean that we don't experience -- we are a[] bid
      business, that we don't experience some competitive pressures, but I
      wouldn't call that out.

      269. The statements set forth in ¶¶ 263-67 above, in which Defendants, inter

alia: (i) touted Acuity’s “record first quarter net sales,” attributing the Company’s

results to organic growth factors such as Defendants’ “expansion in key channels

and geographies; and improvements in customer service and company-wide

productivity”; and (ii) represented that Acuity’s current “order rate” reflected the

“favorable trend” of the rate of growth “for the broad lighting market in North

America . . . [in the] mid- to upper single-digit range,” were materially false and

misleading for the reasons detailed in ¶¶ 255-57, supra.

      270. The statement set forth in ¶ 268 above, in which Nagel downplayed the

impact of increased competition, including Nagel’s statement that there was nothing

“noteworthy in terms of the pricing dynamics that would be outside the norm,”

was materially false and misleading for the reasons detailed in ¶¶ 258-59, supra.

This statement was false for the additional reason that:

            a.    CW 8 stated that the level of competition among LED suppliers
      had progressed to the point that Acuity’s customers continually demanded
      “cost outs,” or consistent price reductions, threatening that they could
      purchase the same products cheaper from Acuity’s competition.

            b.     CW 7, who was involved in forecasting sales of the products in
      the Outdoor Lighting division, confirmed that competition in the LED lighting
      market had increased, leading to a loss of market share by Acuity.


                                        117
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 122 of 172




      D.       2Q 2016
      271. On April 6, 2016, Acuity reported its 2Q 2016 quarterly financial

results. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record second quarter results for net sales” of

$777.8 million, an increase of $161.7 million, or 26 percent, compared with the prior

year. Defendants also stated that “[t]he year-over-year growth in fiscal 2016 second

quarter net sales was primarily due to a 17 percent increase in volume.”

      272. With respect to the Company’s current growth rate, Defendants

represented:

      Third-party forecasts as well as key leading indicators suggest that the
      growth rate for the North American lighting market, which includes
      renovation and retrofit activity, will be in the mid-to-upper single digit
      range for fiscal 2016 with expectations that overall demand in our end
      markets will continue to experience solid growth over the next several
      years. Our order rates through the month of March reflect this
      favorable trend. We expect to continue to outperform the growth
      rates of the markets we serve.”

      273. During Acuity’s conference call held on this date, Nagel reiterated the

Company’s 2Q 2016 quarterly financial results, including its reported net sales and

sales volume, again attributing Acuity’s market outperformance to organic growth

factors, including “accretive acquisition, introduction of innovative, energy-efficient

lighting and building automation solutions, expansion in key channels and




                                         118
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 123 of 172




geographies, improvements in customer service and company-wide productivity

gain.”

         274. Nagel reiterated Defendants’ representations about Acuity’s current

growth rate:

         [T]he consensus estimate for the broad lighting market in North
         America is still expected to grow in the mid- to upper single-digit range
         throughout fiscal 2016 reflecting the benefits of both new construction
         and renovation activity. Again, the continued favorable trend in our
         March order rates seems to support this continued level of
         improvement.

         275. Ryan Merkel, an analyst with William Blair, asked Nagel whether

Acuity experienced “some chop and weak conditions in January and February,” as

indicated by Acuity’s competitor, Cree, Inc., during a conference call on April 5,

2016 in which Cree pre-announced disappointing quarterly earnings. In response,

Nagel stated:

         Our order rate was strong and our shipments were strong, as
         witnessed by our top line volume. And it was broad-based throughout
         virtually all of the various end applications or end markets that we serve
         and virtually all of our channels, or all of our channels in all of our
         geographies showed growth.

         276. In response to an analyst question about the impact of pricing pressure

on the Company’s sales results, Nagel again dismissed the impact of increased

competition, stating:




                                            119
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 124 of 172




         [O]ur view is, is that there's no -- there's been no real change in the
         trend. There's been no real change in how the competitors are out there.
         It's a big business for most of what we do. And so we're competing
         every day. And I don't know that we've seen any meaningful change in
         how our competitors compete. So I would say that it's still kind of more
         of the same at this point.

         277. The statements set forth in ¶¶ 271-75 above, in which Defendants, inter

alia: (i) touted Acuity’s “record second quarter results for net sales,” attributing the

Company’s results to organic growth factors such as Acuity’s purported “expansion

in key channels and geographies, improvements in customer service and company-

wide productivity gain”; (ii) represented that Acuity’s current “order rate” reflected

the “favorable trend” of “the growth rate for the North American lighting market,

which includes renovation and retrofit activity . . . in the mid-to-upper single digit

range;” and (iii) touted that Acuity’s “order rate was strong and our shipments were

strong, as witnessed by our top line volume” were materially false and misleading

for the reasons detailed in ¶¶ 255-57, supra.

         278. The statements set forth in ¶ 276 above, in which Nagel downplayed

the impact of increased competition, including Nagel’s statements that “there’s been

no real change in the trend” and “it's still kind of more of the same at this point”

were materially false and misleading for the reasons detailed in ¶¶ 258-59 and 270,

supra.




                                           120
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 125 of 172




      E.       3Q 2016
      279. On June 29, 2016, Acuity reported its 3Q 2016 quarterly financial

results. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record third quarter results for net sales” of

$851.5 million, an increase of $167.8 million, or 25 percent, compared with the prior

year. Defendants stated that “[t]he 25 percent year-over-year growth in fiscal 2016

third quarter net sales was primarily due to a 16 percent increase in volume.”

      280. With respect to the Company’s current growth rate, Defendants

represented:

      Third-party forecasts issued in recent months as well as key leading
      indicators suggest that the growth rate for the North American lighting
      market, which includes renovation and retrofit activity and comprises
      over 97 percent of the Company’s revenues, will be in the mid-to-upper
      single digit range for the remainder of fiscal 2016 with expectations
      that overall demand in our end markets will continue to experience solid
      growth over the next several years. Our order rates through the month
      of June reflect this favorable trend. We expect to continue to
      outperform the growth rates of the markets we serve.

      281. During Acuity’s conference call held on this date, Nagel reiterated the

Company’s 3Q 2016 quarterly financial results, including its reported net sales and

sales volume, and once again attributed Acuity’s market outperformance to organic

growth factors, including “accretive acquisitions, the continued aggressive

introduction of innovative, energy-efficient lighting and building automation



                                        121
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 126 of 172




solutions; expansion in key channels and geographies; improvements in customer

service and company-wide productivity gain.”

      282. Nagel also reiterated Defendants’ representations about Acuity’s

current growth rate:

      [T]he consensus estimate from independent third-party forecasters calls
      for the broad lighting market in North America, which represents 97%
      of our total net sales, to grow to mid- to upper single-digit range through
      fiscal 2016, reflecting the benefits of both new construction and
      renovation activity. Again, the favorable trend in our June order rates
      seems to support this continued level of improvement.

      283. Also on the conference call, Reece refuted the suggestion that

competitors were negatively impacting Acuity’s sales or causing Acuity to lower

prices, representing instead that lower production costs led the Company to lower

prices of its products in the following exchange:

      [ANALYST:] [O]n the 2% price/mix. That's a little higher than recent
      quarters. You alluded to on the call that the driver of that was the LED
      component, other component price declines. But I just wanted to get a
      sense of was there a pickup there or was your reductions in price
      somewhat of a catch-up or were there competitive aspects at play? Any
      color would be helpful.

      [REECE:] Yes. I would say it's a slight pickup. We've been saying 1%.
      So it's a slight pickup with rounding. . . . But I would say it's still
      predominantly due to passing on reduction in our input costs,
      predominantly LED. But we have seen some reduction in others that
      have caused that number to round to 2% instead of the 1%.




                                         122
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 127 of 172




      284. Nagel added, in response to another analyst’s question about LED

pricing:

      The pricing, as Ricky [Reece] pointed out earlier, on component costs,
      it's ebbing and flowing. It's something that we've always had to manage.
      . . . So simply because it's an LED light source, it hasn't really
      changed how we think about the internal workings of our business
      and how we compete in the marketplace. We're always trying to sell
      value with new technology. LED is an enabler for us to selling more
      value, i.e. Internet of Things, combined solution sets for energy savings.
      That's how we're driving the value, and I expect the trend to continue.”

      285. The statements set forth in ¶¶ 279-82 above, in which Defendants: (i)

touted Acuity’s “record third quarter results for net sales,” attributing the Company’s

results to organic growth factors such as Acuity’s purported “expansion in key

channels and geographies; improvements in customer service and company-wide

productivity gain”; and (ii) represented that Acuity’s current “order rate” reflected

the “favorable trend” of the growth rate for the “broad lighting market in North

America” in the “mid- to upper single-digit range” were materially false and

misleading for the reasons detailed in ¶¶ 255-57, supra.

      286. The statements set forth in ¶¶ 283-84 above, in which Reece

downplayed the impact of increased competition and resulting pricing pressure, for

example, by attributing lower prices to a “reduction in our input costs,” and stating

that LED lighting “hasn't really changed . . . how we compete in the marketplace,”




                                         123
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 128 of 172




were materially false and misleading for the reasons detailed in ¶¶ 258-59 and 270,

supra.

         F.    4Q 2016

         287. On October 5, 2016, Acuity reported its 4Q 2016 and full year financial

results. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record fourth quarter and full-year results for net

sales,” including 4Q 2016 net sales of $925.5 million, an increase of $166 million,

or 22 percent, compared with the prior year. Defendants stated that “[t]he 22 percent

year-over-year growth in fiscal 2016 fourth quarter net sales was primarily due to a

13 percent increase in volume.”

         288. With respect to the Company’s current growth rate, Defendants

represented:

         We expect the growth rate for lighting and energy management
         solutions in the North American market, which includes renovation and
         retrofit activity and comprises over 97 percent of the Company’s
         revenues, will be in the mid-to-upper single digit range for fiscal 2017
         based on third-party forecasts and other key leading indicators. Our
         order rates through the month of September reflect this favorable
         trend. . . . We expect to continue to outperform the growth rates of the
         markets we serve.

         289. During Acuity’s conference call held on this date, Nagel reiterated the

Company’s 4Q 2016 quarterly financial results, including its reported net sales and

sales volume, again attributing Acuity’s market outperformance to organic growth


                                           124
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 129 of 172




factors, including “continued aggressive introduction of innovative energy-efficient

lighting and building management solutions, expansion in key channels and

geographies, improvements in customer service and companywide productivity.”

      290. Nagel reiterated Defendants’ representations about Acuity’s current

growth rate:

      [W]e estimate the broad lighting market in North America, which
      represents 97% of our total net sales, will grow in the mid- to upper
      single-digit range in fiscal 2017, reflecting the benefits of both new
      construction and renovation and retrofit activity. Again, the favorable
      trend in our September order rates seems to support this continued
      level of improvement.

      291. In response to a question by Ryan Merkel, an analyst at William Blair,

as to whether Acuity’s “September order growth rate is still outperforming the

industry,” Nagel stated that “[t]he September order rate for Acuity is meaningfully

outperforming the industry, as we pointed out.”

      292. The statements set forth in ¶¶ 287-91 above, in which Defendants: (i)

touted Acuity’s “record fourth quarter and full-year results for net sales,” attributing

the Company’s results to organic growth factors such as Acuity’s purported

“expansion in key channels and geographies, improvements in customer service

and companywide productivity”; and (ii) represented that Acuity’s current “order

rate” reflected the “favorable trend” of the growth rate for the “broad lighting market

in North America” in the “mid- to upper single-digit range” were materially false

                                          125
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 130 of 172




and misleading for the reasons detailed in ¶¶ 255-57, supra. These statements were

false for the additional reasons that:

             a.    CW 3, who served in a financial analysis role, confirmed that
      during her tenure, it was widely known within the Company that Acuity’s
      unrealistic growth targets caused sales personnel to “finagle” their quarterly
      numbers by channel stuffing. Furthermore, CW 3 had access to Company-
      wide shipment data, and estimated that during her tenure the volume of early
      shipments was in the high single digit to low double digits relative to Acuity’s
      total quarterly sales volume.

             b.    As recounted by CW 11, during the Company’s 4Q 2016,
      Acuity’s senior management realized that the Company was not going to
      achieve their 4Q 2016 sales goals, senior Acuity executives, including Black,
      directed Acuity’s employees to prematurely ship as many products as possible
      before the end of the quarter, which was referred to internally as the
      Intervention, and which resulted in a large number of incomplete orders being
      shipped to customers who had not requested them. CW 11 also described how
      one Senior Vice President was forced out of the Company by Black for
      refusing to participate in the Intervention.

             c.    CW 14 confirmed that salespeople were pressured to engage in
      channel stuffing during this timeframe, in an effort to meet Acuity’s
      unachievable sales targets. For example, CW 14 herself was directed by
      Sypes, a company Vice President, to persuade National Account #1 to accept
      an early shipment of linear LED retrofit for channel lighting fixtures valued
      at approximately $300 thousand at quarter-end so that Acuity could recognize
      revenue in 4Q 2016.

             d.     As described by CW 6, prior to the Company reporting its
      disappointing 4Q 2016 results, CW 6 attended a national sales meeting at the
      Company’s headquarters in Georgia in or around September 2016 during
      which Nagel addressed Acuity’s sales force, apologized, and said that Acuity
      had a bad year and did some things wrong. CW 6 stated that Nagel said that
      Acuity made mistakes and that decisions were made that were not in the best
      interests of the company.



                                         126
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 131 of 172




             e.    CW 10, who recalled that Acuity sought to conceal the failure of
      its BLT fixture line from the public, delaying the announcement of the recall
      of this product until after the Company reported its 4Q 2016 results in order
      to prevent the information from negatively impacting the Company’s quarter.

      293. The statements set forth in ¶ 291 above, in which Nagel stated that the

“September order rate for Acuity is meaningfully outperforming the industry, as

we pointed out” was also false and misleading for the reasons detailed in ¶¶ 258-59

and 270, supra. This statement were false for the additional reasons that:

             a.    CW 8 estimated that, based on CW 8’s participation in weekly
      sales calls with the U.S. sales team, including the Vice President of Sales,
      Director of Sales, National Account Managers, and marketing team members,
      Acuity’s sales were down 5 to 10 percent year-over-year during the 4Q 2016
      to 2Q 2017 time frame, which CW 8 attributed to increased competition
      associated with the transition to LED lighting.

      G.     2016 Letter to Stakeholders
      294. On November 18, 2016, Acuity published its Stakeholder Letter for

fiscal year 2016 on the Company’s website, signed by Nagel, in which Defendants

touted “another year of record financial performance for Acuity Brands.” In the

letter, Defendants again attributed Acuity’s above-market sales growth to non-

fraudulent factors:

      On the strategic front, we accomplished a number of items in fiscal
      2016. We continued to expand our product portfolio of innovative and
      energy-efficient lighting and building management solutions. As a
      result, we grew net sales that meaningfully exceeded the growth rate
      of our addressable market. We continued with investments to enhance
      our production, distribution, and customer service and support


                                        127
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 132 of 172




      capabilities, and further accelerated the deployment of our lean
      business processes, which improved our on-time delivery and
      company-wide productivity.

      295. The statements set forth in ¶294 above, in which Defendants touted

Acuity’s “record financial performance,” and attributed the Company’s sales growth

at a rate faster than the broader lighting market to non-fraudulent factors, such as

Defendants’ actions “to expand our product portfolio of innovative and energy-

efficient lighting and building management solutions” were materially false and

misleading for the reasons detailed in ¶¶ 257-58 and 292-93, supra.

      H.       1Q 2017
      296. On January 9, 2017, Acuity reported its 1Q 2017 quarterly financial

results. Defendants stated in a press release attached to a Form 8-K, signed by

Reece, that Acuity had achieved “record first quarter net sales” of $851.2 million,

an increase of $114.6 million, or 16 percent, compared with the prior year.

Defendants stated that “[t]he year-over-year growth in fiscal 2017 first quarter net

sales was primarily due to a 10 percent increase in volume.”

      297. With respect to the Company’s current growth rate, Defendants

represented:

      Our December order activity continues to reflect growth albeit at a
      slower pace than we experienced over the previous several quarters.
      Long-term fundamental drivers of the markets we serve still seem to be
      intact and positive, while independent third-party forecasts and leading


                                        128
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 133 of 172




         indicators continue to suggest positive growth rates for our fiscal 2017.
         Therefore, we have not meaningfully changed our previous
         expectations that the fiscal 2017 growth rate for lighting and energy
         management solutions in the North American market, which includes
         renovation and retrofit activity, will be in the mid-to-upper single digit
         range. . . . We expect to continue to outperform the growth rates of the
         markets we serve.

         298. During Acuity’s earning call held on this date, Nagel reiterated the

Company’s 1Q 2017 quarterly financial results, including its reported net sales and

sales volume, attributing Acuity’s continued streak of record sales results to

Defendants’ “strategies to deliver superior returns to shareholders, provide

customers with differentiated value-added solutions and diversify the end markets

we serve are succeeding, allowing us to extend our leadership position.”

         299. The statements set forth in ¶¶ 296-98 above, in which Defendants: (i)

touted Acuity’s “record first quarter net sales,” attributing the Company’s results to

organic growth factors such as Acuity’s purported “strategies to deliver superior

returns to shareholders, provide customers with differentiated value-added

solutions and diversify the end markets we serve”; and (ii) represented that

Defendants had “not meaningfully changed” their previous expectation that the

Company’s growth rate would be in the “mid-to-upper single digit range were

materially false and misleading for the reasons detailed in ¶¶ 255-57 and 292-93,

supra.



                                            129
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 134 of 172




VII.   ALLEGATIONS OF LOSS CAUSATION
       300. Defendants’ materially false and misleading statements and omissions

alleged above directly and proximately caused the damages suffered by Lead

Plaintiff and other Class members.          Defendants’ material misstatements and

omissions were widely disseminated to the securities markets, investment analysts,

and the investing public and had the effect of creating unrealistically positive

assessments and characterizations of Acuity and its business, prospects, operations,

and results which caused the Company’s common stock to be overvalued and

artificially inflated throughout the Class Period. Lead Plaintiff and other Class

members purchased or otherwise acquired Acuity common stock at prices that were

artificially inflated by Defendants’ misrepresentations and omissions of material fact

alleged herein.

       301. As alleged above, during the Class Period, Defendants publicly issued

materially false and misleading statements and omissions of material fact regarding:

(i) the causes for Acuity’s quarterly financial results, including its reported sales; (ii)

the impact of increased competition on Acuity’s sales; (iii) Acuity’s relationship

with Home Depot; and (iv) Acuity’s “order rates,” repeatedly representing that

Acuity’s current orders reflected a growth trend in the broader lighting market and

were sufficient for the Company to maintain an ever-increasing rate of growth. Had



                                           130
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 135 of 172




Defendants been truthful about these matters during the Class Period, Lead Plaintiff

and other Class members would not have purchased or otherwise acquired their

shares of Acuity common stock at the artificially inflated prices at which they were

offered.

      302. As certain relevant and true facts became known and/or the risks

previously concealed by Defendants’ material misstatements and omissions

materialized, the artificial inflation was removed from the price of Acuity’s common

stock, causing the losses of Lead Plaintiff and other Class members. The timing and

magnitude of Acuity’s common stock price declines negates any inference that the

losses suffered by Lead Plaintiff and the other members of the Class were caused by

changed market conditions, macroeconomic or industry factors, or even Company-

specific facts unrelated to the Defendants’ fraudulent conduct.

      303. Specifically, on October 5, 2016, January 9, 2017, and April 4, 2017,

the foreseeable risks and relevant truth concealed by Defendants’ Class Period

misstatements and omissions concerning the demand for Acuity’s products

materialized and was revealed. Indeed, each of these partial corrective disclosures,

discussed above in ¶¶ 207-44 and herein, partially revealed the relevant truth and

foreseeable risks previously misrepresented and/or concealed by Defendants’

materially false and misleading statements and omissions.


                                        131
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 136 of 172




         304. On October 5, 2016, Acuity reported 4Q 2016 financial results,

including net sales of $925.5 million, which fell below consensus estimates.

Defendants attributed the sales shortfall to “short-term labor issues” and “uncertainty

and volatility” related to the U.S. presidential election and Brexit. However, analysts

expressed surprise at the disappointing results and doubted Defendants’ explanation

for the negative surprise to investors. For example, commenting on the press release,

William Blair stated in a pre-conference call report on October 5, 2016 that they

were unable to “reconcile” Defendants’ explanation with the reported sales shortfall.

Furthermore, as CW 8 confirmed, Acuity’s stated reasons for the sales shortfall were

false.

         305. As a direct and proximate result of this partial corrective disclosure and

materialization of the concealed risk, shares of Acuity’s common stock declined

$12.01 per share, or over 4.7 percent, to close on October 5, 2016, at $242.99 per

share, thereby removing a portion of the artificial inflation in the price of Acuity

common stock.

         306. Market analysts tied Acuity’s stock decline to the disappointing results.

For example, in an article published after the market closed on October 5, 2016,

CNBC reported that “Acuity Brands shares dropped nearly 5 percent Wednesday




                                           132
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 137 of 172




after the company posted earnings and revenue that missed Wall Street

expectations.”

      307. Despite this partial disclosure of previously misrepresented and/or

concealed material facts, the price of Acuity common stock remained artificially

inflated due to Defendants’ failure to fully disclose known adverse material facts

concerning the impact of increased competition on Acuity’s sales and Acuity’s

reliance on unsustainable channel stuffing. Indeed, as alleged above in ¶¶ 287-92,

Defendants issued additional materially false and misleading statements on this date

which had the effect of falsely reassuring investors and analysts, thereby allowing

Defendants’ fraud to continue.

      308. While analysts initially questioned whether Acuity’s sales miss was

attributable to a decline in demand, Defendants refuted this proposition through their

issuance of the above-alleged materially false and misleading statements. Indeed,

multiple analysts specifically highlighted Defendants’ reassurance that Acuity’s

purported September 2016 “order rates” reflected the continued “favorable trend” in

the broader lighting market. For example, Canaccord reported on October 5, 2016

that “end market demand does not seem to have softened and management sees

strong order rates well through September,” while William Blair reported that




                                         133
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 138 of 172




“[t]he lighting market is expected to grow mid- to upper single digits in 2017” and

that “Acuity’s order book through September reflects this trend.”

      309. On January 9, 2017, Acuity reported 1Q 2017 financial results,

including net sales of $851.2 million, which again fell below consensus estimates.

Contrary to Defendants’ previous assurances that the Company’s disappointing sales

were solely the product of short term issues, Defendants attributed the Company’s

disappointing sales primarily to a decline in demand, stating that the Company had

experienced “less than anticipated net sales” and in light of the “weaker than

expected net sales volume this quarter,” the Company was “in the process of

aligning our supply chain cost structure to meet current demand.” The Company

still tied the lower sales to short-term issues such as the 2016 U.S. presidential

election and the lingering effects of Brexit.

      310. Analysts were surprised by the deterioration in demand. For example,

Wells Fargo, stated in a January 9, 2017 report that “[t]he quarter was a clean miss

vs. expectations and trend. Sales missed consensus by a wide margin ($45MM).”

Similarly, William Blair reported on January 9, 2017 that “investors [were] now

questioning the LED cycle,” one of the key drivers of Acuity’s growth story, as

“[t]he temporary softness lingered in December, and there is little clarity on timing

of a rebound.”


                                         134
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 139 of 172




      311. As a direct and proximate result of this partial corrective disclosure and

materialization of previously concealed risks, shares of Acuity’s common stock

declined an additional $34.85 per share, or nearly 14.7 percent, to close on January

9, 2017, at $202.51 per share, thereby removing some artificial inflation from the

price of Acuity common stock.

      312. Commenting on the Company’s significant earnings miss and the

corresponding rapid decline in the Company’s stock price on this date, Barron’s

reported that Acuity’s 14.7 percent decline was larger than any other stock in the

S&P 500 on this date. The report attributed the stock price decline to Acuity’s

January 9, 2017 announcement.

      313. Because Defendants failed to fully disclose known adverse material

facts concerning the impact of competition and Acuity’s increasing reliance on

improper and unsustainable channel stuffing, the price of Acuity common stock

remained artificially inflated. As alleged above in ¶¶ 296-99, Defendants issued

additional materially false and misleading statements on this date, which had the

effect of falsely reassuring investors about the causes for Acuity’s second

consecutive quarter of reduced sales, thereby allowing Defendants’ fraud to

continue. In addition, Defendants attempted to reassure investors, stating in the




                                        135
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 140 of 172




Company’s 1Q 2017 results that “the softness in demand over the last quarter or

so was due to temporary circumstances that for the most part have passed.”

         314.   On April 4, 2017, the full truth and foreseeable risks regarding the

decline in demand that had precipitated the Company’s preceding quarters of

disappointing sales was revealed and materialized. On this date, Acuity reported a

third consecutive quarter of lower than expected sales growth, including 2Q 2017

net sales of $804.7 million, which fell well below analysts’ consensus expectations.

Acuity’s 2Q 2017 sales results caused the relevant truth to be revealed and

materialize as they effectively demonstrated that the Company’s underlying organic

growth and the actual demand for Acuity’s products was far lower than Defendants

had led investors to believe, contrary to Defendants’ repeated assurances regarding

Acuity’s order rates and ability to outperform the growth rate in the broader lighting

market. Indeed, Defendants now acknowledged that the Company expected growth

to be “in the low single digits in the second half of fiscal 2017.”

         315.   As a direct and proximate result of this partial corrective disclosure and

risk materialization, shares of Acuity’s common stock declined an additional $30.13

per share, or over 14.7 percent, to close on April 4, 2017, at $173.93 per share,

thereby removing a portion of the artificial inflation in the price of Acuity common

stock.


                                           136
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 141 of 172




      316. The market connected the stock decline to the April 4, 2017

announcement. CNBC reported on this date that “Acuity Brands shares plunge after

disappointing second-quarter results” noting that “[s]tock for Acuity brands fell

more than 14 percent” as a result of the Company’s surprising negative results.

Barron’s also reported that “Acuity Brands (AYI) tumbled to the bottom of the S&P

500 today after the lighting-fixtures manufacturer missed earnings forecasts and

offered a disappointing outlook,” noting that while Acuity declined nearly 15

percent, the S&P 500 rose on average on this date. As a result of the Company’s

rapid stock price decline, the report observed that “Acuity Brands’ market

capitalization fell to $7.7 billion today from $9 billion yesterday.”

      317. In response to Defendants’ disclosures on this date, market analysts

came to understand that Acuity’s history of sustained growth and market

outperformance had not only come to a close, but its explanation for poor results did

not add up.    Indeed, as one analyst commented, Acuity’s reported sales and

expectations for reduced future growth “directly contradicts that of the lighting

industry, which sees a robust June quarter.” Similarly, William Blair reported that

Acuity’s “Growth Slowdown Is Perplexing,” stating “[w]e and many clients are

having a hard time reconciling why lighting is suddenly so weak when the rest of

the economy is generally picking up.” Summing up the market’s sentiments, JMP


                                         137
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 142 of 172




concluded that “the company’s period of sustained growth in excess of the market

may have come to an end.”

VIII. ADDITIONAL SCIENTER ALLEGATIONS

      318. As alleged above, Acuity and the Individual Defendants acted with

scienter in that they: (i) knew or recklessly disregarded that the statements identified

above in ¶¶ 247-98 were materially false and misleading when made; (ii) knew or

recklessly disregarded that such statements would be issued or disseminated to the

investing public; (iii) knowingly and substantially participated or acquiesced in the

issuance or dissemination of such statements or documents; and (iv) knowingly or

recklessly engaged in the fraudulent scheme alleged herein as primary violators of

the federal securities laws. Acuity and the Individual Defendants, by virtue of their

receipt of information reflecting the true facts regarding Acuity’s channel stuffing

scheme, and their control over Acuity’s materially false and misleading statements,

actively participated in the fraudulent scheme alleged herein.

      319. Moreover, the Individual Defendants, as Acuity’s CEO and CFO,

controlled the contents of the Company’s SEC filings and public statements to

investors during the Class Period. Each was provided with, or had access to, copies

of the documents alleged herein to be false or misleading prior to, or shortly after,

their issuance, and had the ability and opportunity to prevent their issuance. By



                                          138
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 143 of 172




virtue of their respective positions and access to material non-public information

regarding the Company, each knew or recklessly disregarded that the adverse facts

alleged herein concerning the impact of increased competition on Acuity’s sales and

Acuity’s increasing reliance on channel stuffing to inflate the Company’s quarterly

sales results had not been disclosed to, and were being concealed from the public,

and that the positive representations that were being made were materially false,

misleading, and incomplete. As a result, the Individual Defendants were responsible

for the accuracy of Acuity’s SEC filings and public statements, and were therefore

responsible and liable for the representations contained therein or omitted therefrom.

      320. In their capacities as Acuity’s senior-most executives, Nagel and Reece

signed each of the Company’s Forms 10-K and 10-Q filed with the SEC during the

Class Period, participated in the drafting, preparation, and issuance of the

Company’s materially false and misleading press releases, and earnings calls with

investors,   through   which    Defendants’     materially   false   and   misleading

representations were made to investors.

      321. Acuity’s scienter is also inferred from the facts establishing that senior

management including Nagel, Reece, and Black acted with the requisite scienter, as

alleged herein. As a corporation, Acuity is charged with the scienter of its directors,

officers, employees or agents who, in the course of their engagement, made,


                                          139
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 144 of 172




approved, or authorized the statements that contained untrue or materially

misleading representations or omissions, particularly when the persons who made,

approved, or authorized these statements were senior officers or executives of the

Company.

      322. Defendants’ scienter is evident from a holistic review of the allegations

contained herein including, but not limited to the following.

      A.     The Individual Defendants’ Positions in Acuity and Access to
             Information About the Company’s Sales and the Impact of
             Competition Raises a Strong Inference of Scienter

      323. Throughout the Class Period, Nagel served as the Company’s CEO,

President, and Chairman; Reece served as the Company’s CFO; and Black served as

the Company’s Executive Vice President and President of ABL. Thus, they had

intimate knowledge of the Company’s business operations. For example, according

to Acuity’s 2015 Proxy, Nagel had an “in-depth knowledge and understanding of

our operations” and “is well-positioned to bring key strategic and business issues

and risks to the Board’s attention.”

      324. The accounts of former Acuity employees confirm Defendants’

knowledge and/or reckless disregard of Acuity’s declining sales due to dramatically

increased competition among suppliers of LED lighting and the improper and

unsustainable channel stuffing Acuity engaged in to conceal this negative trend from



                                        140
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 145 of 172




investors. For example, CW 1 described in detail reports that Nagel and Reece

received or to which they had access detailing trends in the broader lighting market.

CW 1 specifically stated that these reports informed Defendants that LED prices

were falling and the LED manufacturing and sales market had become increasingly

competitive.

      325. Defendants also had regular access to Acuity’s internal sales figures,

which were declining. As CW 3—who worked on the Company’s Sales Operations

Finance team explained—Nagel and Reece received or had access to reports

generated by CW 3’s group, which compiled daily reports on Acuity’s sales. CW 3

specifically recalled that these reports revealed sales declines on pretty much every

Acuity account during the 1Q to 2Q 2016 time frame, which CW 3 estimated at 5 to

13 percent year-over-year. Furthermore, CW 3 stated that at the same time Acuity

publicly attributed the Company’s disappointing results to Brexit and the U.S.

presidential election, Defendants were actively tracking Acuity’s declining sales due

to increased competition and lowered prices in the LED market.

      326. As an additional indicia of Defendants’ scienter, multiple former

employees confirmed that Defendants’ explanations for Acuity’s 4Q 2016, 1Q 2017

and 2Q 2017 sales shortfalls, including “election jitters” and uncertainty related to

Brexit, were never discussed internally as events affecting Acuity’s sales. Indeed,


                                        141
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 146 of 172




CW 8 stated that neither the U.S. presidential election nor Brexit was mentioned on

any of the weekly sales calls in which CW 8 participated, and CW 8 could not recall

anyone ever mentioning them as causes for Acuity’s sales declines. Rather, as CW

3 stated, while Defendants publicly attributed the Company’s disappointing results

to these political events, internally, they were actively tracking Acuity’s declining

sales due to increased competition and lowered prices in the LED market.

Furthermore, as Nagel admitted to a gathering of Acuity’s national salesforce around

September 2016, the Company’s negative results were due to the fact that Acuity

did some things wrong, had made mistakes, and that decisions were made that were

not in the Company’s best interests, not the 2016 U.S. presidential election or Brexit.

      B.     Acuity’s Channel Stuffing was Done at the Direction of, and was
             Actively Tracked by, Acuity’s Management
      327. Defendants’ scienter is further established by the accounts of numerous

former Acuity employees who revealed that Acuity set unrealistic and unachievable

internal sales targets, which led to widespread channel stuffing at each of Acuity’s

Distribution Centers during the Class Period.        These practices were not only

tolerated and condoned, but actively directed and managed by Acuity’s senior

management.

      328. For example, CW 12 stated that the instructions to ship products

prematurely at quarter-end were given by senior management, whereas CW 4,

                                         142
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 147 of 172




CW 6, and CW 18 all stated that Acuity employees were directed by their superiors

to prematurely ship products. CW 17 recalled that employees were specifically

instructed to ship products early to meet quarterly sales goals and stated that the

directive to prematurely ship products at quarter-end was given verbally by

management. CW 16 also noted that she and many of her colleagues complained of

premature shipments, and that, as a result, it became apparent that Acuity’s corporate

headquarters was absolutely directing the Distribution Centers to ship product early.

      329. As CW 10 described, it was instilled by Acuity management from the

Regional Vice Presidents up to Cardamone and above: salespeople needed to do

whatever was necessary to meet their quarterly sales goal. CW 10 explained that

Cardamone would send quarter-end emails, stating “here is where we are and this is

where we need to be” and would say “if it’s not nailed down we are going to ship

it.” CW 10 noted that Cardamone would copy Acuity senior management on the

emails, including the Individual Defendants.        CW 10 explained that it was

understood that based on these emails, management expected that Acuity employees

would engage in channel stuffing in order to meet the Company’s sales goals.

      330. Moreover, CW 10 stated that when CW 10 brought the complaints of

Acuity’s customers regarding prematurely shipped orders to Director of Regional

Sales, MacDonald, CW 10 was told that it was commonplace for sales personnel to


                                         143
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 148 of 172




engage in channel stuffing practices to make “their numbers.” CW 10 also recalled

having discussions with Gene Curtain, the former Regional Vice President of the

Southeast Region, who also indicated he was aware of this practice.

      331. In 4Q 2016, as Acuity’s declining sales threatened to end Acuity’s

fourteen-quarter growth streak, Acuity’s executive management commenced the

Intervention to ramp up channel stuffing efforts. CW 11 stated that senior Acuity

management, including Black, personally directed sales personnel to prematurely

ship as many products as possible before the end of the quarter and retaliated against

those who failed to comply with these directives.

      332. Reflecting the transparent nature of Acuity’s channel stuffing efforts

during the Class Period, CW 14 described in detail a transaction involving

approximately $300 thousand in linear LED retrofit products that CW 14 was

directed to persuade National Account #1 to accept early so that Acuity could

recognize the revenue in 4Q 2016 rather than 1Q 2017.

      C.     The Magnitude of Defendants’ Channel Stuffing Fraud Supports
             an Inference of Scienter
      333. Defendants’ scienter is further established by the pervasiveness and

sheer magnitude of Acuity’s channel stuffing practices to inflate the Company’s

quarterly sales.    Indeed, thirteen former employees from across Acuity’s

organization and representing at least five different geographical regions (including

                                         144
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 149 of 172




four of Acuity’s five U.S. Distribution Centers, plus Canada) all independently

confirm that Acuity’s channel stuffing steadily increased during the Class Period as

a Company-wide practice. For example, CW 1, CW 3, CW 4, CW 6, CW 10,

CW 11, CW 12, CW 13, CW 14, CW 17, and CW 18 all corroborate the fact that

during the Class Period, Acuity was engaged in a widespread, undisclosed practice

of channel stuffing in order to meet quarterly sales targets that had become

increasingly more aggressive.

      334. In addition to the CWs’ first-hand knowledge of channel stuffing in

their specific region, they learned that channel stuffing occurred throughout the

Company during the Class Period through their communications with Acuity

employees in other regions. For example, based on information gleaned from

teleconferences with Acuity’s other Distribution Centers, CW 17 estimated that the

percentage of products that were prematurely shipped on a quarterly basis from those

other centers was comparable to the Midwest Distribution Center’s 15 to 20 percent

per quarter figure. Similarly, CW 10 learned that channel stuffing was occurring

across each of Acuity’s sales regions through conversations with sales managers at

numerous training events and conferences during the Class Period.

      335. The widespread nature of Acuity’s improper and unsustainable

practice, coupled with the fact that Acuity engaged in channel stuffing with respect


                                        145
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 150 of 172




to each of its product lines, raises a strong inference that Defendants’ knew of or

were at least severely reckless with respect to Acuity’s undisclosed reliance on

channel stuffing.

      D.     The Individual Defendants were Financially Motivated to Commit
             Fraud
      336. The Individual Defendants were financially motivated to conceal

Acuity’s use of improper and unsustainable channel stuffing to inflate the

Company’s quarterly sales. As alleged above in ¶¶ 193-206, Nagel, Reece, and

Black each engaged in suspicious stock transactions at times when Acuity’s common

stock price was artificially inflated due to the fraudulent misconduct alleged herein.

In total, Nagel exercised 163,520 Acuity common stock options at a time when

Acuity’s stock price was artificially inflated due to Defendants’ fraud, and

immediately sold all of these shares, realizing a total profit of $32 million.

Moreover, the options Nagel exercised were not set to expire until October 25, 2019

and October 23, 2021.

      337. Similarly, Reece exercised a total of 57,750 Acuity common stock

options at a time when Acuity’s stock price was artificially inflated due to

Defendants’ fraud, and immediately sold all of these shares, realizing a total profit

of $11.1 million. The options Reece exercised were not set to expire until October




                                         146
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 151 of 172




24, 2020 at the earliest, with 23,320 of the options Reece exercised not set to expire

until October 23, 2021.

      338. Black, who was Acuity’s senior-most executive after Nagel and Reece,

also personally profited from Acuity’s rampant channel stuffing. In total, Black

reaped over $5.7 million from his personal sales of 36,811 shares of Acuity common

stock during the Class Period.

      339.   In addition to directly profiting from Acuity’s inflated stock price, the

Individual Defendants also profited from Acuity’s inflated revenues during the Class

Period on account of Acuity’s performance-based compensation program. During

the Class Period, the majority of the Individual Defendants’ compensation came in

the form of incentive-based awards, including both performance-based annual cash

incentives and performance-based annual equity incentives.

      340. As Acuity stated in both the Company’s 2015 and 2016 Proxy

Statements: “The more senior the executive within the Company, the greater the

weight allocated to annual cash and equity incentive awards.” Of the four elements

comprising Acuity’s executive compensation—(i) base salary; (ii) performance-

based annual cash incentive award; (iii) performance-based annual equity incentive

award; and (iv) post-termination compensation—the second and third, those tied to




                                         147
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 152 of 172




the company’s performance, were the source of the majority of the Individual

Defendants’ annual income.

         341. As stated in the Company’s 2015 Proxy, Nagel, Reece, and Black

received base salaries of $600 thousand, $437.5 thousand, and $437.5 thousand,

respectively. If, however, Acuity reached its financial performance goals, Nagel,

Reece, and Black stood to make millions. And they did. As reflected in Acuity’s

2015 and 2016 Proxy Statements, Nagel, Reece, and Black were handsomely

rewarded for Acuity’s achievement of “financial performance” goals:

                                               Fiscal 2015

          Salary     Stock        Option       Non-equity    Change in       All other      Total
                     awards       awards       incentive     pension value   compensation
                                               plan          and
                                                             nonqualified
                                                             deferred
                                                             compensation
                                                             earnings

 Nagel    $600,000   $2,133,731   $1,066,755   $5,000,000    $5,934,497      $57,315        $14,792,298




 Reece    $437,500   $4,433,759   $466,677     $2,000,000    $2,783,146      $10,787        $10,131,869

 Black    $437,500   $4,433,759   $466,677     $2,000,000    $2,671,221      $9,537         $10,018,694




                                                  148
         Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 153 of 172




                                                   Fiscal 2016

            Salary       Stock        Option         Non-equity    Change in       All other      Total
                         awards       awards         incentive     pension value   compensation
                                                     plan          and
                                                                   nonqualified
                                                                   deferred
                                                                   compensation
                                                                   earnings

 Nagel      $600,000     $3,333,320   $1,666,681     $5,000,000    $4,615,999      $59,516        $15,275,516

 Reece      $451,250     $1,000,141   $499,980       $2,000,000    $2,817,627      $12,147        $6,781,145

 Black      $451,250     $1,000,141   $499,980       $2,000,000    $4,047,509      $9,645         $8,008,525




         342. The 2015 Proxy explains that in setting the Individual Defendants’

compensation, “the Compensation Committee carefully considers . . . what financial

measures are most likely to focus the participants, including the [Individual

Defendants], on making decisions that deliver annual results aligned with long-term

goals.” Notably, one factor considered by the Compensation Committee concerns

the same subject matter as Defendants’ repeated representations regarding Acuity’s

growth, i.e., whether the Company had “exceed[ed] the growth rate of our end

markets” and “expand[ed] our industry-leading portfolio of innovative products and

solutions.”

         343. Furthermore, the 2015 Proxy states that Acuity’s executive

compensation           philosophy     is    “‘pay        for      performance’       for     upper-quartile

performance.” Acuity defines “upper-quartile performance” as:



                                                      149
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 154 of 172




            Annual growth in earnings per share of 15% or higher;
            Operating profit margin in the mid-teens or higher;
            Return on stockholders’ equity of 20% or better; and
            Generation of cash flow from operations less capital
             expenditures in excess of net income.

      344. Under the Company’s compensation structure, the Individual

Defendants’ cash awards were also directly tied to their ability to maintain Acuity’s

sequential sales growth.    As the 2015 Proxy stated, whereas “[a]nnual equity

incentive awards are earned only if [Acuity] achieve[s] specific annual Company

performance goals,” “[a]nnual cash incentive awards [for the Individual Defendants]

are earned only if [Acuity] achieve[s] specific annual year-over-year improvement

in Company financial performance.”

      345. Accordingly, the Individual Defendants were personally motivated to

conceal for long as possible the adverse trend impacting Acuity’s sales by inflating

Acuity’s revenues through channel stuffing.

      E.     Nagel’s and Reece’s SOX Certifications Support a Strong
             Inference of Scienter
      346. For each of Acuity’s Annual reports on Form 10-K that were filed with

the SEC during the Class Period, Nagel and Reece executed certifications pursuant

to the Sarbanes-Oxley Act (“SOX”) Section 404 attesting to the Company’s internal

controls over financial reporting. The certifications stated that Defendants Nagel

and Reece are “responsible for establishing and maintaining adequate internal

                                        150
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 155 of 172




control over financial reporting,” that they “assessed the effectiveness of the

Company’s internal control over financial reporting” using the criteria set forth by

the Committee of Sponsoring Organizations of the Treadway Commission

(“COSO”) in Internal Control-Integrated Framework (2013 Framework), and that

based on this assessment, Defendants Nagel and Reece represented that they each

believed that “the Company’s internal control over financial reporting is effective.”

      347. Further, for each of Acuity’s Quarterly and Annual reports that were

filed with the SEC during the Class Period, Nagel and Reece executed certifications

pursuant to SOX Section 302 attesting to the Company’s disclosure controls and

procedures in pertinent part as follows:

      As required by SEC rules, the Company has evaluated the effectiveness
      of the design and operation of its disclosure controls and procedures as
      of [the date of the report]. This evaluation was carried out under the
      supervision and with the participation of management, including the
      principal executive officer and principal financial officer. Based on this
      evaluation, these officers have concluded that the design and operation
      of the Company’s disclosure controls and procedures were effective as
      of [the date of the report] at a reasonable assurance level.

      348. By signing these certifications, Reece and Nagel certified that the

Company’s internal controls over financial reporting and disclosure controls and

procedure were effective pursuant to SOX, evidencing their access to (and purported

review of) Acuity’s financial data as well as the materially false and misleading

statements set forth above.      In addition to serving as Acuity’s senior-most

                                           151
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 156 of 172




executives, both Nagel and Reece are Certified Public Accountants, demonstrating

their literacy with respect to the requirements of SOX.

      349. Contrary to Nagel’s and Reece’s representations, throughout the Class

Period, Acuity suffered from severe internal control deficiencies and deficient

disclosure controls and procedures, as evidenced by the fact that, as alleged herein,

Defendants’ widespread channel stuffing scheme was accomplished with the

approval and at the direction of Acuity’s management, and Defendants’ scheme

rendered Defendants’ public statements materially false and misleading.

      350. Had Nagel and Reece actually conducted the assessments and

evaluations required under SOX, Nagel and Reece would have discovered Acuity’s

channel stuffing scheme and the misrepresentations and omissions contained within

their public statements. Accordingly, Nagel and Reece knew, or at the very least,

were severely reckless in not knowing of the facts which rendered their public

statements materially false and misleading.

IX.   LEAD PLAINTIFF AND THE CLASS ARE ENTITLED TO A
      PRESUMPTION OF RELIANCE
      351. At all relevant times, the market for Acuity’s common stock was an

open and efficient market for the following reasons, among others:

            a.     Acuity’s stock met the requirements for listing, and was listed
      and actively traded on the NYSE, a highly efficient electronic stock market;



                                        152
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 157 of 172




            b.     As a registered and regulated issuer of securities, Acuity filed
      periodic public reports with the SEC, in addition to the Company’s frequent
      voluntary dissemination of information;

             c.    Acuity regularly communicated with public investors via
      established market communication mechanisms, including regular
      disseminations of press releases on the national circuits of major newswire
      services and other wide-ranging public disclosures, such as communications
      with the financial press and other similar reporting services;

            d.    Acuity was followed by securities analysts who wrote reports
      that were publicly available and entered the public marketplace; and

             e.   The material misrepresentations and omissions alleged herein
      would tend to induce a reasonable investor to misjudge the value of Acuity
      stock.

      352. As a result of the foregoing, the market for Acuity common stock

promptly digested current information regarding Acuity from all publicly available

sources, and the prices of Acuity common stock reflected such information. Based

upon the materially false and misleading statements and omissions of material fact

alleged herein, Acuity common stock traded at artificially inflated prices during the

Class Period. Lead Plaintiff and the other members of the Class purchased Acuity

common stock relying upon the integrity of the market price of Acuity common

stock and other market information relating to Acuity.

      353. Under these circumstances, all purchasers of Acuity common stock

during the Class Period suffered similar injuries through their purchases of Acuity

common stock at artificially inflated prices, and a presumption of reliance applies.


                                        153
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 158 of 172




      354. Further, at all relevant times, Lead Plaintiff and other members of the

Class reasonably relied upon Defendants to disclose material information, as

required by law in the Company’s SEC filings. Lead Plaintiff and the other members

of the Class would not have purchased or otherwise acquired Acuity common stock

at artificially inflated prices if Defendants had disclosed all material information, as

required. Thus, to the extent that Defendants concealed or improperly failed to

disclose material facts concerning the Company and its operations, Lead Plaintiff

and the other members are entitled to a presumption of reliance in accordance with

Affiliated Ute Citizens v. United States, 406 U.S. 128, 153 (1972).

X.    CLASS ACTION ALLEGATIONS
      355. Lead Plaintiff brings this action as a class action pursuant to Federal

Rules of Civil Procedure 23(a) and 23(b)(3) on behalf of itself and all those who

purchased Acuity common stock during the Class Period. Excluded from the Class

are Defendants, members of Defendants’ immediate families, any person, firm, trust,

corporation, officer, director, or other individual or entity in which any Defendant

has a controlling interest, or which is related to or affiliated with any of Defendants,

and the legal representatives, agents, affiliates, heirs, successors-in-interest, or

assigns of any such excluded party.




                                          154
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 159 of 172




      356. The members of the Class are so numerous and geographically

dispersed that joinder of all members is impracticable. At the end of the Class

Period, approximately 40 million shares of Acuity common stock were outstanding

and actively traded on the NYSE. The precise number of Class members is unknown

to Lead Plaintiff at this time, but is believed to be in the thousands. In addition, the

names and addresses of Class members can be ascertained from the books and

records of Acuity or its transfer agent. Notice can be provided to such record owners

by a combination of published notice and first-class mail, using techniques and a

form of notice similar to those customarily used in class actions arising under the

federal securities laws.

      357. Lead Plaintiff will fairly and adequately represent and protect the

interests of the other members of the Class. Lead Plaintiff has retained competent

counsel experienced in class action litigation under the federal securities laws to

further ensure such protection and intends to prosecute this action vigorously.

      358. Lead Plaintiff’s claims are typical of the claims of all other members of

the Class because Lead Plaintiff’s and all of the other Class members’ damages arise

from, and were caused by, the same false and misleading representations and

omissions made by, or chargeable to, Defendants. Lead Plaintiff does not have any

interests antagonistic to, or in conflict with, the Class.


                                           155
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 160 of 172




      359. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Since the damages suffered by individual

Class members may be relatively small, the expense and burden of individual

litigation make it virtually impossible for Class members to seek redress for the

wrongful conduct alleged herein. Lead Plaintiff knows of no difficulty that will be

encountered in the management of this litigation that would preclude its maintenance

as a class action.

      360. Common questions of law and fact exist as to all members of the Class

and predominate over any questions solely affecting individual members of the

Class. Among the questions of law and fact common to members of the Class are:

             a.     Whether the federal securities laws were violated by Defendants’
      acts as alleged herein;

           b.     Whether Defendants’ statements issued during the Class Period
      were materially false and misleading;

            c.     Whether and to what extent the market price of Acuity’s common
      stock was artificially inflated and/or distorted during the Class Period due to
      the misrepresentations and/or omissions of material fact complained of herein;

           d.    Whether the Defendants named under Section 10(b) of the
      Exchange Act acted with scienter;

           e.    Whether the Defendants named under Section 20(a) of the
      Exchange Act were controlling persons; and

            f.    The extent of injuries sustained by members of the Class and the
      appropriate measure of damages.



                                        156
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 161 of 172




XI.   THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
      DOCTRINE ARE INAPPLICABLE
      361. The PSLRA’s statutory safe harbor and/or the bespeaks caution

doctrine applicable to forward-looking statements under certain circumstances do

not apply to any of the materially false and/or misleading statements alleged herein.

      362. None of the statements alleged herein was a forward-looking statement,

nor were they identified as “forward-looking statements” when made. Rather, each

was a historical statement or a statement of purportedly current facts and conditions

at the time each statement was made.

      363. To the extent that any materially false and/or misleading statement

alleged herein, or any portion thereof, can be construed as forward-looking, such

statement was not accompanied by meaningful cautionary language identifying

important factors that could cause actual results to differ materially from those set

forth in the purportedly forward-looking statement.

      364. Alternatively, to the extent the statutory safe harbor does apply to any

forward-looking statements pleaded herein, Defendants are liable for those false

forward-looking statements because at the time each of those forward-looking

statements was made, the particular speaker knew that the particular forward-

looking statement was false, and/or the forward-looking statement was authorized




                                        157
       Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 162 of 172




and/or approved by an executive officer of Acuity who knew that those statements

were false when made.

XII.   CAUSES OF ACTION

                                    COUNT I
       For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
               Promulgated Thereunder Against All Defendants
       365. Lead Plaintiff incorporates by reference and realleges all preceding

paragraphs as if fully set forth herein. This claim is asserted against Defendants

Acuity, Nagel, and Reece.

       366. During the Class Period, Acuity, Nagel and Reece used the means and

instrumentalities of interstate commerce, the U.S. mails, and the facilities of national

securities exchanges to make the materially false and misleading statements and

omissions of material fact alleged herein to: (i) deceive the investing public,

including Lead Plaintiff and the other Class members, as alleged herein;

(ii) artificially inflate and maintain the market price of Acuity common stock; and

(iii) cause Lead Plaintiff and the other members of the Class to purchase shares of

Acuity common stock at artificially inflated prices that did not reflect their true

value. In furtherance of their unlawful scheme, plan, and course of conduct, Nagel

and Reece took the actions set forth herein.




                                          158
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 163 of 172




      367. While in possession of material adverse, non-public information,

Acuity, Nagel, and Reece individually and in concert, directly and indirectly, by the

use of means and instrumentalities of interstate commerce, the U.S. mails, and the

facilities of national securities exchanges, made untrue statements of material fact

and/or failed to disclose material facts necessary to make the statements that they

made not misleading in an effort to maintain artificially high market prices for

Acuity common stock, in violation of Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder. Acuity, Nagel and Reece are sued as primary

participants in the dissemination of the material misrepresentations and omissions

alleged herein.

      368. By virtue of their high-level positions at the Company during the Class

Period, Acuity, Nagel and Reece were authorized to make public statements, and

made public statements during the Class Period on Acuity’s behalf. Acuity, Nagel,

and Reece were privy to and participated in the creation, development, and issuance

of the materially false and misleading statements and omissions alleged herein,

and/or were aware of the Company’s and their own dissemination of information to

the investing public that they recklessly disregarded was materially false and

misleading.




                                        159
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 164 of 172




      369. In addition to the duties of full disclosure imposed on Nagel and Reece

as a result of their making of affirmative statements and reports to the investing

public, Acuity, Nagel and Reece had a duty to promptly disseminate truthful

information that would be material to investors in compliance with the integrated

disclosure provisions of the SEC, as embodied in SEC Regulation S-X (17 C.F.R.

§ 210.1 et seq.) and Regulation S-K (17 C.F.R. § 229.10 et seq.), as well as other

SEC regulations, including accurate and truthful information with respect to the

Company’s operations, so that the market price of the Company’s common stock

would be based on truthful, complete, and accurate information. Defendants Acuity,

Nagel, and Reece also had duties under SOX to ensure that Acuity’s Forms 10-Q

and 10-K filed with the SEC did not misrepresent or omit any material facts.

      370. Acuity, Nagel, and Reece acted with knowledge or a reckless disregard

for the truth of the misrepresented and omitted facts alleged herein, in that they failed

to ascertain and to disclose such facts, even though such facts were known or readily

available to them. Defendants’ material misrepresentations and omissions were

done knowingly and/or recklessly, and had the effect of concealing the truth with

respect to Acuity’s operations, business, performance, and prospects from the

investing public and supporting the artificially inflated price of its common stock.




                                          160
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 165 of 172




      371. The dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, artificially inflated the

market price of Acuity’s common stock during the Class Period. In ignorance of the

fact that the market prices of Acuity’s common stock were artificially inflated, and

relying directly or indirectly upon the materially false and misleading statements

made by Acuity, Nagel, and Reece, and upon the integrity of the market in which

the Company’s common stock trades, or upon the absence of material adverse

information that was recklessly disregarded by Acuity, Nagel, and Reece but not

disclosed in public statements they made during the Class Period, Lead Plaintiff and

the other members of the Class purchased Acuity’s common stock during the Class

Period at artificially inflated prices. As the truth eventually emerged, the price of

Acuity’s common stock substantially declined.

      372. At the time of the material misrepresentations and omissions alleged

herein, Lead Plaintiff and the other members of the Class were ignorant of their

falsity, and believed them to be true. Had Lead Plaintiff and the other members of

the Class and the marketplace known the truth with respect to the business,

operations, performance, and prospects of Acuity, which was concealed by

Defendants, Lead Plaintiff and the other members of the Class would not have




                                        161
      Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 166 of 172




purchased Acuity’s common stock, or if they had purchased such securities, would

not have done so at the artificially inflated prices that they paid.

      373. By virtue of the foregoing, Acuity, Nagel, and Reece have violated

Section 10(b) of the Exchange Act, and Rule 10b-5 promulgated thereunder.

      374. As a direct and proximate result of Defendants’ materially false and

misleading statements and omissions of material fact, Lead Plaintiff and the other

members of the Class suffered damages in connection with their transactions in the

Company’s common stock during the Class Period.

                                  COUNT II
  For Violations of Section 20(a) of the Exchange Act Against the Individual
                                  Defendants
      375. Lead Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein. This claim is asserted against the Individual

Defendants.

      376. During the Class Period, the Individual Defendants were senior

executive officers of Acuity. Furthermore, Nagel was the Chairman of the Board of

Directors.    As such, each of these Defendants was privy to confidential and

proprietary information concerning Acuity, and its business, operations,

performance, and future prospects.




                                          162
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 167 of 172




      377. By reason of the foregoing, the Individual Defendants had regular

access to non-public information about Acuity’s business, operations, performance,

and future prospects through access to internal corporate documents and

information, conversations and connections with other corporate officers and

employees, attendance at management meetings and meetings of the Company’s

Board and committees thereof, as well as reports and other information provided to

them in connection therewith.

      378. The Individual Defendants acted as controlling persons of Acuity

within the meaning of Section 20(a) of the Exchange Act, as alleged herein. By

virtue of their high-level positions, participation in, and/or awareness of the

Company’s day-to-day operations, and/or intimate knowledge of the statements filed

by the Company with the SEC and disseminated to the investing public, the

Individual Defendants had the power to influence and control, and did influence and

control, directly or indirectly, the day-to-day decision-making of the Company,

including the content and dissemination of the various statements Lead Plaintiff

alleges were materially false and misleading. The Individual Defendants were

provided with, or had unlimited access to, copies of the Company’s reports, press

releases, public filings, and other statements alleged by Lead Plaintiff to have been

misleading prior to and/or shortly after those statements were issued, and had the


                                        163
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 168 of 172




ability to prevent the issuance of the statements and/or to cause the statements to be

corrected.

      379. In particular, the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and therefore had, or are

presumed to have had, the power to control or influence the particular transactions

giving rise to the securities violations as alleged herein, and exercised the same.

      380. As set forth above, Acuity and the Individual Defendants violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this

Complaint. By virtue of the Individual Defendants’ status as controlling persons,

and/or their participation in the underlying violation of Section 10(b) and Rule 10b-

5, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of the Individual Defendants’ wrongful

conduct, Lead Plaintiff and the other members of the Class suffered damages in

connection with their purchases of the Company’s stock during the Class Period.

XIII. PRAYER FOR RELIEF

      381. WHEREFORE, Lead Plaintiff, on behalf of itself and the other

members of the Class, prays for relief and judgment, including:

             A.     Determining that Counts I and II of this action constitute a proper

      class action under Federal Rule of Civil Procedure 23, certifying Lead



                                         164
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 169 of 172




     Plaintiff as a Class representative under Federal Rule of Civil Procedure 23,

     and certifying Lead Plaintiff’s counsel as Lead and Liaison Counsel for the

     Class;

              B.   Awarding compensatory damages in favor of Lead Plaintiff and

     the other Class members against all Defendants, jointly and severally, for all

     damages sustained as a result of Defendants’ wrongdoing, in an amount to be

     determined at trial, including pre-judgment and post-judgment interest, as

     allowed by law;

              C.   Awarding Lead Plaintiff and the other members of the Class their

     costs and expenses incurred in this action, including reasonable counsel fees

     and expert fees; and

              D.   Awarding such other and further relief as may be just and proper.

XIV. JURY TRIAL DEMANDED

     382. Lead Plaintiff hereby demands a trial by jury on all triable claims.

Dated: October 5, 2018          Respectfully Submitted,

                               s/ Andrew L. Zivitz
                               Andrew L. Zivitz (admitted pro hac vice)
                               Joshua E. D’Ancona (admitted pro hac vice)
                               Nathan A. Hasiuk (admitted pro hac vice)
                               KESSLER TOPAZ
                                 MELTZER & CHECK, LLP
                               280 King of Prussia Road
                               Radnor, Pennsylvania 19087

                                       165
Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 170 of 172




                       Telephone: (610) 667-7706
                       Facsimile: (610) 667-7056
                       Emails: azivitz@ktmc.com
                               jdancona@ktmc.com
                               nhasiuk@ktmc.com

                       James W. Johnson (admitted pro hac vice)
                       Michael H. Rogers (admitted pro hac vice)
                       Irina Vasilchenko (admitted pro hac vice)
                       LABATON SUCHAROW LLP
                       140 Broadway
                       New York, New York 10005
                       Telephone: (212) 907-0700
                       Facsimile: (212) 818-0477
                       Emails: ivasilchenko@labaton.com
                               jjohnson@labaton.com
                               mrogers@labaton.com

                       Counsel for Lead Plaintiff the Public Employees’
                       Retirement System of Mississippi and Co-Lead
                       Counsel for the Class

                       s/ Michael A. Caplan
                       Michael A. Caplan
                       Georgia Bar No. 601039
                       CAPLAN COBB LLP
                       75 Fourteenth Street, NE, Suite 2750
                       Atlanta, Georgia 30309
                       Telephone: (404) 596-5600
                       Facsimile: (404) 596-5604
                       mcaplan@caplancobb.com

                       Liaison Counsel for Lead Plaintiff the Public
                       Employees’ Retirement System of Mississippi

                       GADOW TYLER, PLLC
                       Jason M. Kirschberg
                       511 E. Pearl Street

                              166
Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 171 of 172




                       Jackson, MS 39201
                       Telephone: (601) 355-0654
                       Facsimile: (601) 510-9667
                       jason@gadowtyler.com
                       Additional Counsel for Lead Plaintiff the Public
                       Employees’ Retirement System of Mississippi




                              167
     Case 1:18-cv-02140-MHC Document 55 Filed 10/05/18 Page 172 of 172




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2018, I electronically filed the foregoing

Consolidated Amended Class Action Complaint for Violation of the Federal

Securities Laws with the Clerk of the Court using the CM/ECF system. Notice of

this filing will be sent to counsel of record by operation of the Court’s electronic

filing system.


                                              s/ Andrew L. Zivitz
                                              Andrew L. Zivitz




                                        168
